Case 9:19-cv-80825-DMM Document 67-3 Jennifer
                                      Entered on Quasha
                                                 FLSD Docket 01/13/2020 Page 1 of 165
                                     August 27, 2019                              ·

       ·1· · · · · · · UNITED STATES DISTRICT COURT
       · · · · · · · · ·SOUTHERN DISTRICT OF FLORIDA
       ·2· · · · · · · · CASE NO.9:19-CV-80825-DMM

       ·3
       · · ·JENNIFER QUASHA, on behalf of
       ·4· ·her son, H.Q., a minor,

       ·5·   · · · · · ·Plaintiff,
       · ·   ·-vs-
       ·6
       · ·   ·CITY OF PALM BEACH GARDENS,
       ·7·   ·FLORIDA,

       ·8· · · · · · ·Defendant.
       · · ·_____________________________________________________
       ·9
       · · · · · · · · DEPOSITION OF JENNIFER QUASHA
       10

       11· · · · · · · · ·Tuesday, August 27, 2019
       · · · · · · · · · ·11:06 a.m. - 12:44 p.m.
       12

       13

       14· · · · · · · · ·444 West Railroad Avenue
       · · · · · · · · · · · · · Suite 300
       15· · · · · · · West Palm Beach, Florida 33401

       16

       17

       18·   ·Reported By:
       · ·   ·Sandra W. Townsend, RPR, FPR
       19·   ·Notary Public, State of Florida
       · ·   ·U.S. Legal Support, Inc.
       20·   ·West Palm Beach Office
       · ·   ·Job #1989361
       21

       22

       23

       24

       25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-3 Jennifer
                                      Entered on Quasha
                                                 FLSD Docket 01/13/2020 Page 2 of 165
                                       August 27, 2019                          2

       ·1· ·APPEARANCES:

       ·2· ·On behalf of the Plaintiff:

       ·3·   ·   ·   ·   STEPHANIE LANGER, ESQUIRE
       · ·   ·   ·   ·   DISABILITY INDEPENDENCE GROUP, INC.
       ·4·   ·   ·   ·   2990 SW 35th Avenue
       · ·   ·   ·   ·   Miami, Florida· 33133
       ·5·   ·   ·   ·   Phone: 305.669.2822
       · ·   ·   ·   ·   mdietz@justdigit.org
       ·6·   ·   ·   ·   slanger@justdigit.org

       ·7· ·On behalf of the Defendant:

       ·8·   ·   ·   ·   SCOTT D. ALEXANDER, ESQUIRE
       · ·   ·   ·   ·   JOHNSON, ANSELMO, MURDOCH, BURKE,
       ·9·   ·   ·   ·   PIPER & HOCHMAN, PA
       · ·   ·   ·   ·   2455 East Sunrise Boulevard
       10·   ·   ·   ·   Suite 1000
       · ·   ·   ·   ·   Fort Lauderdale, Florida· 33304
       11·   ·   ·   ·   Phone: 954.463.0100
       · ·   ·   ·   ·   alexander@jambg.com
       12·   ·   ·   ·   johnson@jambg.com

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25


                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-3 Jennifer
                                      Entered on Quasha
                                                 FLSD Docket 01/13/2020 Page 3 of 165
                                     August 27, 2019                            3

       ·1· · · · · · · · · · · · ·-· -         -

       ·2· · · · · · · · · · · · I N D E X

       ·3· · · · · · · · · · · · ·-· -         -

       ·4

       ·5· ·WITNESS:· · · · · ·DIRECT· · CROSS· ·REDIRECT· ·RECROSS

       ·6· ·JENNIFER QUASHA

       ·7· · · By Mr. Alexander        4

       ·8

       ·9

       10· · · · · · · · · · · · ·-· -         -

       11· · · · · · · · · · ·E X H I B I T S

       12· · · · · · · · · · · · ·-· -         -

       13
       · · ·NUMBER· · · · · · · · ·DESCRIPTION· · · · · · · · PAGE
       14

       15· ·Exhibit No. 1· · · · · Declaration· · · · · · · · ·24

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Jennifer
                                      Entered on Quasha
                                                 FLSD Docket 01/13/2020 Page 4 of 165
                                     August 27, 2019                            4

       ·1· · · · · · · · · P R O C E E D I N G S
       ·2· · · · · · · · · · · · · - - -
       ·3· · · · Deposition taken before Sandra W. Townsend,
       ·4· ·Registered Professional Reporter and Notary Public
       ·5· ·in and for the State of Florida at Large, in the
       ·6· ·above cause.
       ·7· · · · · · · · · · · · ·-· -          -
       ·8· ·Thereupon,
       ·9· · · · · · · · · ·(JENNIFER QUASHA)
       10· ·having been first duly sworn or affirmed, was examined
       11· ·and testified as follows:
       12· · · · · · ·THE WITNESS:· Yes.
       13· · · · · · · · · · DIRECT EXAMINATION
       14· ·BY MR. ALEXANDER:
       15· · · · Q· · Tell us your name, please.
       16· · · · A· · Jennifer Quasha.
       17· · · · Q· · My name is Scott Alexander.· I'm an attorney
       18· ·for the City of Palm Beach Gardens.· And we're here for
       19· ·your deposition today.
       20· · · · · · ·Have you ever given deposition before?
       21· · · · A· · No.
       22· · · · Q· · So let me go over some brief rules that will
       23· ·make it easier for both of us and the court reporter as
       24· ·well.
       25· · · · · · ·I'm going to ask you questions.· Please


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Jennifer
                                      Entered on Quasha
                                                 FLSD Docket 01/13/2020 Page 5 of 165
                                     August 27, 2019                            5

       ·1· ·respond verbally to my questions.· Try to avoid nods,
       ·2· ·shrugs, uh-huhs, uh-uhs or anything that won't be clear
       ·3· ·when we try to read it back later on paper.
       ·4· · · · · · ·It's important that we don't talk over each
       ·5· ·other, so even if you know what my question is going to
       ·6· ·be before I finish asking it, let me get it completely
       ·7· ·out.· And in turn, I'm not going to interrupt you.· You
       ·8· ·can answer as long as you want to each question and I'll
       ·9· ·wait until you finish before asking another question.
       10· · · · · · ·I may ask you several things today that you
       11· ·don't know the answer to or you don't recall the answer
       12· ·to.· If that happens, just tell me you don't know or
       13· ·don't recall.
       14· · · · · · ·You've been placed under oath, so even if a
       15· ·response might be harmful to your position in this case,
       16· ·you are still legally obligated to give a truthful
       17· ·response to each and every question.· Okay?
       18· · · · A· · Yes.
       19· · · · Q· · What school does your son -- we'll call him
       20· ·H.Q. today.· What school does he attend?
       21· · · · A· · Marsh Pointe Elementary School.
       22· · · · Q· · Who is his teacher?
       23· · · · A· · Mr. Gallucci.
       24· · · · Q· · Is it correct that he is not in a peanut free
       25· ·classroom; that he's in a mainstream classroom with kids


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Jennifer
                                      Entered on Quasha
                                                 FLSD Docket 01/13/2020 Page 6 of 165
                                     August 27, 2019                            6

       ·1· ·without allergies?
       ·2· · · · A· · He is in a mainstream classroom, but the
       ·3· ·classroom is peanut free.· They do not bring peanuts
       ·4· ·into the classroom.
       ·5· · · · Q· · They don't each lunch in a classroom, right?
       ·6· · · · A· · No, they eat in a cafeteria.
       ·7· · · · Q· · So when a parent sends in snacks, whose
       ·8· ·obligation is it to that make sure if there's a birthday
       ·9· ·party or someone brings in cupcakes for a birthday,
       10· ·whose responsibility is it to insure there are no peanut
       11· ·products brought into any of your son's classrooms?
       12· · · · · · ·MS. LANGER:· Objection to form.
       13· · · · · · ·You can answer.· Objection for the record, but
       14· · · · you can answer.
       15· · · · · · ·THE WITNESS:· Sorry.
       16· · · · · · ·It really -- it depends on the classroom.
       17· · · · Last year -- what was the question again?
       18· ·BY MR. ALEXANDER:
       19· · · · Q· · Are there occasions where there are snacks
       20· ·brought in the classroom for someone's birthday or
       21· ·something like that?
       22· · · · A· · Yes.· They're store bought and they're usually
       23· ·nut free.· And his teachers are very considerate.
       24· · · · · · ·And in the beginning of the year I sent in
       25· ·safe snacks for him.· And they also will let me know


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Jennifer
                                      Entered on Quasha
                                                 FLSD Docket 01/13/2020 Page 7 of 165
                                     August 27, 2019                            7

       ·1· ·when they are bringing in snacks, so...
       ·2· · · · Q· · All right.· And --
       ·3· · · · A· · Uh-huh.
       ·4· · · · Q· · -- in the cafeteria, are there peanut free
       ·5· ·tables?
       ·6· · · · A· · There are peanut free tables, yes.
       ·7· · · · Q· · Are you aware that your son sat at a peanut
       ·8· ·free table last school year?
       ·9· · · · A· · Yes, I am aware.
       10· · · · Q· · Are you aware he's no longer, this school year
       11· ·no longer sitting at a peanut free table?
       12· · · · A· · I am aware, because his teacher is so kind
       13· ·that he lets him sit on the end of the table.· And I
       14· ·send in wipes and he cleans his hands and the table
       15· ·before and puts him at the end to keep him safe.
       16· · · · Q· · Did you play any role in the decision to have
       17· ·your son sit at a table where peanuts were allowed to be
       18· ·consumed in the school cafeteria?
       19· · · · A· · Yes, I did.
       20· · · · Q· · And who did you interact with --
       21· · · · A· · He doesn't sit next to people who are eating
       22· ·peanuts.· His teacher checks everyone's lunchbox first
       23· ·to make sure they're allergen free.· And he sits next to
       24· ·someone who doesn't have it in their lunchbox, uh-huh.
       25· · · · Q· · What about two people over, is it possible


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Jennifer
                                      Entered on Quasha
                                                 FLSD Docket 01/13/2020 Page 8 of 165
                                     August 27, 2019                            8

       ·1· ·that someone two people over could be eating a peanut
       ·2· ·butter and jelly sandwich?
       ·3· · · · A· · It's possible, yes.
       ·4· · · · Q· · So under the situation which you've blessed at
       ·5· ·his school, he could be sitting literally three or
       ·6· ·four feet away from someone eating a peanut butter and
       ·7· ·jelly sandwich?
       ·8· · · · A· · He could, but he's not sitting directly on
       ·9· ·peanuts.
       10· · · · · · ·MS. LANGER:· Objection to form prior to the
       11· · · · answer.
       12· ·BY MR. ALEXANDER:
       13· · · · Q· · Well, my question wasn't whether he was
       14· ·sitting directly on peanuts.
       15· · · · A· · Right.
       16· · · · Q· · My question was, have you blessed this
       17· ·situation at his school where he's no longer at a peanut
       18· ·free table and he may be sitting one child over from a
       19· ·child consuming peanuts?
       20· · · · A· · Yes.
       21· · · · Q· · And you don't think that presents a health
       22· ·risk to your son, based upon the severity of his allergy
       23· ·situation, correct?
       24· · · · A· · I mean, he's okay so far.· But they stay in
       25· ·their seat and they're not touching him and they wash


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Jennifer
                                      Entered on Quasha
                                                 FLSD Docket 01/13/2020 Page 9 of 165
                                     August 27, 2019                            9

       ·1· ·their hands after lunch.
       ·2· · · · Q· · Who washes their hands after lunch?
       ·3· · · · A· · The teacher.
       ·4· · · · Q· · Washes whose hands?
       ·5· · · · A· · The whole class.
       ·6· · · · Q· · The whole class washes hands after lunch?
       ·7· · · · A· · Yes.
       ·8· · · · Q· · Is that Mr. Gallucci that organizes that?
       ·9· · · · A· · Yes.
       10· · · · Q· · What about the child that's sitting across
       11· ·from your son, is there any preventative measures to
       12· ·insure that the child sitting directly across the table
       13· ·from your son closer than we are to each other right now
       14· ·is not eating peanuts?
       15· · · · A· · He sits at the end of the table, so, like,
       16· ·here.
       17· · · · Q· · At the end of the table, we're at the end of
       18· ·the table and there's two of us at it.
       19· · · · A· · Those people do not have any food allergens in
       20· ·their lunch.
       21· · · · Q· · Who are those people?
       22· · · · A· · I'm not sure of their names.· The teacher, I
       23· ·said, checks the lunchboxes before lunch.· So it could
       24· ·vary.
       25· · · · Q· · So what went into this decision on your part


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 10 of
                                   Jennifer
                                      165
                                    August 27, 2019                          10

     ·1· ·to allow your son to be moved from a peanut free table
     ·2· ·at his school cafeteria to a table that is not peanut
     ·3· ·free?
     ·4· · · · A· · Because he wanted to be included with his
     ·5· ·friends, and sitting at a table alone is very isolating.
     ·6· · · · Q· · Was he the only one at the peanut free table
     ·7· ·last year?
     ·8· · · · A· · No, he was not.· But the person that he sat
     ·9· ·with is also doing the same thing this year.
     10· · · · Q· · So as of the 2019/2020 school year, your son
     11· ·will not be eating lunch at a peanut free table any
     12· ·longer; is that correct?
     13· · · · A· · Well, if this works, then -- and it's safe
     14· ·this way, then we will continue this.
     15· · · · Q· · When did you learn that your son was not going
     16· ·to be eating at a peanut free table in the current
     17· ·school year?
     18· · · · A· · He was sitting at the peanut free table when
     19· ·school started.· And he told me that he really wanted to
     20· ·sit with all of his friends, he was lonely.
     21· · · · Q· · So when did this start?
     22· · · · A· · I don't know the exact date.· I mean, we're
     23· ·into the third week of school, so...
     24· · · · Q· · And what in particular have you instructed his
     25· ·teacher to look for as it relates to the child sitting


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 11 of
                                   Jennifer
                                      165
                                    August 27, 2019                          11

     ·1· ·immediately next to your son?
     ·2· · · · A· · To see if there are any type of nuts or sesame
     ·3· ·seeds in the lunchbox or raw nuts, raw eggs, any raw
     ·4· ·food.
     ·5· · · · Q· · What about pineapple?
     ·6· · · · A· · Pineapple, sure.
     ·7· · · · Q· · So we have --
     ·8· · · · A· · He has a list of his allergens.
     ·9· · · · Q· · What else is on the list besides nuts, sesame
     10· ·seeds, raw eggs and pineapple?
     11· · · · A· · Eggs, sesame, peanuts, tree nuts, shellfish,
     12· ·pineapple and possible fig, but we're not sure about
     13· ·that one yet.
     14· · · · Q· · Can you tell me the name of the child who is
     15· ·sitting next to your son at lunch at the end of the
     16· ·table?
     17· · · · A· · I told you that each day he checks with the
     18· ·students to see who is not -- who did not bring
     19· ·allergens in their lunchbox.· And that's how he arranges
     20· ·it.· He takes his time to help him and check lunchboxes.
     21· · · · Q· · Has your son ever had an allergic reaction at
     22· ·Marsh Pointe Elementary?
     23· · · · A· · No, he has not.· They're very accommodating
     24· ·and they do their best to keep him safe.
     25· · · · Q· · Is there any prohibition from another child


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 12 of
                                   Jennifer
                                      165
                                    August 27, 2019                          12

     ·1· ·besides the one sitting next to your son at his lunch
     ·2· ·table from eating peanuts?
     ·3· · · · A· · Is there -- I don't understand your question.
     ·4· · · · Q· · Will the teacher allow, based upon your
     ·5· ·understanding of how the teacher is managing the
     ·6· ·situation, a child to sit at the same, exact table as
     ·7· ·your son eating peanuts?
     ·8· · · · A· · I'm not sure.· I'm not in the cafeteria.· But
     ·9· ·definitely the people sitting next to him.
     10· · · · Q· · When you say, people sitting --
     11· · · · A· · And there aren't peanuts in his chair or on
     12· ·his table.· He's not sitting in peanuts.
     13· · · · Q· · How do you know?
     14· · · · A· · Because the teacher -- I send in wipes and the
     15· ·teacher cleans his hands and cleans his table and his
     16· ·chair before he even sits down.· And then he puts a
     17· ·paper towel down and puts his lunch on it that I provide
     18· ·in his lunchbox daily.
     19· · · · Q· · What about the floor, does anyone clean the
     20· ·floor?
     21· · · · A· · There's no peanut shells on the floor.· And
     22· ·yes, the floor is cleaned after every grade and the
     23· ·tables.
     24· · · · Q· · Does anyone make a special dedicated cleaning
     25· ·of the floor under where your son will sit?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 13 of
                                   Jennifer
                                      165
                                    August 27, 2019                          13

     ·1· · · · A· · Well, they use a broom to clean the floor.
     ·2· · · · · · ·Is there a special thing to clean a floor with
     ·3· ·for food allergens?
     ·4· · · · Q· · No.· What I'm asking is, is there any special
     ·5· ·cleaning done for your son's cafeteria spot, as opposed
     ·6· ·to the way the floor is cleaned for everyone else in the
     ·7· ·cafeteria?
     ·8· · · · A· · Just the way that you would clean a floor.
     ·9· ·You sweep it and you pick everything up off of it.
     10· · · · Q· · If there were peanut butter on the floor under
     11· ·his seat --
     12· · · · A· · Uh-huh.
     13· · · · Q· · -- based upon your understanding of his
     14· ·allergies, would that present any particular risk to him
     15· ·as long as he's wearing shoes?
     16· · · · A· · I mean, it would depend.· Does he get it on
     17· ·his fingers?· I really don't know.
     18· · · · Q· · Does the aroma of peanut butter trigger an
     19· ·allergy in him?
     20· · · · A· · It has not.· I mean, allergies are ever
     21· ·changing, so don't know from one day to the next.
     22· · · · Q· · Now, I'm not asking a hypothetical.· I'm
     23· ·asking in fact.
     24· · · · A· · That's not hypothetical.· That's how allergies
     25· ·work.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 14 of
                                   Jennifer
                                      165
                                    August 27, 2019                          14

     ·1· · · · Q· · But what I'm asking you is not a hypothetical
     ·2· ·situation.· I'm asking, has, in fact, your son had an
     ·3· ·allergic reaction to peanut butter?
     ·4· · · · A· · No.
     ·5· · · · Q· · Has he had an allergic reaction to the smell
     ·6· ·of peanuts when he has not come in physical touch and
     ·7· ·contact with them?
     ·8· · · · A· · No, he has not.
     ·9· · · · Q· · So am I correct that the only time that you've
     10· ·observed him have a reaction to a nut is when he has
     11· ·physically put it in his mouth and consumed it?
     12· · · · A· · Yes, he ate one cashew and his throat closed.
     13· · · · Q· · And --
     14· · · · A· · Anaphylaxis.
     15· · · · Q· · Other than the single occasion when he
     16· ·actually put a nut in his mouth and consumed it, has he
     17· ·ever had a reaction?
     18· · · · A· · To any type of food or to what?
     19· · · · Q· · To nuts.
     20· · · · A· · No.· Because --
     21· · · · · · ·THE WITNESS:· Should I add on to that?
     22· · · · · · ·No, because once that happens it's extremely
     23· · · · dangerous.· And you practice avoidance or your
     24· · · · child could die.
     25· ·BY MR. ALEXANDER:


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 15 of
                                   Jennifer
                                      165
                                    August 27, 2019                          15

     ·1· · · · Q· · You have an Epipen at your house?
     ·2· · · · A· · I do.
     ·3· · · · Q· · How many times have you used it?
     ·4· · · · A· · I haven't used it because I've kept him safe.
     ·5· · · · Q· · Is there an Epipen at his school?
     ·6· · · · A· · Yes, there is.
     ·7· · · · Q· · How many times has it been used?
     ·8· · · · A· · It hasn't.· They've kept him safe.
     ·9· · · · Q· · Has he ever been injected with Epinephrin?
     10· · · · A· · He has been injected with Decadron, yes, when
     11· ·his throat closed from a cashew.
     12· · · · Q· · The one and only time in his entire life that
     13· ·he's required medication for his peanut allergy or nut
     14· ·allergy is when he put a cashew in his mouth and chewed
     15· ·it and swallowed it?
     16· · · · A· · Correct.· It would be irresponsible for me to
     17· ·subject him to that again.
     18· · · · Q· · Okay.· What is his date of birth?
     19· · · · A· · December 21, 2012.
     20· · · · Q· · How old is he today?
     21· · · · A· · He is six.
     22· · · · Q· · And he attended kindergarten and first grade
     23· ·at Marsh Pointe?
     24· · · · A· · Correct.
     25· · · · Q· · Who was his kindergarten teacher?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 16 of
                                   Jennifer
                                      165
                                    August 27, 2019                          16

     ·1· · · · A· · Mr. Beatty and Mrs. Bailes.· He had two.
     ·2· · · · Q· · How do you spell Beatty?
     ·3· · · · A· · B-E-A-T-T-Y.
     ·4· · · · Q· · And his pediatrician has the same name?
     ·5· · · · A· · B-E-A-T-T-I-E.
     ·6· · · · Q· · Your pediatrician is Dr. James Beattie?
     ·7· · · · A· · Correct, Beattie.
     ·8· · · · Q· · They pronounce it Beattie?
     ·9· · · · A· · Uh-huh.
     10· · · · Q· · Both the kindergarten teacher and the doctor
     11· ·say it the same way.· Okay.
     12· · · · · · ·Where is the doctor's office located?
     13· · · · A· · He has two locations.
     14· · · · Q· · Where does he see your son?
     15· · · · A· · Mostly in Jupiter.· But if I have to go on a
     16· ·Saturday, then we go to West Palm.· Could see him at
     17· ·either.
     18· · · · Q· · Is your son on any regular medications for any
     19· ·reason?
     20· · · · A· · He -- when he begins to get a cold, we put him
     21· ·on Flovent to prevent his asthma from flaring up.· He
     22· ·also takes a daily multivitamin.
     23· · · · · · ·Flovent is a preventative steroid for asthma.
     24· · · · Q· · When was he diagnosed as asthmatic?
     25· · · · A· · Last year, the beginning of the year.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 17 of
                                   Jennifer
                                      165
                                    August 27, 2019                          17

     ·1· · · · Q· · Based upon what the doctors have advised, is
     ·2· ·there any correlation between his nut allergies and
     ·3· ·having asthma?
     ·4· · · · A· · Yes.
     ·5· · · · Q· · What is the correlation?
     ·6· · · · A· · I mean, studies show that people who have
     ·7· ·asthma are more likely to have food allergies.
     ·8· · · · Q· · Does he take any daily medication as a result
     ·9· ·of having asthma?
     10· · · · A· · No, that's not how it works.
     11· · · · Q· · Does he have an inhaler at school?
     12· · · · A· · Yes, he does.
     13· · · · Q· · What is in that inhaler, what medicine?
     14· · · · A· · Xopenex, I believe.
     15· · · · Q· · Where does he keep that?
     16· · · · A· · Keeps it in the nurse's office.
     17· · · · Q· · How many times has the school administered
     18· ·Xopenex to your son?
     19· · · · A· · Last year they didn't -- well, they did the
     20· ·Xopenex -- what do you call that thing?· Give me a
     21· ·minute.· Not the inhaler, but the nebulizer when he was
     22· ·having asthmatic.· He had to go into the nurse's office
     23· ·for treatment.
     24· · · · Q· · Did they use the Xopenex or just a nebulizer?
     25· · · · A· · It is Xopenex, but when you're that young they


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 18 of
                                   Jennifer
                                      165
                                    August 27, 2019                          18

     ·1· ·don't always inhale the inhaler correctly, so they put
     ·2· ·it in the nebulizer for you.
     ·3· · · · Q· · That was one occasion?
     ·4· · · · A· · No, multiple.
     ·5· · · · Q· · About how many times in kindergarten?
     ·6· · · · A· · It was at the beginning of the year last year
     ·7· ·during the sick season.· I'm not really sure the exact
     ·8· ·month.
     ·9· · · · Q· · When you say, multiple times, are you talking
     10· ·two to five or more than five?
     11· · · · A· · You wouldn't do it five times a day.· That's
     12· ·not how it works.
     13· · · · Q· · I mean in total.· How many occasions?
     14· · · · A· · In total?· I mean, it was -- I don't remember
     15· ·exactly how many.· I'd say, multiple.
     16· · · · Q· · Did you come to learn of what triggered any
     17· ·issues with asthma on those days when he had the
     18· ·nebulizer at school?
     19· · · · A· · I mean, there's all different reasons.· You
     20· ·could be sick and then after you get sick you get
     21· ·asthma.· You could be -- it could be a change in weather
     22· ·when it's suddenly cold.
     23· · · · Q· · Anything else, besides coming off an illness
     24· ·and weather change?
     25· · · · A· · It could be exercise induced, but not for him.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 19 of
                                   Jennifer
                                      165
                                    August 27, 2019                          19

     ·1· ·It's never -- he's a machine.· He's never -- it's never
     ·2· ·stopped him in that manner.
     ·3· · · · Q· · So far this school year has he had to utilize
     ·4· ·Xopenex at school?
     ·5· · · · A· · We're only in the third week of school.
     ·6· · · · Q· · What about at home, how often do you or your
     ·7· ·husband as parents administer an inhaler or a nebulizer
     ·8· ·to your son as a result of adverse reactions from
     ·9· ·asthma?
     10· · · · A· · I mean, it depends really.· Like I said, if --
     11· ·now that we've gotten on the preventative inhaler, which
     12· ·is Flovent, when he takes that it hopefully slows down,
     13· ·keeps the asthma at bay.
     14· · · · · · ·So when he starts to get a cold or if we hear
     15· ·some wheezing, we first try the Flovent.· And if that
     16· ·doesn't work, then we'll use either the nebulizer or the
     17· ·inhaler.
     18· · · · Q· · Can you give me a reasonable estimate as to
     19· ·the frequency in which you use the nebulizer or inhaler?
     20· ·Is it once a month?· Twice a month?
     21· · · · A· · Maybe once every two months.· But when you're
     22· ·on it you have to use it a couple times a day, sometimes
     23· ·right before bed.· It varies.
     24· · · · Q· · Do you have other children?
     25· · · · A· · I do.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 20 of
                                   Jennifer
                                      165
                                    August 27, 2019                          20

     ·1· · · · Q· · How many other children?
     ·2· · · · A· · Two.
     ·3· · · · Q· · Boys or girls?
     ·4· · · · A· · My eldest is a boy and my middle is a girl.
     ·5· · · · Q· · How old is your oldest son?
     ·6· · · · A· · He's 11, almost 12.
     ·7· · · · Q· · And your daughter?
     ·8· · · · A· · Nine.
     ·9· · · · Q· · Either of them have food allergies?
     10· · · · A· · They do not.
     11· · · · Q· · Either of them have asthma?
     12· · · · A· · My oldest one, yes.· He has asthma and his is
     13· ·more exercise induced.· That's why I brought that up.
     14· · · · Q· · Does your oldest have medication at school as
     15· ·well?
     16· · · · A· · He does, yes.
     17· · · · Q· · For H.Q., where is the Epipen kept at his
     18· ·school?
     19· · · · A· · In the nurse's office.· Six-year-olds don't
     20· ·carry their own --
     21· · · · Q· · Well, does the teacher --
     22· · · · A· · -- Epipen.
     23· · · · Q· · Does the teacher have one?
     24· · · · A· · No, they don't, but they buzz the office if
     25· ·they need it.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 21 of
                                   Jennifer
                                      165
                                    August 27, 2019                          21

     ·1· · · · Q· · So far in a full school year at Marsh Pointe
     ·2· ·plus three weeks there's been no need?
     ·3· · · · A· · No.· You don't want to have a need.
     ·4· · · · Q· · Of course not.
     ·5· · · · A· · Yeah.
     ·6· · · · Q· · But I'm saying, there has not been?
     ·7· · · · A· · No, because they're very accommodating and
     ·8· ·efficient and kind, caring, good people, thank God.
     ·9· · · · Q· · Who was the first person to broach the subject
     10· ·of your son sitting at a table that was not a peanut
     11· ·free table in this cafeteria?
     12· · · · A· · I was.· My son was to me.
     13· · · · Q· · What did he say to you?
     14· · · · A· · He said he wanted to sit with his friends, he
     15· ·was lonely.
     16· · · · Q· · And after he spoke to you, was there any --
     17· ·any type of written correspondence or e-mails between
     18· ·you and his teacher?
     19· · · · A· · Yes.· I e-mailed him asking him if there was a
     20· ·way, like sitting at the end of the table.
     21· · · · Q· · You e-mailed Mr. Gallucci?
     22· · · · A· · Correct.
     23· · · · Q· · And have you retained copies, either on paper
     24· ·or on your computer, of all the e-mails that went back
     25· ·and forth between you and Mr. Gallucci on the subject?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 22 of
                                   Jennifer
                                      165
                                    August 27, 2019                          22

     ·1· · · · A· · I'm sure I do, but on one occasion he answered
     ·2· ·me at the car line after my first e-mail.
     ·3· · · · Q· · And what did he say to you at the car line?
     ·4· · · · A· · He said he would be glad to help him, I just
     ·5· ·have to put it in writing and we have to come up with a
     ·6· ·plan.
     ·7· · · · Q· · And is the plan in writing?
     ·8· · · · A· · Possibly.· I would have to look.
     ·9· · · · Q· · Okay.
     10· · · · A· · I'm pretty sure.
     11· · · · Q· · Is the plan essentially what you've already
     12· ·told me today?
     13· · · · A· · Correct.
     14· · · · Q· · So the plan is your son sits at the end of the
     15· ·table?
     16· · · · A· · Yes.
     17· · · · Q· · And the child immediately adjacent to him, but
     18· ·not across, has to be -- has to have their lunch checked
     19· ·and approved by Mr. Gallucci?
     20· · · · A· · Correct.· On both sides.
     21· · · · Q· · And you say your son sits on a paper towel?
     22· · · · A· · No, I did not say that.
     23· · · · Q· · Didn't you say somebody wiped his seat and
     24· ·they put a paper towel down?
     25· · · · A· · They wipe his hands and they wipe the table,


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 23 of
                                   Jennifer
                                      165
                                    August 27, 2019                          23

     ·1· ·because hand wipes and hand washing kill food allergens.
     ·2· ·And then after they do that, I send him a paper towel
     ·3· ·for extra protection and he puts it on the table and
     ·4· ·puts his lunch on top of it.
     ·5· · · · Q· · Do you send him to school with anti-bacterial
     ·6· ·cream?
     ·7· · · · A· · Hand sanitizer does not kill food allergens.
     ·8· · · · Q· · Only washing?
     ·9· · · · A· · Hand washing and hand wipes.
     10· · · · Q· · Do you know why that's the case, why the hand
     11· ·sanitizer is ineffective?
     12· · · · A· · I'm really not sure.· Have to ask a scientist.
     13· · · · Q· · Is your son currently enrolled in any fall
     14· ·sports?
     15· · · · A· · He is.
     16· · · · Q· · Soccer, right?
     17· · · · A· · And baseball.
     18· · · · Q· · When was he enrolled in baseball?
     19· · · · A· · I don't know the exact date.
     20· · · · Q· · Approximately when?
     21· · · · A· · Maybe a week ago.
     22· · · · Q· · And who enrolled him?
     23· · · · A· · My husband.
     24· · · · Q· · And where will his games be played this coming
     25· ·fall?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 24 of
                                   Jennifer
                                      165
                                    August 27, 2019                          24

     ·1· · · · A· · Well, hopefully where everyone else's games
     ·2· ·are played.
     ·3· · · · Q· · Are you going to permit him to play at Gardens
     ·4· ·Park if there is no ban on peanut sales?
     ·5· · · · A· · If there are no -- if there are accommodations
     ·6· ·made, yes, I will allow him to play there.
     ·7· · · · Q· · Well, let me read to you -- I'm just going to
     ·8· ·mark your entire 12-1 filing as a Composite Exhibit 1.
     ·9· · · · · · ·(Exhibit No. 1 was marked for identification.)
     10· ·BY MR. ALEXANDER:
     11· · · · Q· · And if you'd like, the very last page lists
     12· ·some accommodations that were proposed.
     13· · · · · · ·And it's on page 12-1, page 45.
     14· · · · · · ·You want to take a moment to read paragraph
     15· ·16a, b and c?
     16· · · · · · ·Okay.· Have you had a chance to review the
     17· ·three proposed accommodations in paragraph 16?
     18· · · · A· · I did.
     19· · · · Q· · If nothing else is going to be done for the
     20· ·fall T-ball season, other than what's in 16a, b and c,
     21· ·will your son continue to play in the league?
     22· · · · A· · The accommodations that I would like are the
     23· ·same ones they offered him last fall.
     24· · · · Q· · But that's not what I'm asking you.
     25· · · · · · ·What I'm asking you is, if 16a, b and c is


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 25 of
                                   Jennifer
                                      165
                                    August 27, 2019                          25

     ·1· ·what is being offered -- well, let me put it this way:
     ·2· ·16a, b and c was what was being offered, and yet your
     ·3· ·husband enrolled him, right?
     ·4· · · · A· · We were told to enroll him.· First we were
     ·5· ·told to wait until the case was over and then we were
     ·6· ·told to enroll him.
     ·7· · · · Q· · When you say that, are you talking about
     ·8· ·communications between you and your attorney or are you
     ·9· ·talking about communications with someone other than
     10· ·your attorney?
     11· · · · A· · Between me and my attorney.
     12· · · · · · ·MR. ALEXANDER:· Okay.· If you want to give her
     13· · · · any instruction on attorney/client.
     14· · · · · · ·MS. LANGER:· Yeah.
     15· · · · · · ·Do not provide any information that's
     16· · · · discussed with me or Matthew.
     17· · · · · · ·THE WITNESS:· Sure.
     18· ·BY MR. ALEXANDER:
     19· · · · Q· · My questions are not intended to elicit from
     20· ·you confidential attorney/client communications you have
     21· ·with your counsel.· I think -- I wasn't trying to elicit
     22· ·that, but you told them to me anyway, that you were
     23· ·first told to wait and then you were told to go ahead
     24· ·and enroll him.· Yes?
     25· · · · A· · Because we were waiting to see what was going


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 26 of
                                   Jennifer
                                      165
                                    August 27, 2019                          26

     ·1· ·to happen, yes.
     ·2· · · · Q· · All right.· So am I correct that,
     ·3· ·notwithstanding the fact that no accommodations have
     ·4· ·been offered other than are set forth in Mr. Stepp's
     ·5· ·letter dated May 9, 2019, that your husband has gone
     ·6· ·ahead and enrolled your son to play in the league
     ·7· ·anyway?
     ·8· · · · A· · Yes, he did.
     ·9· · · · Q· · And if the letter dated May 9, 2019, that's
     10· ·part of Composite 1 sets forth all that the Palm Beach
     11· ·Gardens Youth Athletic Association is going to do for
     12· ·your son, am I correct that he will play in the league
     13· ·anyway?
     14· · · · A· · I hired a lawyer because I'm not one and I
     15· ·don't understand what's on that paper, so...
     16· · · · Q· · I'm going to show you Composite 1, which is
     17· ·court document 12-1, page 38.· It's a letter dated
     18· ·April 15, 2019, to Stephen Stepp, City Manager, from
     19· ·Dr. Michael Quasha.· And it also has your name on the
     20· ·bottom, but he signed it, right?
     21· · · · A· · Uh-huh.
     22· · · · Q· · Is that a yes?
     23· · · · A· · Correct.
     24· · · · Q· · Have you seen this letter before?
     25· · · · A· · I have.· I wrote this letter.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 27 of
                                   Jennifer
                                      165
                                    August 27, 2019                          27

     ·1· · · · Q· · So what you asked for was three things,
     ·2· ·correct?
     ·3· · · · A· · The same things that they provided in the fall
     ·4· ·that was Mr. Ferris' idea, the City manager, that they
     ·5· ·denied him in the spring.
     ·6· · · · Q· · And out of those three things, am I correct
     ·7· ·that the -- that the Youth Association has offered to
     ·8· ·grant your wishes as to items one and three?
     ·9· · · · A· · One and three, no.· Mr. Badala said he would
     10· ·not sweep, it was too much of a burden, in an e-mail.
     11· · · · Q· · Well, what they told you was, and you can
     12· ·correct me if I'm wrong, is that the dugouts would
     13· ·continue to be swept at the beginning of each day?
     14· · · · A· · He told me he would not sweep, and as far as
     15· ·the City, the case is closed, take it up with Mr.
     16· ·Badala.
     17· · · · Q· · Before you filed this lawsuit, were you aware
     18· ·that the dugouts would continue to be swept prior to
     19· ·first use each game day?
     20· · · · A· · Before I -- let me see.· Where is the paper
     21· ·that -- their reply from the formal ADA complaint?· Do
     22· ·you have it?
     23· · · · Q· · Okay.· Well --
     24· · · · A· · Yes.
     25· · · · Q· · Your lawsuit -- I'm not trying to trick you --


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 28 of
                                   Jennifer
                                      165
                                    August 27, 2019                          28

     ·1· ·according to the court entry number was filed on
     ·2· ·June 21, 2019.
     ·3· · · · · · ·Does that sound right?
     ·4· · · · A· · I'm not sure.
     ·5· · · · Q· · Let me show you a copy.
     ·6· · · · A· · I was looking for their response to the formal
     ·7· ·ADA complaint.· I don't see it.
     ·8· · · · Q· · I understand.· All right.· This is the
     ·9· ·complaint that was filed, right?· What I'm showing you
     10· ·now?
     11· · · · A· · Okay.
     12· · · · Q· · And you see the date that it was -- docket
     13· ·entry, document number one, that it was filed with the
     14· ·court is June 21, 2019?
     15· · · · A· · Okay.
     16· · · · Q· · So do you agree with me that's when your
     17· ·lawsuit was filed?
     18· · · · A· · If that date is accurate.· I'm not sure.
     19· · · · Q· · Let's assume it is.
     20· · · · · · ·Prior to you filing your lawsuit, were you
     21· ·informed that the dugouts would continue to be swept
     22· ·prior --
     23· · · · A· · No, I don't think so.
     24· · · · Q· · -- to first use each day?
     25· · · · A· · I believe they said that they would have


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 29 of
                                   Jennifer
                                      165
                                    August 27, 2019                          29

     ·1· ·volunteers sweep the dugout.
     ·2· · · · Q· · Well, let's turn your attention then back to
     ·3· ·Composite 1.· And we're talking about the spring T-ball
     ·4· ·league, right?
     ·5· · · · A· · Correct.
     ·6· · · · Q· · Okay.· Look at paragraph 12, which is on page
     ·7· ·44 and 45.
     ·8· · · · A· · Uh-huh.
     ·9· · · · Q· · What does 12c say?
     10· · · · A· · 12c.· That was not what they offered in their
     11· ·formal ADA.· This is different.
     12· · · · Q· · That's not what I'm asking you.
     13· · · · · · ·What does 12c tell you?
     14· · · · A· · Let's see what it says.· Dugouts continue to
     15· ·be swept prior to the first use each game day.
     16· · · · Q· · And did you receive this letter on about -- on
     17· ·or about May 9, 2019?
     18· · · · A· · I don't know.· I really have to, like, sit
     19· ·down and read everything because --
     20· · · · Q· · Well, it shows -- this is an attachment that
     21· ·your attorney filed into the court record, an e-mail
     22· ·dated May 9, 2019 --
     23· · · · A· · Uh-huh.
     24· · · · Q· · -- to quashdmd@aol.com G1P, jeniega@aol.com.
     25· · · · · · ·Is that your e-mail address?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 30 of
                                   Jennifer
                                      165
                                    August 27, 2019                          30

     ·1· · · · A· · Yes, it is.
     ·2· · · · Q· · And do you recall receiving this letter from
     ·3· ·Mr. Stepp?
     ·4· · · · A· · I do.
     ·5· · · · Q· · Okay.· All right.· And did his letter inform
     ·6· ·you that dugouts would continue to be swept prior to
     ·7· ·first use each game day?
     ·8· · · · A· · This is what they were offering now, but it
     ·9· ·was not what they offered to me in the spring.
     10· · · · Q· · This is what was offered to you as of May 9,
     11· ·2019?
     12· · · · A· · After they -- after they said they were
     13· ·sending him to North Palm Beach and they wouldn't sweep
     14· ·anymore because it was a burden.
     15· · · · Q· · Well, we'll talk more about your understanding
     16· ·of North Palm Beach.
     17· · · · · · ·Were you aware that North Palm Beach didn't
     18· ·even have a spring T-ball league?
     19· · · · A· · Well, then why would he send him there?· Who
     20· ·was he going to play against?
     21· · · · Q· · No one was sending him there.
     22· · · · A· · Oh.
     23· · · · Q· · You weren't aware of it?
     24· · · · A· · His words are confusing.
     25· · · · Q· · His words are confusing?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 31 of
                                   Jennifer
                                      165
                                    August 27, 2019                          31

     ·1· · · · A· · Uh-huh.
     ·2· · · · Q· · Look at paragraph five, as long as we're on
     ·3· ·that subject, which is on page 43 of 45.
     ·4· · · · A· · I have an e-mail from Mr. Badala that says
     ·5· ·that he would send him to North Palm Beach.
     ·6· · · · Q· · There is no North Palm Beach T-ball league,
     ·7· ·ma'am.
     ·8· · · · A· · Well, then someone should inform him.
     ·9· · · · Q· · Let's look at what Mr. Stepp told you from the
     10· ·City of Palm Beach Gardens.· I'm going to read it.
     11· · · · A· · Mr. Stepp, the City told me that Mr. Badala
     12· ·was in charge.
     13· · · · Q· · From deputy City manager of the party that you
     14· ·have filed your lawsuit against, the City of Palm Beach
     15· ·Gardens, paragraph five says, quote, the City owns the
     16· ·subject baseball fields upon which the majority of the
     17· ·games are played; however, PBGYAA operates the league
     18· ·and coordinates with the City to utilize fields for
     19· ·league play.· Additionally, during the spring T-ball
     20· ·season, PBGYAA also had operational control of the North
     21· ·Palm Beach baseball facility or NPBB facility, as part
     22· ·of inter-league play.
     23· · · · · · ·So am I correct that you were informed in
     24· ·writing by the deputy City manager in May of 2019 that
     25· ·the North Palm Beach facility was under the operational


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 32 of
                                   Jennifer
                                      165
                                    August 27, 2019                          32

     ·1· ·control of the Palm Beach Gardens Youth Association?
     ·2· · · · · · ·MS. LANGER:· Objection to form.
     ·3· ·BY MR. ALEXANDER:
     ·4· · · · Q· · Go ahead.
     ·5· · · · · · ·MS. LANGER:· You can answer, if you know.
     ·6· · · · · · ·THE WITNESS:· I mean, I guess he wrote that
     ·7· · · · there.
     ·8· ·BY MR. ALEXANDER:
     ·9· · · · Q· · So when you were informed in writing several,
     10· ·several weeks before you filed your lawsuit --
     11· · · · A· · Uh-huh.
     12· · · · Q· · -- that the PBGYAA had operational control of
     13· ·the North Palm Beach baseball facility as part of
     14· ·inter-league play, why did you think that someone was
     15· ·asking your son to play in any league other than the
     16· ·PBGYAA just because of use of this other facility that
     17· ·the PBGYAA had control over?
     18· · · · A· · He was already placed on Benjamin Schwab's
     19· ·team and I was given a copy of the schedule.· And they
     20· ·all played at Gardens Park from 5:15 to 6:45, the same
     21· ·as they did in the fall.
     22· · · · Q· · You understood that Mr. Badala --
     23· · · · A· · Uh-huh.
     24· · · · Q· · -- from the Palm Beach Gardens Youth Athletic
     25· ·Association offered to have your son's Palm Beach


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 33 of
                                   Jennifer
                                      165
                                    August 27, 2019                          33

     ·1· ·Gardens Youth Association games moved to a field without
     ·2· ·concessions; is that true?
     ·3· · · · A· · No.· In his e-mail he said he would move him.
     ·4· · · · Q· · How do you move one person?· Who's he going to
     ·5· ·play with and play against?
     ·6· · · · A· · How's he going to convince the whole team to
     ·7· ·move to another park?· What teams are they going to play
     ·8· ·against when they're there?· Are you going to provide a
     ·9· ·bus?
     10· · · · Q· · How many kids bus to Gardens Park?
     11· · · · A· · None.
     12· · · · Q· · None?
     13· · · · A· · No.
     14· · · · Q· · How do they get there?
     15· · · · A· · Their parents drive them.
     16· · · · Q· · And do you know how far the other Palm Beach
     17· ·Gardens Youth Athletic Association operational facility
     18· ·is from Gardens Park?
     19· · · · A· · It's 4.3 miles away.
     20· · · · Q· · Mr. Stepp says it's 1.3 miles away.
     21· · · · · · ·MS. LANGER:· Objection to form.
     22· ·BY MR. ALEXANDER:
     23· · · · Q· · Where did you get that it was 4.3 miles away?
     24· · · · A· · On Google Maps.
     25· · · · Q· · Which particular baseball facility are you


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 34 of
                                   Jennifer
                                      165
                                    August 27, 2019                          34

     ·1· ·referring to?
     ·2· · · · A· · North Palm Beach baseball field.
     ·3· · · · Q· · Do you know how many they have?
     ·4· · · · A· · No, I don't.· I live in Palm Beach Gardens.
     ·5· · · · Q· · Do you know if the -- what was proposed by
     ·6· ·Mr. Badala was changing the schedule of all of your
     ·7· ·son's games to be played at this other facility?
     ·8· · · · A· · Those weren't his words.
     ·9· · · · Q· · What were Mr. Badala's words?
     10· · · · A· · That he would move him to North Palm Beach,
     11· ·for him to play on a team in North Palm Beach.
     12· · · · Q· · But there is no North Palm Beach spring T-ball
     13· ·league, right?
     14· · · · A· · I don't -- I don't look into North Palm Beach.
     15· · · · Q· · Well, if -- did you look in to see if there
     16· ·was even such a league, whether North Palm Beach even
     17· ·had a T-ball league in the spring?
     18· · · · A· · They do.
     19· · · · Q· · In the spring of 2000 --
     20· · · · A· · I don't know when they play.
     21· · · · Q· · How do you know they do now?
     22· · · · A· · I have -- I saw their website, but I don't
     23· ·know anything about their league.
     24· · · · Q· · And the league that we're talking about now --
     25· · · · A· · Uh-huh.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 35 of
                                   Jennifer
                                      165
                                    August 27, 2019                          35

     ·1· · · · Q· · -- the spring T-ball league --
     ·2· · · · A· · Yes.
     ·3· · · · Q· · -- do you know if there even was a North Palm
     ·4· ·Beach spring T-ball league?
     ·5· · · · A· · All of his friends played at Gardens Park,
     ·6· ·Burns Road, where they always play.
     ·7· · · · Q· · So if Mr. Badala offered to move your son's
     ·8· ·games to a field with no concessions in North Palm
     ·9· ·Beach, then wouldn't his teammates be playing there as
     10· ·well?
     11· · · · A· · No, they would not.
     12· · · · Q· · I don't understand.
     13· · · · A· · Because they play at Gardens Park, where they
     14· ·always have.
     15· · · · Q· · But what Mr. Badala offered to do --
     16· · · · A· · Was to send him.
     17· · · · Q· · Ma'am, what Mr. Badala offered to do was to
     18· ·schedule your son's games and your son's opponents --
     19· · · · A· · Uh-huh.
     20· · · · Q· · -- at North Palm Beach; isn't that true?
     21· · · · A· · No.
     22· · · · · · ·MS. LANGER:· Objection to form.
     23· · · · · · ·THE WITNESS:· He said he would send him to
     24· · · · play on a team at North Palm Beach.
     25· ·BY MR. ALEXANDER:


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 36 of
                                   Jennifer
                                      165
                                    August 27, 2019                          36

     ·1· · · · Q· · Did he say this to you verbally?
     ·2· · · · A· · No, in writing.
     ·3· · · · Q· · What is the date of that e-mail?
     ·4· · · · A· · I'm not sure.· I don't have it on me.
     ·5· ·Probably sometime back in January.· Same one where he
     ·6· ·said that sweeping's a burden.
     ·7· · · · Q· · So when Mr. Badala talked about the North Palm
     ·8· ·Beach facility, did you ask him what team would he play
     ·9· ·on?
     10· · · · A· · No, I did not, because he wanted to play with
     11· ·his friends in Gardens Park.
     12· · · · Q· · So if Mr. Badala were to testify that what he
     13· ·proposed to you at all times was that just your son's
     14· ·PBGYAA games would be moved to a concession free field,
     15· ·you dispute that?
     16· · · · A· · Yes.
     17· · · · Q· · And you're saying that you have a writing
     18· ·somewhere where Mr. Badala said he was going to refuse
     19· ·enrollment of your son in Palm Beach Gardens Youth
     20· ·Athletic Association and ship him to another separate
     21· ·league where he had no friends; is that what you're
     22· ·saying?
     23· · · · A· · No.
     24· · · · Q· · What are you saying?
     25· · · · A· · I said he said that sweeping was too much of a


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 37 of
                                   Jennifer
                                      165
                                    August 27, 2019                          37

     ·1· ·burden and that he would send him to North Palm Beach to
     ·2· ·play on a team there.
     ·3· · · · Q· · And can you give me the date of any e-mail?
     ·4· · · · A· · It's in January probably.
     ·5· · · · Q· · Your attorneys filed 45 pages worth of
     ·6· ·documents.· Is that e-mail in there?
     ·7· · · · A· · I'm not a lawyer.
     ·8· · · · · · ·MS. LANGER:· Objection to form.
     ·9· · · · · · ·Let him finish the question.
     10· ·BY MR. ALEXANDER:
     11· · · · Q· · Your attorney filed significant amounts of
     12· ·e-mails and documents.· So let's take a look and see if
     13· ·we can find this e-mail where you claim Mr. Badala said
     14· ·he was going to ship your son off to another league.
     15· · · · · · ·MS. LANGER:· Objection to form.
     16· ·BY MR. ALEXANDER:
     17· · · · Q· · Page 28, is that the e-mail you're referring
     18· ·to?
     19· · · · A· · No, that's not it.
     20· · · · Q· · What about page 29, do you see it in there?
     21· · · · A· · No, those are from the fall.
     22· · · · Q· · Page 30, is that it?
     23· · · · A· · This says page 3 -- oh, up at the top.
     24· · · · Q· · Is that from the fall as well?
     25· · · · A· · That's also from the fall.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 38 of
                                   Jennifer
                                      165
                                    August 27, 2019                          38

     ·1· · · · Q· · What about page 31, dated January 15, 2019,
     ·2· ·does that contain any e-mail where Mr. Badala references
     ·3· ·your son playing any league whatsoever other than
     ·4· ·PBGYAA?
     ·5· · · · A· · I'm sorry.· What did you say?
     ·6· · · · Q· · This e-mail communication, which you allege
     ·7· ·Mr. Badala supposedly said that he wanted your son to
     ·8· ·play in some league other than the PBGYAA --
     ·9· · · · A· · This is not the e-mail.
     10· · · · Q· · That's not it?
     11· · · · · · ·What about page 32, do you see it there?
     12· · · · A· · This is from Daniel Prieto, when he says it's
     13· ·not the City's responsibility, take it up with Anthony.
     14· · · · Q· · One of the things you e-mailed to Mr. Prieto,
     15· ·as long as we're on that subject, was that you
     16· ·understood that your son was going to be sent to another
     17· ·league, right?
     18· · · · A· · Yes.
     19· · · · Q· · And was the first thing that Mr. Prieto said
     20· ·in response to that was, the assertions -- quote, the
     21· ·assertions made in your January 16, 2019, e-mail are
     22· ·incorrect?
     23· · · · · · ·MS. LANGER:· Objection to form.
     24· · · · · · ·THE WITNESS:· He did.
     25· ·BY MR. ALEXANDER:


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 39 of
                                   Jennifer
                                      165
                                    August 27, 2019                          39

     ·1· · · · Q· · And did you ask to clarify what was incorrect?
     ·2· · · · A· · No, I did not because he said the case was
     ·3· ·closed, to take it up with Anthony.
     ·4· · · · Q· · Let's go ahead and look on page 32 or 33.
     ·5· · · · · · ·Do you see any e-mail from Mr. Badala where it
     ·6· ·was ever discussed that your son would not play in the
     ·7· ·Palm Beach Gardens Youth Athletic Association T-ball
     ·8· ·league?
     ·9· · · · A· · Nope, not on that page.
     10· · · · Q· · What about page 34?
     11· · · · A· · That's where he refused for him to be on the
     12· ·same team as a friend.· I don't see it here.
     13· · · · Q· · So in all of the e-mails that were filed on
     14· ·your behalf by your attorney in support of this case of
     15· ·your Motion for Preliminary Injunction, am I correct
     16· ·that there is no e-mail filed with the Court where
     17· ·Mr. Badala references your son playing in any league
     18· ·other than the PBGYAA?
     19· · · · · · ·MS. LANGER:· Objection to form.
     20· · · · · · ·I'm going to instruct the witness not to
     21· · · · answer.
     22· · · · · · ·MR. ALEXANDER:· On what grounds?
     23· · · · · · ·MS. LANGER:· Attorney/client privilege and
     24· · · · work product.
     25· · · · · · ·MR. ALEXANDER:· What work product?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 40 of
                                   Jennifer
                                      165
                                    August 27, 2019                          40

     ·1· · · · · · ·MS. LANGER:· It speaks for itself.· What is
     ·2· · · · filed is filed.· Why it wasn't filed is --
     ·3· · · · · · ·MR. ALEXANDER:· Well, it may speak for itself.
     ·4· · · · That's a form objection, if it speaks for itself.
     ·5· ·BY MR. ALEXANDER:
     ·6· · · · Q· · But am I correct that there's no e-mail in
     ·7· ·this packet which references your son playing in any
     ·8· ·league other than the PBGYAA from either the City or
     ·9· ·from the Athletic Association?
     10· · · · · · ·MS. LANGER:· Objection to form.
     11· · · · · · ·You can go ahead and answer, if you know.
     12· · · · · · ·THE WITNESS:· I don't see it here, but there
     13· · · · is one.
     14· ·BY MR. ALEXANDER:
     15· · · · Q· · Where is it?
     16· · · · A· · I have it in my e-mail.· I gave it to the
     17· ·attorney.
     18· · · · Q· · Do you have it on your phone?
     19· · · · A· · I do.
     20· · · · Q· · Can you read it to us?· We'll take a minute.
     21· · · · A· · I would have to ask my attorney.
     22· · · · · · ·MS. LANGER:· We'll provide it to you.· We're
     23· · · · not going to read something off her phone.· That's
     24· · · · not proper.
     25· · · · · · ·MR. ALEXANDER:· What's not proper?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 41 of
                                   Jennifer
                                      165
                                    August 27, 2019                          41

     ·1· · · · · · ·MS. LANGER:· To read something off the phone.
     ·2· · · · We'll print it and provide it to you.
     ·3· · · · · · ·MR. ALEXANDER:· We're here for her deposition
     ·4· · · · today, so I want to question her about it.
     ·5· · · · · · ·MS. LANGER:· So you should have asked for it
     ·6· · · · in discovery.
     ·7· · · · · · ·MR. ALEXANDER:· We have a preliminary
     ·8· · · · injunction.· We don't have time for discovery.
     ·9· · · · Just so the record is clear, because what occurs
     10· · · · today, you know, the Judge is going to read this.
     11· ·BY MR. ALEXANDER:
     12· · · · Q· · Am I correct that you are claiming that you
     13· ·have an e-mail from Anthony Badala --
     14· · · · A· · Uh-huh.
     15· · · · Q· · -- not between you and your attorney, that you
     16· ·have an e-mail from Anthony Badala where it says that he
     17· ·wanted your son to play in another league?
     18· · · · A· · Correct.
     19· · · · Q· · That you have the ability to access it here in
     20· ·your deposition today, but you're refusing to do that?
     21· ·Am I correct?
     22· · · · · · ·MS. LANGER:· I think it's improper to read
     23· · · · something off of a telephone.
     24· · · · · · ·MR. ALEXANDER:· We can e-mail it to U.S. Legal
     25· · · · and we can have a hard copy of it inside of 60


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 42 of
                                   Jennifer
                                      165
                                    August 27, 2019                          42

     ·1· ·seconds.
     ·2· · · · MS. LANGER:· Do you want to take a break?
     ·3· · · · MR. ALEXANDER:· Yes.
     ·4· · · · MS. LANGER:· Okay.· Let's take a break.
     ·5· · · · (Recess.)
     ·6· · · · MS. LANGER:· We're -- I'm not comfortable
     ·7· ·producing anything during the depo and we're just
     ·8· ·not.
     ·9· · · · MR. ALEXANDER:· All right.· Let me make what's
     10· ·clear what has transpired here for the record, and
     11· ·if anyone disagrees, they can clarify.
     12· · · · We're here at a deposition in opposition to a
     13· ·Motion for Preliminary Injunction where no
     14· ·discovery has been able to be conducted in the
     15· ·case, including Requests to Produce and
     16· ·Interrogatories.
     17· · · · The witness has testified that she is in
     18· ·possession of an e-mail from Anthony Badala,
     19· ·wherein Mr. Badala allegedly said that he was going
     20· ·to have her son play in a league other than his
     21· ·own.· He's the commissioner of the PBGYAA.
     22· · · · The witness has said that she has the e-mail
     23· ·and that she can access it on her phone, but I've
     24· ·been advised that it will not be produced today.
     25· · · · If anyone disagrees, say what their


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 43 of
                                   Jennifer
                                      165
                                    August 27, 2019                          43

     ·1· · · · disagreement is; otherwise, we'll go forward.
     ·2· ·BY MR. ALEXANDER:
     ·3· · · · Q· · Do you have any disagreement, ma'am?
     ·4· · · · · · ·MS. LANGER:· Oh, no.· I'm going to object.
     ·5· · · · · · ·Is that a pending question?
     ·6· · · · · · ·MR. ALEXANDER:· It is.
     ·7· ·BY MR. ALEXANDER:
     ·8· · · · Q· · Do you have any disagreement with what I just
     ·9· ·said?
     10· · · · · · ·MS. LANGER:· She's advised by her counsel not
     11· · · · to answer that question and not to produce anything
     12· · · · off her phone.
     13· ·BY MR. ALEXANDER:
     14· · · · Q· · Do you have an e-mail from Anthony Badala
     15· ·saved in your e-mail system where Mr. Badala states that
     16· ·he is going to refuse your son enrollment in PBGYAA and
     17· ·have him play in a league other than PBGYAA?
     18· · · · · · ·MS. LANGER:· Objection to form.
     19· ·BY MR. ALEXANDER:
     20· · · · Q· · Do you have such an e-mail?
     21· · · · A· · It doesn't say that verbatim.
     22· · · · Q· · Okay.· Have you had an opportunity to look at
     23· ·that e-mail to refresh your recollection as to what it
     24· ·says while we were on break?
     25· · · · A· · No, I did not.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 44 of
                                   Jennifer
                                      165
                                    August 27, 2019                          44

     ·1· · · · Q· · How do you know it doesn't say that verbatim?
     ·2· · · · A· · Because I remember it doesn't say -- it
     ·3· ·doesn't say what you're saying right now.· It's worded
     ·4· ·differently in different words.
     ·5· · · · Q· · What words did he use, as best as you know?
     ·6· · · · A· · I'm not going to say that right now because I
     ·7· ·haven't read it and I don't want to say something
     ·8· ·incorrectly.
     ·9· · · · Q· · What you're saying is -- you're not refusing
     10· ·to answer my question; you're saying you can't answer
     11· ·the question?
     12· · · · A· · I don't want to answer it incorrectly because
     13· ·I haven't read it and I don't want to tell you it says
     14· ·something verbatim if I haven't read it in the past few
     15· ·minutes.
     16· · · · Q· · Well, what Mr. Stepp from Palm Beach Gardens
     17· ·told you, and correct me if I'm wrong, is that the Palm
     18· ·Beach Gardens Youth Athletic Association offered to
     19· ·schedule all of your son's team's games at the North
     20· ·Palm Beach baseball fields, correct?
     21· · · · A· · That's what he said, but that's not what
     22· ·Mr. Badala said, uh-huh.
     23· · · · Q· · So if we go by what the party in this case,
     24· ·which is the City of Palm Beach Gardens, its deputy City
     25· ·manager, Stephen Stepp, and ADA coordinator, Stephen


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 45 of
                                     165


     ·1· ·Stepp told you in paragraph 12a of his letter, which is
     ·2· ·marked as docket entry 12-1, page 44, quote, PBGYAA
     ·3· ·offered to schedule all of H.Q. team's games at the
     ·4· ·North Palm Beach baseball fields, as that site does not
     ·5· ·sell any concessions whatsoever, end quote.
     ·6· · · · · · ·Did I accurately read what Mr. Stepp informed
     ·7· ·you?
     ·8· · · · A· · You read that accurately.· I'm not sure if
     ·9· ·he's referring to what was offered before I filed a
     10· ·formal ADA complaint or if he means that's what they're
     11· ·offering after.
     12· · · · Q· · But as far as what was offered in his May 9,
     13· ·2019, letter prior to you bringing this lawsuit, what he
     14· ·informed you was that H             would still be in the Palm
     15· ·Beach Gardens Youth Athletic Association, but that the
     16· ·PBGYAA was offering to schedule all of H               's teams
     17· ·games at a nearby facility, correct?
     18· · · · A· · I'm confused.· I'm sorry.· This is what he --
     19· ·this what he's saying that Anthony had offered or is
     20· ·this what he was offering from here on out?
     21· · · · Q· · I'm not going to interpret the writing.· I'm
     22· ·just asking you, is what you were told by Mr. Stepp was
     23· ·that the PBGYAA --
     24· · · · A· · From what --
     25· · · · Q· · -- offered to schedule your son's team's games
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 46 of
                                     165


     ·1· ·at North Palm Beach?
     ·2· · · · A· · From what I'm gathering, that's what he's
     ·3· ·saying here, but that is not what actually happened.
     ·4· · · · Q· · Well, your son didn't enroll, and so the games
     ·5· ·were never ultimately played at North Palm Beach, right?
     ·6· · · · A· · My son didn't enroll when and where?
     ·7· · · · Q· · Spring T-ball league.
     ·8· · · · A· · Last spring he did enroll, yes.
     ·9· · · · Q· · Where were his games played?
     10· · · · A· · They were played at Gardens Park for Benjamin
     11· ·Schwab (phonetics), that was the team he was placed on.
     12· · · · Q· · Did he enroll in the fall and the spring?
     13· · · · A· · Correct.
     14· · · · Q· · And for this particular dispute where there
     15· ·was the e-mails going back and forth and correspondence
     16· ·in January through May of 2019, the last information you
     17· ·were given by the City was that H               would -- they
     18· ·were offering that H            would stay in the PBGYAA, but
     19· ·that his games would be scheduled at North Palm Beach,
     20· ·right?
     21· · · · A· · This is what they believed was offered to me,
     22· ·but this was not what was offered to me.· This is what
     23· ·they were saying after the fact.
     24· · · · Q· · So who has control here, based upon your
     25· ·understanding?· Does Mr. Stepp have any control?
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 47 of
                                     165


     ·1· · · · A· · Not --
     ·2· · · · · · ·MS. LANGER:· Objection to form.
     ·3· · · · · · ·Go ahead.
     ·4· · · · · · ·THE WITNESS:· Well, can I answer?
     ·5· · · · · · ·MS. LANGER:· You can answer, if you know.
     ·6· · · · · · ·THE WITNESS:· Now I know they're in charge,
     ·7· · · · but before they told me they were not in charge and
     ·8· · · · that the case was closed and that all -- everything
     ·9· · · · from here on out had to be dealt with, with Tony
     10· · · · Badala or the PBGYAA baseball league.
     11· ·BY MR. ALEXANDER:
     12· · · · Q· · As of when did you believe that Mr. Stepp was
     13· ·in control?
     14· · · · A· · After I learned he was the one responsible for
     15· ·formal ADA accommodations, uh-huh.
     16· · · · Q· · So the person that you understood that was
     17· ·formally responsible for the ADA accommodations told you
     18· ·in writing in May that H             would stay in PBGYAA, and
     19· ·that his games would be moved -- his team's games, not
     20· ·just him alone, his team's games would be moved to the
     21· ·North Palm Beach baseball field as an accommodation,
     22· ·correct?
     23· · · · A· · No, not correct.· This was after the spring
     24· ·season was over, so he had already missed a whole
     25· ·season.
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 48 of
                                     165


     ·1· · · · Q· · I thought you said he played in the spring
     ·2· ·season?
     ·3· · · · A· · He did not play in the spring because they
     ·4· ·said that they could not -- Mr. Badala, who I was told
     ·5· ·was in charge, said he could not provide the same
     ·6· ·accommodations because it was too much of a burden.
     ·7· · · · Q· · Didn't I just ask that?
     ·8· · · · · · ·MR. ALEXANDER:· Can we go back?
     ·9· · · · · · ·MS. LANGER:· You asked whether he registered,
     10· · · · not whether he played.
     11· ·BY MR. ALEXANDER:
     12· · · · Q· · Don't you have to register to play?
     13· · · · A· · He did register.· And then I e-mailed him,
     14· ·letting him know H            would be coming back, and that I
     15· ·know that it's difficult and that I appreciated what
     16· ·they did in the fall, and I wanted to let you know he'd
     17· ·be back and I'd appreciate if they could do the same
     18· ·thing.
     19· · · · Q· · Does the May 9, 2019, letter from Mr. Stepp,
     20· ·was this the last word you received from the City on
     21· ·accommodating H           for the fall T-ball season?
     22· · · · A· · Here T-ball was over, most likely.· And I -- I
     23· ·didn't know anything.· I didn't even realize my son's
     24· ·peanut allergy was a disability because up until this
     25· ·point everyone is just naturally kind and helpful.
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 49 of
                                     165


     ·1· · · · · · ·And so in the fall when we signed him up, I
     ·2· ·did not realize peanuts were all over the dugout, so we
     ·3· ·asked -- I forgot his name.
     ·4· · · · Q· · Did you forget what my question is?· Have you
     ·5· ·completely forgotten what my question is?· I didn't ask
     ·6· ·about any of that.
     ·7· · · · A· · You could be a little bit nicer to me.· I'm a
     ·8· ·human.
     ·9· · · · Q· · I'm speaking as nice to you as you're speaking
     10· ·to me.· But I believe you forgot what my question is.
     11· · · · · · ·MR. ALEXANDER:· Let's read the question back.
     12· · · · · · ·(A portion of the transcript was read.)
     13· · · · · · ·THE WITNESS:· This was the last word, yes, for
     14· · · · the fall, for this fall now.
     15· ·BY MR. ALEXANDER:
     16· · · · Q· · Okay.· So the last word for this fall now --
     17· · · · A· · Yes.
     18· · · · Q· · -- informed you that if you wanted this
     19· ·accommodation, the PBGYAA was offering to schedule all
     20· ·of H        's team's games at the North Palm Beach
     21· ·baseball fields?
     22· · · · A· · Right here it says -- it's not saying what
     23· ·they would offer now.· It says, reasonable accommodation
     24· ·offered, past tense, by PBGYAA for Quasha for spring
     25· ·T-ball.
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 50 of
                                     165


     ·1· · · · Q· · So that had already been offered to you for
     ·2· ·the spring?
     ·3· · · · A· · That was not offered.· He was incorrect here
     ·4· ·because he had nothing to do with it.
     ·5· · · · · · ·I was told we had to only deal with Anthony,
     ·6· ·which is how I got onto the other subject, yes.
     ·7· · · · Q· · So why did your son not play in the spring?
     ·8· · · · A· · Because they would not provide the same
     ·9· ·accommodations as the fall.
     10· · · · Q· · And in the spring one of the accommodations
     11· ·they offered was for the Youth Association, Palm Beach
     12· ·Gardens to schedule H            's team's games at North Palm
     13· ·Beach, and that was not acceptable to you, right?
     14· · · · A· · That was not what they offered.· The City did
     15· ·not offer anything.· Anthony Badala offered.· And what
     16· ·he offered was for H             to play on a team in North
     17· ·Palm Beach, not with his team.
     18· · · · Q· · And the only time that Mr. Badala allegedly
     19· ·did this was in an e-mail, right?· It's not verbal?
     20· · · · A· · He did it in an e-mail.· But Daniel Prieto
     21· ·also said it to my husband and then, yes, on the phone.
     22· · · · Q· · You're claiming that Daniel Prieto, who
     23· ·doesn't even work for the Palm Beach Gardens Youth
     24· ·Athletic Association and doesn't volunteer for that
     25· ·Association, said that he wanted your son to play in
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 51 of
                                   Jennifer
                                      165
                                    August 27, 2019                          51

     ·1· ·another league?
     ·2· · · · A· · No.· He was reciting probably what Tony had
     ·3· ·said to my husband.
     ·4· · · · Q· · Okay.· All right.· So let's talk about for the
     ·5· ·fall T-ball league.
     ·6· · · · · · ·Paragraph 16 identifies what accommodations
     ·7· ·were made for the current fall T-ball season for which
     ·8· ·your son is already enrolled?
     ·9· · · · A· · Right.· He showed me this before.
     10· · · · Q· · So for this current season, the City, prior to
     11· ·you filing your lawsuit, offered that the dugouts will
     12· ·continue to be swept every day, every game day prior to
     13· ·the first games and/or practices as part of the City's
     14· ·regular maintenance plan.· There will be designated
     15· ·brooms available at the concession stand for the
     16· ·parent/coach volunteers to sweep out the dugout before
     17· ·use, if desired.
     18· · · · · · ·Do you agree with me that that is one of the
     19· ·accommodations that Mr. Stepp made for this current
     20· ·T-ball season?
     21· · · · A· · It is, yes, if it's on this paper.· Has to be.
     22· · · · Q· · And so if the -- and he numbered them a, b and
     23· ·c, three of them, right?
     24· · · · A· · Uh-huh.
     25· · · · Q· · And when your husband wrote the letter, how


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 52 of
                                   Jennifer
                                      165
                                    August 27, 2019                          52

     ·1· ·many accommodations did he ask for?
     ·2· · · · A· · He asked for the same three accommodations
     ·3· ·that we were provided in the fall, which was by Ron
     ·4· ·Ferris in the fall, the City manager.
     ·5· · · · Q· · So three?
     ·6· · · · A· · Yes.
     ·7· · · · Q· · And do the numbers on Mr. Stepp's letter, page
     ·8· ·45 of 45 of Composite 1, correspond to the three things
     ·9· ·that were asked for in the April 15, 2019, letter?
     10· · · · · · ·MS. LANGER:· Objection to form.
     11· ·BY MR. ALEXANDER:
     12· · · · Q· · The first one is sweeping.
     13· · · · A· · Number one, kind of, because it says swept
     14· ·every game day prior to first game.· His game may not
     15· ·always be first.
     16· · · · · · ·And then also in the third one, no.
     17· · · · · · ·So I would say maybe 1.5 out of three, uh-huh.
     18· · · · Q· · All right.· 16b on Mr. Stepp's letter said,
     19· ·PBGYAA will insure that the parent/coach volunteers and
     20· ·the parents of your son's teammates will be fully
     21· ·informed of his peanut allergy.
     22· · · · A· · What?· Where is that part of the --
     23· · · · Q· · 16b?
     24· · · · A· · Oh, right here.· Okay.
     25· · · · Q· · And does that correspond with item three on


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 53 of
                                   Jennifer
                                      165
                                    August 27, 2019                          53

     ·1· ·your April 15, 2019, letter that was sent by your
     ·2· ·husband?
     ·3· · · · A· · Sure.
     ·4· · · · · · ·MS. LANGER:· Objection to the form.
     ·5· · · · · · ·You can answer.
     ·6· · · · · · ·THE WITNESS:· Okay.
     ·7· ·BY MR. ALEXANDER:
     ·8· · · · Q· · So the City agreed to sweep at the beginning
     ·9· ·of each day, correct?
     10· · · · A· · For now, for the fall, yes.
     11· · · · Q· · And they agreed to notify --
     12· · · · A· · Beginning of each day, not necessarily his
     13· ·game.
     14· · · · Q· · And they agreed to insure that the parents and
     15· ·coach volunteers of your son's games will be fully
     16· ·informed of his peanut allergy.· So those are the two
     17· ·things they agreed to, right?
     18· · · · A· · Uh-huh.
     19· · · · Q· · Yes?
     20· · · · A· · Yes.
     21· · · · Q· · The one thing that you and your husband
     22· ·requested for the fall, this current season, that was
     23· ·not granted was that the sale of peanuts, sale of
     24· ·peanuts stop during his games and practices?
     25· · · · A· · Uh-huh.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 54 of
                                   Jennifer
                                      165
                                    August 27, 2019                          54

     ·1· · · · Q· · Is that a yes?
     ·2· · · · A· · Yes.
     ·3· · · · Q· · So what you and your husband wanted was for
     ·4· ·the sale of peanuts to stop during your son's games and
     ·5· ·practices?
     ·6· · · · A· · Yes.
     ·7· · · · Q· · So if your son had a 3:00 p.m. game and
     ·8· ·people -- what time do the parents normally arrive for a
     ·9· ·3:00 p.m. game?
     10· · · · A· · They don't have 3:00 p.m. games.
     11· · · · Q· · We'll use another one.
     12· · · · A· · 5:15 to 6:45 is always his age bracket for
     13· ·now.
     14· · · · Q· · If there's a 5:15 game, what time do the
     15· ·parents typically arrive?
     16· · · · A· · I really don't know.
     17· · · · Q· · Do they typically arrive before 5:15, so that
     18· ·they can drop off their kids for a little warmup before
     19· ·the game starts?
     20· · · · A· · I think they probably arrive on time.· I don't
     21· ·watch what everyone else is doing.
     22· · · · Q· · What time do you arrive for your son's 5:15
     23· ·games?
     24· · · · A· · Probably 5:15.
     25· · · · Q· · How does he get there?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 55 of
                                   Jennifer
                                      165
                                    August 27, 2019                          55

     ·1· · · · A· · I drive him or my husband drives him.
     ·2· · · · Q· · And you drop him off at the game right at the
     ·3· ·start time?
     ·4· · · · A· · I never drop him off.· I stay with him.
     ·5· · · · Q· · But is the time where your son is due to
     ·6· ·arrive for a first pitch 5:15 game or first T-ball bat
     ·7· ·5:15 game right at 5:15?
     ·8· · · · A· · It usually starts on time, correct.
     ·9· · · · Q· · Doesn't he have to get there, like, at least
     10· ·five minutes before the game and, like, walk over and --
     11· · · · A· · Okay, yeah.· So we get there maybe 5:00.
     12· · · · Q· · So about 5:00?
     13· · · · A· · Yeah.
     14· · · · Q· · So under the proposal that you and your
     15· ·husband made on April 15, 2019, it would have been
     16· ·acceptable for Gardens Park to sell peanuts from the
     17· ·time it opened in the morning all the way up until 5:15,
     18· ·correct?
     19· · · · A· · If they were going to sweep afterwards and
     20· ·stop selling them when we were there, yes, clean up the
     21· ·dugout.
     22· · · · Q· · You only asked for the peanut sales to stop
     23· ·during his games and practices.· So under your proposal
     24· ·there could have been peanut sales going on for six to
     25· ·eight hours prior to your son's games, right?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 56 of
                                   Jennifer
                                      165
                                    August 27, 2019                          56

     ·1· · · · A· · No one's there.· They're at school.· No one's
     ·2· ·there during the day.· Maybe on the weekend, yes.· It's
     ·3· ·run by parent volunteers who are at work, and that's why
     ·4· ·they don't start the first games until 5:15.
     ·5· · · · Q· · Do some parents bring their own peanuts to the
     ·6· ·park?
     ·7· · · · A· · I've never seen anyone bring peanuts.
     ·8· · · · Q· · Do you see what parents bring to the park?
     ·9· · · · A· · Usually they're -- my friends have, like,
     10· ·multiple children and they have a wagon with chairs that
     11· ·they can sit in and whatnot.
     12· · · · Q· · Do parents bring snacks for their kids?
     13· · · · A· · We bring snacks as the team for the end of the
     14· ·game.· And that's what we did in the fall.
     15· · · · · · ·The coach, his wife was in charge of snacks
     16· ·and she sent out an e-mail, because she's my friend,
     17· ·saying that please don't bring snacks with nuts in them,
     18· ·uh-huh.
     19· · · · Q· · How many fields are at Gardens Park?
     20· · · · A· · Maybe eight, I think, uh-huh.
     21· · · · Q· · So if there's -- are there eight games going
     22· ·on at a time sometimes?
     23· · · · A· · I'm not an expert on baseball.
     24· · · · Q· · If there had been peanuts sold at the park all
     25· ·day for eight different fields' worth of participants


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 57 of
                                   Jennifer
                                      165
                                    August 27, 2019                          57

     ·1· ·and viewers, why did you think just stopping peanut
     ·2· ·sales during his games to be effective in eradicating
     ·3· ·peanuts in or near him?
     ·4· · · · A· · Because that's what the City manager, Ron
     ·5· ·Ferris, said they usually do for people with peanut
     ·6· ·allergies when he offered that accommodation in the
     ·7· ·fall.
     ·8· · · · Q· · Any other reason?
     ·9· · · · A· · Yes.· Because the parents -- have you been to
     10· ·a baseball game before?· There's two dugouts and a
     11· ·field.· And then next to each dugout there are stands.
     12· ·So the parents sit on the stands.· And since the
     13· ·children are little, we go in and out and we help them
     14· ·because they have to change quickly.
     15· · · · · · ·So if they were eating peanuts on the
     16· ·bleachers, then they could go in and bring them in the
     17· ·dugout that's right next to the bleachers.
     18· · · · Q· · Were the parents of your son's team instructed
     19· ·to try not to have peanuts at his games?
     20· · · · A· · They were.· And most of them were my friends,
     21· ·so yeah.
     22· · · · Q· · Wasn't that effective?
     23· · · · A· · Well, no, there weren't any peanuts allowed in
     24· ·the fall, yes.
     25· · · · Q· · Well, there are peanuts allowed in the fall,


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 58 of
                                   Jennifer
                                      165
                                    August 27, 2019                          58

     ·1· ·right?
     ·2· · · · A· · They did not sell peanuts during my son's game
     ·3· ·in fall 2018.· Ron Ferris stopped the sale of peanuts
     ·4· ·during his games.
     ·5· · · · Q· · But before and after his games there were
     ·6· ·peanut sales allowed, correct?
     ·7· · · · A· · Yes, but there were never any games before
     ·8· ·his, because since they're the youngest, ages four to
     ·9· ·six always play from 5:15 to 6:45 so they can get to bed
     10· ·at a decent time.
     11· · · · Q· · What about, how did the PBGYAA go about
     12· ·keeping peanuts out of your son's dugout that perhaps
     13· ·were not sold at the concessions?
     14· · · · A· · They swept before his games and they cleaned
     15· ·it really well.
     16· · · · Q· · Who cleaned it?
     17· · · · A· · I'm guessing City maintenance, because Ron
     18· ·Ferris set it up.
     19· · · · Q· · What did they clean, besides sweeping?
     20· · · · A· · The bench, because when I first took him in
     21· ·the fall I didn't realize there were going to be peanuts
     22· ·all over a children's baseball park, you know, maybe
     23· ·major league or whatever, but not a children's baseball
     24· ·park.· So that's when I first -- I didn't bring it to
     25· ·their attention in the fall until after his first


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 59 of
                                   Jennifer
                                      165
                                    August 27, 2019                          59

     ·1· ·practice when I saw peanut shells and peanuts all over
     ·2· ·the bench and the floor.· That's when they helped me.
     ·3· · · · Q· · How would you go about preventing the
     ·4· ·introduction of peanuts into your son's dugout during
     ·5· ·his games, but that which were not actually sold at the
     ·6· ·concessions?
     ·7· · · · A· · You can put up a sign, uh-huh.
     ·8· · · · Q· · Has that been effective?
     ·9· · · · A· · You can just tell your team.· We all
     10· ·communicate on Team Manager and I could easily tell the
     11· ·parents, hey, my son is allergic to peanuts.
     12· · · · · · ·Yes, if there's a sign, a lot of people want
     13· ·to keep children safe and they're very respectful of it
     14· ·and they appreciate a sign.
     15· · · · Q· · Agreed.· So if there's a sign up telling
     16· ·people not to bring peanuts into your son's dugout --
     17· · · · A· · Uh-huh.
     18· · · · Q· · -- why is that not effective enough?· Why do
     19· ·we have to stop peanut sales to seven other fields in
     20· ·this massive park?
     21· · · · · · ·Go ahead.
     22· · · · · · ·MS. LANGER:· Objection to form.
     23· · · · · · ·THE WITNESS:· I've never said there's seven
     24· · · · other fields, but...
     25· ·BY MR. ALEXANDER:


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 60 of
                                   Jennifer
                                      165
                                    August 27, 2019                          60

     ·1· · · · Q· · You said there were eight.· You were right.
     ·2· ·You were actually correct.
     ·3· · · · A· · Yes, but I did not say for you to stop peanut
     ·4· ·sales to seven other fields at all times.· I said just
     ·5· ·during his games.
     ·6· · · · Q· · So why is the sign and the respectful parents
     ·7· ·that you just mentioned, why is that not effective
     ·8· ·enough to keep peanuts from going into your son's dugout
     ·9· ·during his games?
     10· · · · A· · I mean, because you're talking about small
     11· ·children and parents.· I don't know.· There's many
     12· ·people there.· There's people who come who are
     13· ·grandparents to watch the game.· So there's, I mean,
     14· ·babysitters.· There's people who may not know about the
     15· ·sign who aren't there on a regular basis.
     16· · · · Q· · Is there a sign on your son's dugout during
     17· ·his game saying, no peanuts in this dugout?
     18· · · · A· · There was not, because I would say probably
     19· ·85 percent of his team were our friends, yes.
     20· · · · Q· · So if 85 percent of the team are your son's
     21· ·friends and they're aware of your son's peanut
     22· ·allergy --
     23· · · · A· · Right.
     24· · · · Q· · -- they're aware not to bring peanuts into his
     25· ·dugout, one of 16 dugouts in the stadium --


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 61 of
                                   Jennifer
                                      165
                                    August 27, 2019                          61

     ·1· · · · A· · Okay.
     ·2· · · · Q· · -- during his games, why is that not effective
     ·3· ·enough so that we have to ban peanut sales for everyone
     ·4· ·else in the park?
     ·5· · · · · · ·MS. LANGER:· Objection.
     ·6· ·BY MR. ALEXANDER:
     ·7· · · · Q· · Go ahead.
     ·8· · · · · · ·THE WITNESS:· Can I answer or no?
     ·9· · · · · · ·MS. LANGER:· You can.
     10· · · · · · ·THE WITNESS:· They no longer, if you turn to
     11· · · · this page, accept friend requests and they denied
     12· · · · my son a request to be with his best friend on his
     13· · · · team.· The mother is a nurse practitioner.· The
     14· · · · father is a physician's assistant.· And they would
     15· · · · not honor that.· Even though we told them it was a
     16· · · · medical condition, they said, no more friend
     17· · · · requests.
     18· · · · · · ·MR. ALEXANDER:· Could you read back my
     19· · · · question?· I think you're answering something other
     20· · · · than what I asked you.
     21· · · · · · ·THE WITNESS:· You asked me why, if he has
     22· · · · friends.· He no longer will have friends directly
     23· · · · on his team.
     24· ·BY MR. ALEXANDER:
     25· · · · Q· · Well, did they --


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 62 of
                                   Jennifer
                                      165
                                    August 27, 2019                          62

     ·1· · · · A· · It's a possibility, but...
     ·2· · · · Q· · Did the PBGYAA put that boy on your son's team
     ·3· ·as part of a friend request in the past?
     ·4· · · · A· · They did.
     ·5· · · · Q· · Or did they just happen to be on the team?
     ·6· · · · A· · No, no.· They honored friend requests in the
     ·7· ·fall.· The fall 2018 was the last season where they
     ·8· ·honored friend requests.
     ·9· · · · Q· · Well, I don't want to spend any time on friend
     10· ·requests because the Motion for Preliminary Injunction
     11· ·doesn't seek to enjoin them from not having friend
     12· ·requests.· It's about peanut sales.
     13· · · · A· · But you asked me why, if he had so many
     14· ·friends, did it matter.
     15· · · · · · ·And my answer was that he no longer has a
     16· ·friend.· And so, I mean...
     17· · · · Q· · Is it your belief as a parent of a child with
     18· ·a peanut allergy, that if you placed a sign or a poster
     19· ·board on his dugout saying, don't bring peanuts into
     20· ·here during my son's games, is it your position as a
     21· ·parent of a child with a peanut allergy that that would
     22· ·be ineffective?
     23· · · · A· · Be ineffective?
     24· · · · Q· · Yes.
     25· · · · A· · It would be partially effective, but not


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 63 of
                                   Jennifer
                                      165
                                    August 27, 2019                          63

     ·1· ·everybody reads signs and not everybody is respectful.
     ·2· ·But it definitely would be helpful.
     ·3· · · · Q· · Are there coaches that are in the dugout with
     ·4· ·the kids during the games?
     ·5· · · · A· · They're mainly on the field, except for at
     ·6· ·certain times they might walk them over because they're
     ·7· ·little and say, go get your bat, go get your helmet.
     ·8· ·But that's when parents step in at this stage and we
     ·9· ·give them all a hand.
     10· · · · Q· · Can coaches and parents just simply tell kids,
     11· ·don't bring peanuts in the dugout during my son's games?
     12· · · · A· · They couldn't possibly.· You said there were
     13· ·eight fields there.· They couldn't possibly tell
     14· ·everybody.
     15· · · · Q· · No, in his dugout.· Isn't it reasonable for
     16· ·the coaches and parents of your son's games just to
     17· ·simply tell the kids in the dugout, no peanuts in the
     18· ·dugout during his game?
     19· · · · A· · No.
     20· · · · Q· · Why?
     21· · · · A· · Because different people come in and out of
     22· ·the dugout.
     23· · · · Q· · How many kids are on a team?· Is there, like,
     24· ·50 of them or is there, like, ten of them?
     25· · · · A· · I don't know.· Maybe 15 at the most.· I'm not


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 64 of
                                   Jennifer
                                      165
                                    August 27, 2019                          64

     ·1· ·sure.
     ·2· · · · Q· · All right.· And the parents in your son's
     ·3· ·elementary school class are made aware not to send
     ·4· ·peanut snacks when there's a snack time in the
     ·5· ·classroom, right?
     ·6· · · · A· · Yes.
     ·7· · · · Q· · And couldn't the parents of a T-ball team,
     ·8· ·which is even smaller than a first grade classroom,
     ·9· ·simply be told via an e-mail or a notice not to bring
     10· ·peanuts into your son's dugouts during his games?
     11· · · · A· · I suppose they could.· But if they did, a
     12· ·dugout is much smaller and it's much more crowded, and
     13· ·it's a lot more difficult to control something like
     14· ·that.
     15· · · · Q· · Now, as far as sweeping --
     16· · · · A· · Uh-huh.
     17· · · · Q· · -- were you satisfied with the City's offer
     18· ·that sweeping would still be accomplished prior to the
     19· ·first game play of each day?
     20· · · · A· · For this fall --
     21· · · · Q· · Yes.
     22· · · · A· · -- you mean?
     23· · · · · · ·I think that will be helpful, but it has to be
     24· ·before his game.
     25· · · · Q· · So what he said was --


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 65 of
                                   Jennifer
                                      165
                                    August 27, 2019                          65

     ·1· · · · A· · And somewhere I read -- I don't know if it was
     ·2· ·Mr. Stepp's affidavit, he was changing it now.· I don't
     ·3· ·know.
     ·4· · · · Q· · What did he change?
     ·5· · · · A· · I saw that in his affidavit.· Something about
     ·6· ·saying -- I don't know.· I would have to go find it.
     ·7· · · · Q· · So he also added in 16a, quote, there will be
     ·8· ·designated brooms available at the concession stand for
     ·9· ·the parent/coach volunteers to sweep out the dugout
     10· ·before use, if desired.
     11· · · · · · ·Do you agree with that?
     12· · · · A· · Sure.· The more brooms the better.
     13· · · · Q· · Because --
     14· · · · A· · Yeah.
     15· · · · Q· · Because you wouldn't mind picking up a broom
     16· ·and sweeping out a dugout to keep your son safe, would
     17· ·you?
     18· · · · A· · No.· My father had to do that once before.
     19· · · · Q· · I read that in your declaration.· How long did
     20· ·it take him?
     21· · · · A· · I don't know.· I didn't watch him.
     22· · · · Q· · You agree with me that any capable adult with
     23· ·a broom can sweep out a little league dugout in about a
     24· ·minute?
     25· · · · A· · I'm not sure.· I've never swept a dugout


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 66 of
                                   Jennifer
                                      165
                                    August 27, 2019                          66

     ·1· ·before.
     ·2· · · · Q· · But if peanuts were introduced into the dugout
     ·3· ·that your son was going to occupy at some point between
     ·4· ·morning sweeping and his game, would you have any
     ·5· ·problem grabbing a broom and sweeping out his dugout to
     ·6· ·keep your son safe?
     ·7· · · · A· · I would do anything to keep my child safe.
     ·8· ·It's what I do on a daily basis.
     ·9· · · · Q· · So do you agree with me then that the proposal
     10· ·made in 16a was satisfactory to you, insofar as sweeping
     11· ·the dugouts?
     12· · · · A· · No.
     13· · · · Q· · What was unsatisfactory about the City
     14· ·sweeping the dugouts prior to -- prior to game day?
     15· · · · A· · The sweeping is great, as long as it's before
     16· ·his game and his dugout.· And anyone else who may have
     17· ·peanut allergy as well I'm sure would benefit from that.
     18· · · · Q· · But we've got multiple games going on.· And
     19· ·what if there's not a City employee who's aware of when
     20· ·the last game ends and when your son's game starts and
     21· ·there's now peanuts in the dugout?· Why is it not
     22· ·effective enough just to have brooms available right
     23· ·there at the concession stand?
     24· · · · A· · I mean, I'm thinking back.· They give you a
     25· ·schedule at the beginning of every season.· I'm sure


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 67 of
                                   Jennifer
                                      165
                                    August 27, 2019                          67

     ·1· ·that the City manager could tell City maintenance what
     ·2· ·the schedule was.
     ·3· · · · Q· · Why is it important for a City maintenance
     ·4· ·worker to spend a minute sweeping out a dugout, as
     ·5· ·opposed to just a parent/coach volunteer?· Why are you
     ·6· ·insisting that it be someone from the City do it?
     ·7· · · · · · ·MS. LANGER:· Objection to form.
     ·8· · · · · · ·You can answer, if you know.
     ·9· · · · · · ·THE WITNESS:· I don't know.· I mean...
     10· ·BY MR. ALEXANDER:
     11· · · · Q· · Because I asked you, I said, they told you
     12· ·that they're going to sweep the beginning of each day
     13· ·and then they're going to make brooms available if an
     14· ·additional sweep is required over the course of a day.
     15· · · · A· · Then there's another part where he forgot what
     16· ·he wrote and he wrote that he'll also sweep midway.
     17· · · · Q· · Where is that?
     18· · · · A· · In his affidavit.
     19· · · · Q· · Mid game?
     20· · · · A· · Mid game, I'm sorry.
     21· · · · Q· · Well, I don't think it says that, but that's
     22· ·your testimony.
     23· · · · A· · Where is his affidavit?· I'll find it for you.
     24· ·Is it in here or is that --
     25· · · · Q· · Mid game?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 68 of
                                   Jennifer
                                      165
                                    August 27, 2019                          68

     ·1· · · · A· · Yeah.· Steven Stepp they would, not only sweep
     ·2· ·the floor, but they would also sweep mid game.
     ·3· · · · Q· · It's not in that package.
     ·4· · · · A· · Not in this one?· Okay.
     ·5· · · · Q· · So let me ask you.
     ·6· · · · A· · I read it though.
     ·7· · · · Q· · Do you have any objection to this
     ·8· ·accommodation offer, insofar as sweeping out the dugout,
     ·9· ·that they'll sweep at the beginning of each day and
     10· ·leave brooms available, if it needs a subsequent sweep?
     11· · · · A· · Yes.· His dugout needs to be swept before his
     12· ·game.
     13· · · · Q· · So if there's brooms at the concession stands,
     14· ·what prevents it from being swept prior to his games?
     15· · · · A· · What do you mean?
     16· · · · Q· · Why does it have to be a City worker that
     17· ·takes a broom and sweeps out a kids' dugout, which
     18· ·takes, like, a minute?· Why does it have to be a City
     19· ·worker?
     20· · · · A· · Because I could be in a rush.· I have children
     21· ·that have to go to other -- my son is in travel PBGYAA
     22· ·soccer.· My daughter is in dance.· We have a busy
     23· ·schedule.· If I know that it's done, then I could be
     24· ·safe --
     25· · · · Q· · Is there some parent or guardian --


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 69 of
                                     165


     ·1· · · · A· · -- if I'm in a hurry.
     ·2· · · · Q· · -- at the field with H               during all of his
     ·3· ·games?
     ·4· · · · A· · We are, yes.· But that's why I had asked if he
     ·5· ·could be on Maddox Aronowitz's team, because his parents
     ·6· ·live around the block from us and they're a P.A. and an
     ·7· ·N.P., and so they watch him all the time and they know
     ·8· ·exactly what to look for and exactly how to help.
     ·9· · · · Q· · I understand that, but we're not covering that
     10· ·now, we're not talking about that.
     11· · · · · · ·I'm just asking you, is there a parent or
     12· ·guardian of H           present at all of his T-ball games?
     13· ·Grandparent?
     14· · · · A· · There is, but I would like to be able to
     15· ·carpool if I have to because I have three children's
     16· ·schedules in the afternoon.· So if I have somebody that
     17· ·I absolutely trust that knows to look for the signs of
     18· ·food allergies and exactly what to do, then I could
     19· ·maybe go and drop my kid somewhere else and come back.
     20· ·But I was there because I did not have that.
     21· · · · Q· · Let me ask it this way, because we're going
     22· ·off in a different direction.
     23· · · · · · ·What, if anything --
     24· · · · A· · Uh-huh.
     25· · · · Q· · -- is ineffective about the proposal that was
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 70 of
                                   Jennifer
                                      165
                                    August 27, 2019                          70

     ·1· ·made to you that the City would sweep out the dugouts
     ·2· ·first every game day and make brooms available, if over
     ·3· ·the course of a day it needed to be swept out again?
     ·4· ·What is ineffective about that proposal?
     ·5· · · · · · ·MS. LANGER:· Objection to form.· Asked and
     ·6· · · · answered.
     ·7· · · · · · ·You can answer it again.
     ·8· · · · · · ·THE WITNESS:· I answered it a hundred times.
     ·9· · · · · · ·I said, because it doesn't say they will sweep
     10· · · · out his dugout before his game.
     11· ·BY MR. ALEXANDER:
     12· · · · Q· · ·Is that your complete answer to that
     13· ·question, is that it doesn't say they would sweep out
     14· ·his dugout?
     15· · · · A· · Right.
     16· · · · Q· · So when they said in here --
     17· · · · A· · Before his game, not just before the first
     18· ·games.
     19· · · · Q· · So you want someone from the City to make sure
     20· ·that the City employee is available there to sweep out
     21· ·his dugout before he starts?
     22· · · · A· · Just like they did in the fall.
     23· · · · Q· · Why is it not effective to make brooms
     24· ·available for anyone to do it, if your father was
     25· ·capable of doing it?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 71 of
                                   Jennifer
                                      165
                                    August 27, 2019                          71

     ·1· · · · A· · My father lives in Miami.· He's not always
     ·2· ·there.
     ·3· · · · Q· · How old is your father?
     ·4· · · · A· · 73.
     ·5· · · · Q· · So if a 73-year-old man can do it, what is
     ·6· ·ineffective about the City making --
     ·7· · · · A· · My dad is in excellent shape.· Not all
     ·8· ·73-year-old men can do that.
     ·9· · · · Q· · That's not pertinent to what I'm asking.
     10· · · · A· · But it is because not all 73-year-old men are
     11· ·in the same condition.· Some could be very ill.· Yeah.
     12· ·Yeah.
     13· · · · Q· · I understand.
     14· · · · A· · Yeah.
     15· · · · Q· · What is ineffective, though, about having
     16· ·brooms available for any parent, coach, volunteer,
     17· ·spectator, parents, grandparent, aunt, uncle, teenage
     18· ·child to use that broom to sweep out the dugout?· Why
     19· ·does it have to be a City maintenance worker doing it?
     20· · · · · · ·MS. LANGER:· Objection to form.· Asked and
     21· · · · answered.
     22· · · · · · ·Answer, if you can.
     23· · · · · · ·MR. ALEXANDER:· I don't think it's been
     24· · · · answered.
     25· ·BY MR. ALEXANDER:


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 72 of
                                     165


     ·1· · · · Q· · Go ahead.
     ·2· · · · A· · I said, to make sure that it's done each time.
     ·3· ·You can't depend on a parent doing it.· They may forget.
     ·4· ·They're busy with their own children.
     ·5· · · · Q· · Is that why it's effective, because someone
     ·6· ·may forget -- ineffective?
     ·7· · · · A· · I guess.
     ·8· · · · Q· · Wouldn't you be there to tell someone to do
     ·9· ·it?
     10· · · · A· · I just said, I will be there.· Sometimes I
     11· ·don't make it exactly on time.· I have three children
     12· ·with piles of homework and I have to feed them before.
     13· · · · Q· · Were you happy with the proposal c, that they
     14· ·would insure that the -- PBGYAA will insure that the
     15· ·parent/coach volunteers and the parents of H                's
     16· ·teammates will be fully informed of H              's peanut
     17· ·allergy?· Is that satisfactory?
     18· · · · A· · No.· Which one?
     19· · · · Q· · B, 16b.
     20· · · · A· · Oh, sure.· They never did that in the fall.
     21· ·They said they did, but I actually told them all because
     22· ·they're my friends.
     23· · · · Q· · How effective was you telling them?
     24· · · · A· · It was very helpful.· But, I mean, again, they
     25· ·were my friends.· I don't know how people feel that I
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 73 of
                                     165


     ·1· ·don't know.
     ·2· · · · Q· · How many times has H              had an allergic
     ·3· ·reaction to peanuts because he stepped on peanut shells
     ·4· ·while wearing shoes?
     ·5· · · · · · ·MS. LANGER:· Objection to form.
     ·6· · · · · · ·You can answer.
     ·7· · · · · · ·THE WITNESS:· He has not yet, yes.
     ·8· ·BY MR. ALEXANDER:
     ·9· · · · Q· · So if he's wearing shoes in the dugout --
     10· · · · A· · Right.
     11· · · · Q· · -- and the dugout is swept before his games --
     12· · · · A· · Uh-huh.
     13· · · · Q· · -- what concerns do you have over the fact
     14· ·that peanut concessions may be going on during his
     15· ·games?
     16· · · · A· · Because more peanuts could get into the
     17· ·dugout.
     18· · · · Q· · How do they get into a dugout?
     19· · · · A· · Because there are people coming in and out of
     20· ·the dugout and you can't stop them.
     21· · · · Q· · So in a game where a child is in the dugout
     22· ·with a peanut allergy, are you suspecting that an adult
     23· ·is going to walk into your son's dugout during his game
     24· ·eating shelled peanuts and throwing them on the floor?
     25· · · · A· · They could, because it's not just parents
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 74 of
                                     165


     ·1· ·always.· Sometimes they have to send a babysitter, a
     ·2· ·relative, and they may not read the sign or they may not
     ·3· ·have been informed.· Yeah.
     ·4· · · · Q· · How many times in your son's games have you
     ·5· ·seen someone walk into his dugout during one of his
     ·6· ·games eating peanuts or throwing peanut shells on the
     ·7· ·ground?
     ·8· · · · A· · I have not witnessed that myself, but, yeah.
     ·9· · · · Q· · Do you know anyone who has?
     10· · · · A· · But they weren't selling peanuts during his
     11· ·game.
     12· · · · Q· · But people can bring peanuts from home, right?
     13· · · · A· · Most people don't though.· It's not like the
     14· ·Yankees or something.· It's a T-ball and children's
     15· ·little league program.
     16· · · · Q· · Don't you agree with me, it's basic common
     17· ·sense that if 16b occurs where everyone is informed of
     18· ·your son's peanut allergy, that H              's coaches and the
     19· ·other parents that are present would police the entry of
     20· ·peanuts into his dugout?
     21· · · · · · ·MS. LANGER:· Objection to form.
     22· · · · · · ·THE WITNESS:· I don't agree.· I don't agree.
     23· · · · They wouldn't have time to do that.
     24· · · · · · ·These are very small children.· They're very
     25· · · · hands on trying to help them learn the game of
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 75 of
                                   Jennifer
                                      165
                                    August 27, 2019                          75

     ·1· · · · baseball.· And as I said, it's not just parents.
     ·2· · · · It's babysitters.· It's relatives.· It could be
     ·3· · · · anyone, a friend helping a friend.
     ·4· · · · · · ·People don't always stay.· They have multiple
     ·5· · · · children and they have to get everyone to different
     ·6· · · · places at the same time.
     ·7· ·BY MR. ALEXANDER:
     ·8· · · · Q· · So if I understand your answer, you want the
     ·9· ·sale of peanuts during your son's games completely
     10· ·banned for all eight fields of Gardens Park because a
     11· ·babysitter might show up on a day, not be aware of your
     12· ·son's peanut allergy, and that babysitter during the
     13· ·game may actually walk into the dugout during the game
     14· ·eating peanuts and throwing peanut shells on the floor?
     15· · · · · · ·MS. LANGER:· Objection to form.
     16· · · · · · ·THE WITNESS:· They could if they're selling
     17· · · · them.
     18· ·BY MR. ALEXANDER:
     19· · · · Q· · So that is your concern?
     20· · · · A· · Yes.
     21· · · · Q· · All right.· And you think that if they're not
     22· ·selling peanuts during his game --
     23· · · · A· · Right.
     24· · · · Q· · -- that this will eliminate the prospect of a
     25· ·babysitter who's not normally familiar with this T-ball


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 76 of
                                     165


     ·1· ·team showing up and eating peanuts, bringing them into
     ·2· ·the dugout and throwing them on the floor?
     ·3· · · · A· · Not just the babysitter.· Like I said, they
     ·4· ·send friends, they send relatives, so...
     ·5· · · · Q· · Okay.· Has H             ever had an allergic
     ·6· ·reaction to stepping on peanut shells?
     ·7· · · · A· · No.· You asked me that already.
     ·8· · · · Q· · Has H           ever had an allergic reaction to
     ·9· ·handling peanut shells with his hands?
     10· · · · A· · I don't allow him to.· That would be extremely
     11· ·irresponsible of me as a mother.· His life is way too
     12· ·important to me to do something like that.
     13· · · · Q· · How is it you've prevented your son from
     14· ·handling and picking up and touching peanut shells with
     15· ·his hands all these years?
     16· · · · A· · The only place we're around peanut shells is
     17· ·at T-ball.
     18· · · · Q· · You never go anywhere where there's peanuts
     19· ·sold?
     20· · · · A· · No, uh-uh.· They don't sell them at soccer,
     21· ·no.
     22· · · · Q· · All right.
     23· · · · A· · They don't sell them in the movie theater.              I
     24· ·can't think of anywhere we go where they --
     25· · · · Q· · Do movie theaters sell products with peanuts?
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 77 of
                                     165


     ·1· · · · A· · They sell candy.
     ·2· · · · Q· · Snickers bars and things that have peanuts in
     ·3· ·them?
     ·4· · · · A· · Yes.· But he doesn't sit next to people who
     ·5· ·are eating them.
     ·6· · · · Q· · And does that present a risk to him, if
     ·7· ·someone touches his hand that touched a Snickers bar?
     ·8· · · · A· · That wouldn't happen because we take him to
     ·9· ·the movies and we don't buy those things.
     10· · · · Q· · Does H           know what a peanut shell looks
     11· ·like?
     12· · · · A· · I'm sure he does.· He's a very, very high IQ,
     13· ·smart individual.
     14· · · · Q· · He's a smart first grade boy?
     15· · · · A· · Yeah.
     16· · · · Q· · So if there were peanut shells on the floor of
     17· ·his dugout, would he know what those are and know not to
     18· ·touch them with his hands and then touch his hand to his
     19· ·mouth?
     20· · · · A· · No.· I mean, he would, but he could
     21· ·accidentally touch it and the oil could get on his
     22· ·hands.· And you don't know what could happen to him or
     23· ·to anyone else, for that matter.
     24· · · · Q· · And the peanut shells you're concerned about
     25· ·are the ones on the ground, right?
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 78 of
                                   Jennifer
                                      165
                                    August 27, 2019                            78

     ·1· · · · A· · They were also on the bench, yeah.· They were
     ·2· ·pretty much everywhere.
     ·3· · · · Q· · And if someone swept it out, then they
     ·4· ·wouldn't be on the ground or the bench, right?
     ·5· · · · A· · Most likely.
     ·6· · · · Q· · Okay.
     ·7· · · · A· · If they did a good job.
     ·8· · · · Q· · Are there peanut shells also throughout the
     ·9· ·park that are not just in his dugout, but that people
     10· ·have eaten walking around the park during the day?
     11· · · · A· · No, it didn't ever appear that way to me.              I
     12· ·really only saw them all over the dugouts.· So maybe by
     13· ·the -- where the fields -- what's the red clay meets
     14· ·the, like, concrete in the corner.· I don't know.· They
     15· ·must sweep them or something.
     16· · · · Q· · Have his doctors ever indicated that he could
     17· ·have an allergic reaction just by touching peanut shells
     18· ·with his hand?
     19· · · · A· · They have not, but it's very possible, uh-huh.
     20· · · · Q· · Have you had any discussions with Tony Badala
     21· ·since May of 2019 when Mr. Stepp sent you the final
     22· ·letter?
     23· · · · A· · Absolutely not.
     24· · · · Q· · Have you had any discussions with Mr. Abrams?
     25· · · · A· · No.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 79 of
                                   Jennifer
                                      165
                                    August 27, 2019                          79

     ·1· · · · Q· · Has anyone from the Palm Beach Gardens Youth
     ·2· ·Athletic Association explained to you why the Youth
     ·3· ·Athletic Association wishes to continue to sell peanuts
     ·4· ·at the concessions at the park, notwithstanding your
     ·5· ·objection to it?
     ·6· · · · A· · They explained to me why they need to sell
     ·7· ·peanuts?· No, they have not.
     ·8· · · · Q· · How did you know your father swept out a
     ·9· ·dugout?
     10· · · · A· · He told me.
     11· · · · Q· · You didn't see it?
     12· · · · A· · I didn't watch him sweep it, but he told me
     13· ·that he swept it, because he went in there and checked
     14· ·it and it hadn't been swept.· My son had been absent
     15· ·because he was sick.· Maybe they thought he wasn't
     16· ·coming back, and so it wasn't swept one day.
     17· · · · Q· · We're almost done.
     18· · · · · · ·Paragraph five of Mr. Stepp's letter, page 43
     19· ·of 45, quote, PBGYAA also had operational control of the
     20· ·North Palm Beach baseball facility as part of
     21· ·inter-league play, end quote.
     22· · · · · · ·Do you know what inter-league play means?
     23· · · · A· · No, I do not.
     24· · · · Q· · Is your husband a baseball fan?
     25· · · · A· · He likes the Red Sox.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 80 of
                                   Jennifer
                                      165
                                    August 27, 2019                          80

     ·1· · · · Q· · Did you ask him what inter-league play was
     ·2· ·when you saw a term that you didn't understand?
     ·3· · · · A· · No.· What page is that on?
     ·4· · · · Q· · Page 43 of 45.
     ·5· · · · A· · Where is that?
     ·6· · · · Q· · Number paragraph five.
     ·7· · · · A· · Five.
     ·8· · · · Q· · So you see that?
     ·9· · · · A· · Uh-huh.
     10· · · · Q· · Inter-league play?
     11· · · · A· · I see it.
     12· · · · Q· · Is that a term with which you have any
     13· ·familiarity?
     14· · · · A· · I mean, no, but it's common sense.
     15· · · · Q· · What is inter-league play?
     16· · · · A· · When two leagues play together.
     17· · · · Q· · And those two leagues would be Palm Beach
     18· ·Gardens Athletic Association and North Palm Beach?
     19· · · · A· · Uh-huh.
     20· · · · Q· · Right?
     21· · · · A· · Yes.
     22· · · · Q· · So was it your understanding that all of the
     23· ·kids from the North Palm Beach -- from North Palm Beach
     24· ·played in the Palm Beach Gardens Youth Athletic
     25· ·Association?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 81 of
                                   Jennifer
                                      165
                                    August 27, 2019                          81

     ·1· · · · A· · All of my son's friends only have ever played
     ·2· ·at Gardens Park.· No one I know has ever had a game at
     ·3· ·the North Palm Beach league.
     ·4· · · · Q· · Do you know any parents or kids that play in
     ·5· ·the North Palm Beach --
     ·6· · · · A· · No.
     ·7· · · · Q· · -- recreational sports?
     ·8· · · · A· · No, nobody.
     ·9· · · · Q· · Were you aware that all of the North Palm
     10· ·Beach kids played in the Palm Beach Gardens Youth
     11· ·Athletic Association for this season that's referenced
     12· ·in the letter?
     13· · · · A· · No.
     14· · · · · · ·So you're saying that the kids from North Palm
     15· ·Beach played at our facility in Palm Beach Gardens?
     16· · · · Q· · They played in the Palm Beach Gardens Youth
     17· ·Athletic Association for that season.
     18· · · · · · ·MS. LANGER:· Don't ask him questions.
     19· · · · · · ·THE WITNESS:· Anyone could --
     20· · · · · · ·I didn't understand his question.· I was
     21· · · · trying to clarify.
     22· · · · · · ·So anybody could play in our city.· There's a
     23· · · · resident fee and a non-resident fee.· So even if
     24· · · · they're from North Palm Beach, they can still -- if
     25· · · · you're from Miami, you could play, just have to pay


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 82 of
                                     165


     ·1· · · · more money.· That's how it works for soccer or
     ·2· · · · anything.
     ·3· ·BY MR. ALEXANDER:
     ·4· · · · Q· · And when is H            's first baseball game for
     ·5· ·this fall season?
     ·6· · · · A· · They didn't put him on a roster.· His friends
     ·7· ·got their roster, though, so I'm not sure.
     ·8· · · · Q· · Has anyone from the Palm Beach Gardens Youth
     ·9· ·Athletic Association rejected your son's application to
     10· ·play in this upcoming fall?
     11· · · · A· · They did not, but all the rosters have been
     12· ·created and they did not put my son on one.· So I'm not
     13· ·sure.
     14· · · · Q· · Is it your understanding that they're going to
     15· ·put him on a team?· You registered and paid the fee, I
     16· ·assume, right?
     17· · · · A· · Since everyone has their team already and he
     18· ·doesn't have one, I'm not sure.· I can't answer that.
     19· · · · Q· · Did you pay a fee?
     20· · · · A· · We did.
     21· · · · Q· · Did they accept it?
     22· · · · A· · Yes.
     23· · · · Q· · And you don't honestly believe they're going
     24· ·to take your money and not put your son on a team, do
     25· ·you?
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 83 of
                                   Jennifer
                                      165
                                    August 27, 2019                          83

     ·1· · · · · · ·MS. LANGER:· Objection to form.
     ·2· · · · · · ·THE WITNESS:· I don't know what they're
     ·3· · · · thinking.
     ·4· ·BY MR. ALEXANDER:
     ·5· · · · Q· · Who accepted your payment?
     ·6· · · · A· · I have no idea.· It's through the computer
     ·7· ·through the website.
     ·8· · · · Q· · Was enrollment still open?
     ·9· · · · A· · Yes.
     10· · · · Q· · All right.· So you registered on time and paid
     11· ·on time?
     12· · · · A· · Correct.
     13· · · · Q· · And they processed your payment?
     14· · · · A· · Correct.
     15· · · · Q· · In other words, you didn't get a rejection
     16· ·saying, too late, your son's out?· You didn't get
     17· ·anything like that?
     18· · · · A· · Not this time, no.
     19· · · · · · ·THE WITNESS:· All right. I don't have any
     20· · · · other questions.
     21· · · · · · ·You want her to read or waive or do you have
     22· · · · any questions?
     23· · · · · · ·MS. LANGER:· We'll read.
     24· · · · · · ·MR. ALEXANDER:· Yes.· I might need some.
     25· · · · · · ·MS. LANGER:· I don't know.· I'll let you know.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 84 of
                                   Jennifer
                                      165
                                    August 27, 2019                          84

     ·1· ·Probably, but I'll let you know.
     ·2· · · · (Witness excused.)
     ·3· · · · (Deposition was concluded.)
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 85 of
                                   Jennifer
                                      165
                                          August 27, 2019                    85

     ·1· · · · · · · · · ·CERTIFICATE OF OATH

     ·2· ·STATE OF FLORIDA

     ·3· ·COUNTY OF PALM BEACH

     ·4

     ·5· · · · · · ·I hereby certify that on this 27th day of

     ·6· ·August, 2019, JENNIFER QUASHA appeared before me and was

     ·7· ·sworn by me for the purpose of giving testimony in the

     ·8· ·matter of Quasha vs. City of Palm Beach Gardens, Case

     ·9· ·number 9:19-cv-80825-DMM.

     10

     11
     · ·   · · · · · ____________________________________
     12
     · ·   ·   ·   ·   ·   ·   Sandra W. Townsend, RPR, FPR
     13·   ·   ·   ·   ·   ·   Notary Public - State of Florida
     · ·   ·   ·   ·   ·   ·   My Commission Expires:· 6/26/20
     14·   ·   ·   ·   ·   ·   My Commission No.:· FF 996937

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25


                                        U.S. LEGAL SUPPORT
                                      www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 86 of
                                   Jennifer
                                      165
                                    August 27, 2019                          86

     ·1· · · · · · · · · C E R T I F I C A T E

     ·2· ·STATE OF FLORIDA

     ·3· ·COUNTY OF PALM BEACH

     ·4

     ·5·   · · · · · ·I, Sandra W. Townsend, Registered
     · ·   ·Professional Reporter and Notary Public in and for
     ·6·   ·the State of Florida at Large, do hereby certify
     · ·   ·that the aforementioned witness was by me first duly
     ·7·   ·sworn to testify the whole truth; that I was
     · ·   ·authorized to and did report said deposition in
     ·8·   ·stenotype; and that the foregoing pages, are a true
     · ·   ·and correct transcription of my shorthand notes of
     ·9·   ·said deposition.

     10·   · · · · · ·I further certify that said deposition was
     · ·   ·taken at the time and place hereinabove set forth
     11·   ·and that the taking of said deposition was commenced
     · ·   ·and completed as hereinabove set out.
     12
     · ·   · · · · · ·I further certify that I am not attorney or
     13·   ·counsel of any of the parties, nor am I a relative or
     · ·   ·employee of any attorney or counsel of party connected
     14·   ·with the action, nor am I financially interested in the
     · ·   ·action.
     15
     · ·   · · · · · ·The foregoing certification of this transcript
     16·   ·does not apply to any reproduction of the same by any
     · ·   ·means unless under the direct control and/or· direction
     17·   ·of the certifying reporter.

     18
     · · · · · · · ·Dated this 29th day of August, 2019.
     19

     20
     · · · · · · · · · ·_____________________________________
     21
     · · · · · · · · · ·Sandra W. Townsend, RPR, FPR
     22

     23

     24

     25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 87 of
                                   Jennifer
                                      165
                                                 August 27, 2019                    87

     ·1· ·DATE:· · · August 29, 2019

     ·2·   ·TO:·       ·   ·   ·   JENNIFER QUASHA· · ·Job #1989361
     · ·   · · ·       ·   ·   ·   c/o Stephanie Langer, Esquire
     ·3·   · · ·       ·   ·   ·   Disability Independence Group, Inc.
     · ·   · · ·       ·   ·   ·   2990 SW 35th Avenue
     ·4·   · · ·       ·   ·   ·   Miami, Florida· 33133

     ·5· ·IN RE:· · ·Quasha vs. City of Palm Beach Gardens

     ·6· ·CASE NO.:· 9:19-cv-80825-DMM

     ·7·   · · · Please take notice that on Tuesday, the 27th of
     · ·   ·August, 2019, you gave your deposition in the
     ·8·   ·above-referred matter.· At that time, you did not
     · ·   ·waive signature.· It is now necessary that you sign
     ·9·   ·your deposition.
     · ·   · · · If you do not read and sign the deposition
     10·   ·within a reasonable time, the original, which has
     · ·   ·already been forwarded to the ordering attorney, may
     11·   ·be filed with the Clerk of the Court.· If you wish
     · ·   ·to waive your signature, sign your name in the blank
     12·   ·at the bottom of this letter and return it to us.

     13· · · · · · · · · · ·Very truly yours,

     14

     15· · · · · · · · · · ·__________________________________

     16·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Sandra W. Townsend, RPR, FPR
     · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·U.S. LEGAL SUPPORT, INC.
     17·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·444 W. Railroad Avenue, Suite 300
     · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·West Palm Beach, Florida· 33401
     18·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Phone:· 561.835.0220

     19· ·I do hereby waive my signature.

     20· ·______________________________

     21· ·Jennifer Quasha

     22· ·I do hereby waive my signature:

     23· ·Cc:· Via transcript:· All Counsel of Record; File
     · · ·copy
     24

     25


                                             U.S. LEGAL SUPPORT
                                           www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 88 of
                                   Jennifer
                                      165
                                    August 27, 2019                          88

     ·1· · · · · · · · · C E R T I F I C A T E
     ·2· · · · · · · · · · · · ·-· -          -
     ·3· ·THE STATE OF FLORIDA
     ·4· ·COUNTY OF PALM BEACH
     ·5· · · · I hereby certify that I have read the foregoing
     ·6· ·deposition by me given, and that the statements
     ·7· ·contained herein are true and correct to the best of
     ·8· ·my knowledge and belief, with the exception of any
     ·9· ·corrections or notations made on the errata sheet,
     10· ·if one was executed.
     11
     12· · · · Dated this ____ day of __________________,
     13· ·2019.
     14
     15
     16
     17
     18· ·________________________________________
     19· ·JENNIFER QUASHA
     20· ·Job #1989361
     21
     22
     23
     24
     25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-3 Entered onQuasha
                                                FLSD Docket 01/13/2020 Page 89 of
                                   Jennifer
                                      165
                                    August 27, 2019                          89

     ·1· · · · · · · · ·E R R A T A· ·S H E E T

     ·2· ·IN RE: QUASHA VS. CITY OF PALM BEACH GARDENS· CR: SANDRA

     ·3· ·TOWNSEND

     ·4· ·DEPOSITION OF: JENNIFER QUASHA

     ·5· ·TAKEN: 8/27/19· · JOB NO.: 1989361

     ·6

     ·7· · ·DO NOT WRITE ON TRANSCRIPT - ENTER CHANGES HERE

     ·8·   ·PAGE #· LINE #· ·CHANGE· · · · · · · ·REASON
     · ·   ·____________________________________________________
     ·9
     · ·   ·____________________________________________________
     10
     · ·   ·____________________________________________________
     11
     · ·   ·____________________________________________________
     12
     · ·   ·____________________________________________________
     13
     · ·   ·____________________________________________________
     14
     · ·   ·____________________________________________________
     15
     · ·   ·____________________________________________________
     16
     · ·   ·____________________________________________________
     17
     · ·   ·____________________________________________________
     18·   ·Please forward the original signed errata sheet to
     · ·   ·this· office so that copies may be distributed to
     19·   ·all parties.

     20·   ·Under penalty of perjury, I declare that I have read
     · ·   ·my deposition and that it is true and correct
     21·   ·subject to any changes in form or substance entered
     · ·   ·here.
     22

     23· ·DATE: ________________________

     24

     25· ·SIGNATURE OF
     · · ·DEPONENT:_________________________________


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:19-cv-80825-DMM DocumentJennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 90 of
                               August165
                                       27, 2019                                   ·1
                      29   37:20                                accommodating
          1                                         8            11:23 21:7
                                                                 48:21
                               3
 1  24:8,9                                 85    60:19,20       accommodation
  26:10,16 29:3       3 37:23                                    47:21 49:19,
  52:8                30 37:22                                   23 57:6 68:8
                                                    9           accommodations
 1.3 33:20            31 38:1
 1.5 52:17                                                       24:5,12,17,22
                      32 38:11 39:4        9     26:5,9
 11 20:6                                                         26:3 47:15,17
                      33 39:4                  29:17,22
                                                                 48:6 50:9,10
 12 20:6 29:6         34 39:10                 30:10 45:12
                                                                 51:6,19 52:1,
 12-1 24:8,13         38 26:17                 48:19
                                                                 2
  26:17 45:2          3:00 54:7,9,                              accomplished
 12a 45:1              10                           A            64:18
 12c 29:9,10,                                                   according
  13                                       ability 41:19         28:1
                               4
 15 26:18 38:1                             able 42:14           accurate
  52:9 53:1           4.3 33:19,23          69:14                28:18
  55:15 63:25                              about 7:25
                      43 31:3 79:18                             accurately
 16 24:17              80:4                 9:10 11:5,12         45:6,8
  38:21 51:6                                12:19 18:5
                      44 29:7 45:2                              across 9:10,
  60:25                                     19:6 25:7,9
                      45 24:13 29:7                              12 22:18
 16a 24:15,20,                              29:3,16,17
                       31:3 37:5            30:15 34:23,        actually
  25 25:2 65:7
                       52:8 79:19           24 36:7 37:20        14:16 46:3
  66:10
                       80:4                 38:1,11 39:10        59:5 60:2
 16b 52:18,23                                                    72:21 75:13
  72:19 74:17                               41:4 49:6
                               5            51:4 55:12          ADA 27:21
                                            58:11 59:3           28:7 29:11
          2           50 63:24              60:10,14             44:25 45:10
                      5:00 55:11,12         62:12 65:5,23        47:15,17
 2000 34:19                                 66:13 69:10,        add 14:21
                      5:15 32:20
 2012 15:19                                 25 70:4 71:6,       added 65:7
                       54:12,14,17,
 2018 58:3             22,24 55:6,7,        15 77:24            additional
  62:7                 17 56:4 58:9        above 4:6             67:14
 2019 26:5,9,                              Abrams 78:24         Additionally
  18 28:2,14                               absent 79:14          31:19
  29:17,22                     6
                                           absolutely           address 29:25
  30:11 31:24                                                   adjacent
  38:1,21 45:13       60 41:25              69:17 78:23
                      6:45 32:20           accept 61:11          22:17
  46:16 48:19
                       54:12 58:9           82:21               administer
  52:9 53:1
                                           acceptable            19:7
  55:15 78:21
                                            50:13 55:16         administered
 2019/2020                     7
                                           accepted 83:5         17:17
  10:10
                      73 71:4              access 41:19         adult 65:22
 21 15:19
                                            42:23                73:22
  28:2,14             73-year-old
                       71:5,8,10           accidentally         adverse 19:8
 28 37:17
                                            77:21


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM DocumentJennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 91 of
                               August165
                                       27, 2019                                   ·2
 advised 17:1          43:2,6,7,13,         52:21 53:16           14,15,16,17,
  42:24 43:10          19 47:11             60:22 62:18,          21,22 13:9
 affidavit             48:8,11              21 66:17              14:6,11,12,
  65:2,5 67:18,        49:11,15             72:17 73:22           13,16,23
  23                   52:11 53:7           74:18 75:12           15:12,14,15,
 affirmed 4:10         59:25 61:6,         allow 10:1             22 16:1,4,10
 after 9:1,2,6         18,24 67:10          12:4 24:6             17:2 18:20,24
  12:22 18:20          70:11 71:23,         76:10                 19:15 20:4,7,
  21:16 22:2           25 73:8 75:7,       allowed 7:17           12 21:7,8,16,
  23:2 30:12           18 82:3 83:4,        57:23,25 58:6         18,23,25
  45:11 46:23          24                  almost 20:6            22:3,5,7,17,
  47:14,23            all 7:2 10:20         79:17                 19,21,23,25
  58:5,25              18:19 21:24         alone 10:5             23:1,2,3,9,
 afternoon             26:2,10 28:8         47:20                 17,22,24
  69:16                30:5 32:20                                 24:11,13,15,
                                           already 22:11
                       34:6 35:5                                  20,25 25:2,5,
 afterwards                                 32:18 47:24           8,11,23,24
  55:19                36:13 39:13          50:1 51:8
                       42:9 44:19                                 26:6,9,14,19
 again 6:17                                 76:7 82:17            27:6,8,9,11,
                       45:3,16 47:8
  15:17 70:3,7         49:2,19 51:4        also 6:25              14 28:12
  72:24                                     10:9 16:22            29:3,7,16,19
                       52:18 55:17
 against 30:20         56:24 58:22          26:19 31:20           30:2,5,13
  31:14 33:5,8                              37:25 50:21           31:18 32:19
                       59:1,9 60:4
 age 54:12             63:9 64:2            52:16 65:7            33:5,16 34:24
 ages 58:8                                  67:16 68:2            35:18 36:17,
                       69:2,7,12
 ago 23:21             71:7,10 72:21        78:1,8 79:19          20 37:1,3,12
 agree 28:16           75:10,21            always 18:1            38:19 39:1,4,
  51:18 65:11,         76:15,22             35:6,14 52:15         23 40:11
  22 66:9              78:12 80:22          54:12 58:9            41:2,15,25
  74:16,22             81:1,9 82:11         71:1 74:1             42:7,10,15,23
                       83:10,19             75:4                  43:11,16
 agreed 53:8,
  11,14,17            allege 38:6          am 7:9,12              44:7,13,17,25
  59:15                                     14:9 26:2,12          46:4,6,12,14,
                      allegedly
                       42:19 50:18          27:6 31:23            15 47:7,8,18
 ahead 25:23                                39:15 40:6
  26:6 32:4           allergen 7:23                               48:13,14,15,
                                            41:12,21              16,17,22,25
  39:4 40:11          allergens
  47:3 59:21                               amounts 37:11          49:1 50:10,
                       9:19 11:8,19
  61:7 72:1                                Anaphylaxis            13,15,18,21,
                       13:3 23:1,7                                24 51:22,25
 Alexander                                  14:14
                      allergic                                    52:7,16,19,25
  4:14,17 6:18         11:21 14:3,5        and 4:4,5,11,
                                            18,23 5:7,8,          53:11,14,21,
  8:12 14:25           59:11 73:2
                                            17 6:22,23,           24 54:3,4,7
  24:10 25:12,         76:5,8 78:17
                                            24,25 7:2,13,         55:2,10,14,
  18 32:3,8           allergies 6:1         14,15,20,23           19,23 56:3,
  33:22 35:25          13:14,20,24          8:2,6,18,21,          10,11,14,16
  37:10,16             17:2,7 20:9          25 9:18 10:5,         57:1,10,11,
  38:25 39:22,         57:6 69:18           13,19,24              12,13,16,20
  25 40:3,5,14,       allergy 8:22          11:10,12,19,          58:5,14 59:1,
  25 41:3,7,11,        13:19 15:13,         20,24 12:11,          2,10,13,14
  24 42:3,9            14 48:24


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM DocumentJennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 92 of
                               August165
                                       27, 2019                                   ·3
  60:6,11,21           45:19 50:5,15       approved              31:2,21
  61:11,14            anti-bacterial        22:19                32:13,21 35:9
  62:15,16             23:5                Approximately         37:24 38:15
  63:1,7,8,10,        any 6:11 7:16         23:20                39:12 43:23
  16,21 64:2,7,        9:11,19 10:11       April 26:18           44:5 45:2,4,
  12 65:1,16           11:2,3,25            52:9 53:1            12 47:12,21
  66:4,5,16,18,        13:4,14 14:18        55:15                49:9 50:9
  20 67:13,16          16:18 17:2,8        are 5:16              51:13 56:13
  68:9,17 69:6,        18:16 21:16,         6:10,19,23           62:3,17,20
  7,8,18,19            17 23:13             7:1,4,6,7,10,        64:15 66:10,
  70:2,5 71:20         25:13,15             21 9:13,21           15,17 67:4
  72:12,15             32:15 37:3           11:2 13:20           68:8 75:1
  73:11,19,20,         38:2,3 39:5,         17:7 18:9            76:11 79:20
  24 74:2,14,18        17 40:7 43:3,        24:2,3,5,22         ask 4:25 5:10
  75:1,5,12,14,        8 45:5 46:25         25:7,8,19            23:12 36:8
  21 76:1,2,14         49:6 57:8,23         26:4 30:24,25        39:1 40:21
  77:2,6,9,17,         58:7 62:9            31:17 33:7,8,        48:7 49:5
  18,21,22,24          65:22 66:4           25 36:24             52:1 68:5
  78:3 79:13,          68:7 71:16           37:21 38:21          69:21 80:1
  14,16 80:17,         78:20,24             41:12 53:16          81:18
  18 81:23             80:12 81:4           56:3,19,21          asked 27:1
  82:4,12,15,          83:19,22             57:11,13,25          41:5 48:9
  17,23,24            anybody 81:22         60:12,20             49:3 52:2,9
  83:10,13            anymore 30:14         63:3,23 64:3         55:22 61:20,
 and/or 51:13         anyone 12:19,         67:5 69:4            21 62:13
 another 5:9           24 42:11,25          71:10 73:19,         67:11 69:4
  11:25 33:7           56:7 66:16           22 74:19,24          70:5 71:20
  36:20 37:14          70:24 74:9           77:5,17,25           76:7
  38:16 41:17          75:3 77:23           78:8,9              asking 5:6,9
  51:1 54:11           79:1 81:19          aren't 12:11          13:4,22,23
  67:15                82:8                 60:15                14:1,2 21:19
 answer 5:8,11        anything 5:2         aroma 13:18           24:24,25
  6:13,14 8:11         18:23 34:23         Aronowitz's           29:12 32:15
  32:5 39:21           42:7 43:11           69:5                 45:22 69:11
  40:11 43:11          48:23 50:15         around 69:6           71:9
  44:10,12             66:7 69:23           76:16 78:10         assertions
  47:4,5 53:5          82:2 83:17                                38:20,21
  61:8 62:15                               arranges
                      anyway 25:22          11:19               assistant
  67:8 70:7,12         26:7,13                                   61:14
  71:22 73:6                               arrive 54:8,
                      anywhere              15,17,20,22         Association
  75:8 82:18                                                     26:11 27:7
                       76:18,24             55:6
 answered 22:1                                                   32:1,25 33:1,
  70:6,8 71:21,       appear 78:11         as 4:11,23
                      application           5:8 10:10,25         17 36:20 39:7
  24                                                             40:9 44:18
 answering             82:9                 12:6 13:5,15
                                            16:24 17:8           45:15 50:11,
  61:19               appreciate                                 24,25 79:2,3
                       48:17 59:14          19:7,8,18
 Anthony 38:13                              20:14 24:8           80:18,25
  39:3 41:13,16       appreciated                                81:11,17 82:9
                       48:15                27:8,14 30:10
  42:18 43:14


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM DocumentJennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 93 of
                               August165
                                       27, 2019                                   ·4
 assume 28:19          81:11,17 82:9       back 5:3              32:1,13,24,25
  82:16               attachment            21:24 29:2           33:16 34:2,4,
 asthma 16:21,         29:20                36:5 46:15           10,11,12,14,
  23 17:3,7,9         attend 5:20           48:8,14,17           16 35:4,9,20,
  18:17,21            attended              49:11 61:18          24 36:8,19
  19:9,13              15:22                66:24 69:19          37:1 39:7
  20:11,12            attention             79:16                44:16,18,20,
 asthmatic             29:2 58:25          Badala 27:9,          24 45:4,15
  16:24 17:22                               16 31:4,11           46:1,5,19
                      attorney 4:17
 at 4:5 7:7,                                32:22 34:6           47:21 49:20
                       25:8,10,11                                50:11,13,17,
  11,15,17 8:4,        29:21 37:11          35:7,15,17
  17 9:15,17,18                             36:7,12,18           23 79:1,20
                       39:14 40:17,                              80:17,18,23,
  10:2,5,6,11,         21 41:15             37:13 38:2,7
  16,18 11:15,                              39:5,17              24 81:3,5,10,
                      attorney/                                  15,16,24 82:8
  21 12:1,6                                 41:13,16
                      client 25:13,         42:18,19            Beattie 16:6,
  15:1,5,23            20 39:23
  16:16 17:11                               43:14,15             7,8
                      attorneys             44:22 47:10
  18:6,18 19:4,                                                 Beatty 16:1,2
                       37:5                 48:4 50:15,18
  6,13 20:14,17                                                 because 7:12
  21:1,10,20          aunt 71:17            78:20                10:4 12:14
  22:2,3,14           available            Badala's 34:9         14:20,22 15:4
  24:3 27:13           51:15 65:8          Bailes 16:1           21:7 23:1
  29:6 31:2,9          66:22 67:13         ban 24:4 61:3         25:25 26:14
  32:20 34:7           68:10 70:2,                               29:19 30:14
                       20,24 71:16         banned 75:10
  35:5,13,20,24                            bar 77:7              32:16 35:13
  36:13 37:23         avoid 5:1                                  36:10 39:2
                      avoidance            bars 77:2
  42:12 43:22                                                    41:9 44:2,6,
  44:19 45:3,17        14:23               baseball              12 48:3,6,24
                      aware 7:7,9,          23:17,18
  46:1,5,10,19                                                   50:4,8 52:13
  49:20 50:12          10,12 27:17          31:16,21             56:16 57:4,9,
                       30:17,23             32:13 33:25
  51:15 53:8                                                     14 58:8,17,20
  55:2,7,9             60:21,24 64:3        34:2 44:20           60:10,18
                       66:19 75:11          45:4 47:10,21
  56:1,3,19,22,                                                  62:10 63:6,21
  24 57:19             81:9                 49:21 56:23          65:13,15
                                            57:10 58:22,
  58:10,13 59:5       away 8:6                                   67:11 68:20
  60:4 63:5,8,                              23 75:1              69:5,15,20,21
                       33:19,20,23          79:20,24 82:4
  25 65:8 66:3,                                                  70:9 71:10
  23,25 68:9,13                            based 8:22            72:5,21 73:3,
  69:2,12 75:6                 B            12:4 13:13           16,19,25
  76:17,20 79:4                             17:1 46:24           75:10 77:8
                      B-E-A-T-T-I-E        basic 74:16
  81:2,15              16:5                                      79:13,15
 ate 14:12                                 basis 60:15          bed 19:23
                      B-E-A-T-T-Y           66:8
 Athletic              16:3                                      58:9
  26:11 32:24                              bat 55:6 63:7        been 4:10
                      babysitter           bay 19:13
  33:17 36:20          74:1 75:11,                               5:14 15:7,9,
  39:7 40:9                                Beach 4:18            10 21:2,6
                       12,25 76:3
  44:18 45:15                               26:10 30:13,         26:4 42:14,24
  50:24 79:2,3        babysitters           16,17 31:5,6,        50:1 55:15,24
  80:18,24             60:14 75:2           10,14,21,25          56:24 57:9


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM DocumentJennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 94 of
                               August165
                                       27, 2019                                   ·5
  59:8 71:23          birth 15:18          bus 33:9,10            49:15,24
  74:3 79:14          birthday 6:8,        busy 68:22             52:3,11 53:1,
  82:11                9,20                 72:4                  7 56:3 59:25
 before 4:3,20        bit 49:7             but 6:2,13             61:6,24 67:10
  5:6,9 7:15          bleachers             8:8,24 10:8           70:11 71:25
  9:23 12:16           57:16,17             11:12 12:8            73:8 75:7,18
  19:23 26:24         blessed 8:4,          14:1 16:15            78:12,17 82:3
  27:17,20             16                   17:21,25              83:4
  32:10 45:9          block 69:6            18:25 19:21
  47:7 51:9,16                              20:24 21:6                   C
                      board 62:19
  54:17,18                                  22:1,17 24:24
  55:10 57:10         both 4:23             25:22 26:20         cafeteria 6:6
  58:5,7,14            16:10 22:20          30:8 34:12,22
                      bottom 26:20                               7:4,18 10:2
  64:24 65:10,                              35:15 40:6,12        12:8 13:5,7
  18 66:1,15          bought 6:22           41:20 42:23          21:11
  68:11 70:10,        boy 20:4 62:2         44:21 45:12,        call 5:19
  17,21 72:12          77:14                15 46:3,18,22        17:20
  73:11               Boys 20:3             47:7 49:10          can 5:8 6:13,
 beginning            bracket 54:12         50:20 55:5           14 11:14
  6:24 16:25          break 42:2,4          58:5,7,23            19:18 27:11
  18:6 27:13           43:24                59:5,24 60:3         32:5 37:3,13
  53:8,12 66:25       brief 4:22            62:1,13,25           40:11,20
  67:12 68:9          bring 6:3             63:2,8 64:11,        41:24,25
 begins 16:20          11:18 56:5,7,        23 66:2,18           42:11,23
 behalf 39:14          8,12,13,17           67:21 68:2           47:4,5 48:8
 being 25:1,2          57:16 58:24          69:4,9,14,20         53:5 54:18
  68:14                59:16 60:24          71:10 72:21,         56:11 58:9
 belief 62:17          62:19 63:11          24 74:8,10,12        59:7,9 61:8,9
                       64:9 74:12           77:4,20 78:9,        63:10 65:23
 believe 17:14                              19 79:12             67:8 70:7
  28:25 47:12         bringing 7:1
                                            80:14 82:11          71:5,8,22
  49:10 82:23          45:13 76:1
                                            84:1                 73:6 74:12
 believed             brings 6:9
                                           butter 8:2,6          81:24
  46:21               broach 21:9           13:10,18 14:3
 bench 58:20          broom 13:1                                can't 44:10
                                           buy 77:9              72:3 73:20
  59:2 78:1,4          65:15,23 66:5
                                           buzz 20:24            76:24 82:18
 benefit 66:17         68:17 71:18
                                           by 4:14 6:18         candy 77:1
 Benjamin             brooms 51:15
                                            8:12 14:25          capable 65:22
  32:18 46:10          65:8,12 66:22
                                            22:19 24:10          70:25
 besides 11:9          67:13 68:10,
                                            25:18 31:24         car 22:2,3
  12:1 18:23           13 70:2,23
                                            32:3,8 33:22
  58:19                71:16                                    caring 21:8
                                            34:5 35:25
 best 11:24           brought 6:11,         37:10,16            carpool 69:15
  44:5 61:12           20 20:13             38:25 39:14         carry 20:20
 better 65:12         burden 27:10          40:5,14 41:11       case 5:15
 between 17:2          30:14 36:6           43:2,7,10,13,        23:10 25:5
  21:17,25             37:1 48:6            19 44:23             27:15 39:2,14
  25:8,11 41:15       Burns 35:6            45:22 46:17          42:15 44:23
  66:3                                      47:11 48:11          47:8


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM DocumentJennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 95 of
                               August165
                                       27, 2019                                   ·6
 cashew 14:12          68:16,18            coming 18:23         confidential
  15:11,14             70:1,19,20           23:24 48:14          25:20
 cause 4:6             71:6,19 81:22        73:19 79:16         confused
 certain 63:6         City's 38:13         commissioner          45:18
 chair 12:11,          51:13 64:17          42:21               confusing
  16                  claim 37:13          common 74:16          30:24,25
 chairs 56:10         claiming              80:14               considerate
 chance 24:16          41:12 50:22         communicate           6:23
 change 18:21,        clarify 39:1          59:10               consumed 7:18
  24 57:14 65:4        42:11 81:21         communication         14:11,16
 changing             class 9:5,6           38:6                consuming
  13:21 34:6           64:3                communications        8:19
  65:2                classroom             25:8,9,20           contact 14:7
 charge 31:12          5:25 6:2,3,4,       complaint            contain 38:2
  47:6,7 48:5          5,16,20 64:5,        27:21 28:7,9        continue
  56:15                8                    45:10                10:14 24:21
 check 11:20          classrooms           complete              27:13,18
 checked 22:18         6:11                 70:12                28:21 29:14
  79:13               clay 78:13           completely            30:6 51:12
 checks 7:22          clean 12:19           5:6 49:5 75:9        79:3
  9:23 11:17           13:1,2,8            Composite            control 31:20
 chewed 15:14          55:20 58:19          24:8 26:10,16        32:1,12,17
 child 8:18,19        cleaned 12:22         29:3 52:8            46:24,25
  9:10,12 10:25        13:6 58:14,16       computer              47:13 64:13
  11:14,25 12:6       cleaning              21:24 83:6           79:19
  14:24 22:17          12:24 13:5          concern 75:19        convince 33:6
  62:17,21 66:7       cleans 7:14          concerned            coordinates
  71:18 73:21          12:15                77:24                31:18
 children             clear 5:2            concerns             coordinator
  19:24 20:1           41:9 42:10           73:13                44:25
  56:10 57:13         closed 14:12         concession           copies 21:23
  59:13 60:11          15:11 27:15          36:14 51:15         copy 28:5
  68:20 72:4,11        39:3 47:8            65:8 66:23           32:19 41:25
  74:24 75:5          closer 9:13           68:13               corner 78:14
 children's           coach 53:15          concessions          correct 5:24
  58:22,23             56:15 71:16          33:2 35:8            8:23 10:12
  69:15 74:14         coaches 63:3,         45:5 58:13           14:9 15:16,24
 city 4:18             10,16 74:18          59:6 73:14           16:7 21:22
  26:18 27:4,15       cold 16:20            79:4                 22:13,20
  31:10,11,13,         18:22 19:14         concluded             26:2,12,23
  14,15,18,24         come 14:6             84:3                 27:2,6,12
  40:8 44:24           18:16 22:5          concrete              29:5 31:23
  46:17 48:20          60:12 63:21          78:14                39:15 40:6
  50:14 51:10          69:19               condition             41:12,18,21
  52:4 53:8           comfortable           61:16 71:11          44:17,20
  57:4 58:17           42:6                conducted             45:17 46:13
  66:13,19                                  42:14                47:22,23 53:9
  67:1,3,6                                                       55:8,18 58:6


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM DocumentJennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 96 of
                               August165
                                       27, 2019                                   ·7
  60:2 83:12,14       daily 12:18          depend 13:16          65:21 78:11
 correctly             16:22 17:8           72:3                 79:11,12 80:2
  18:1                 66:8                depends 6:16          81:20 82:6
 correlation          dance 68:22           19:10                83:15,16
  17:2,5              dangerous            depo 42:7            die 14:24
 correspond            14:23               deposition           different
  52:8,25             Daniel 38:12          4:3,19,20            18:19 29:11
 correspondence        50:20,22             41:3,20 42:12        44:4 56:25
  21:17 46:15         date 10:22            84:3                 63:21 69:22
 could 8:1,5,8         15:18 23:19         deputy 31:13,         75:5
  9:23 14:24           28:12,18 36:3        24 44:24            differently
  16:16 18:20,         37:3                designated            44:4
  21,25 48:4,5,       dated 26:5,9,         51:14 65:8          difficult
  17 49:7 55:24        17 29:22 38:1       desired 51:17         48:15 64:13
  57:16 59:10         daughter 20:7         65:10               DIRECT 4:13
  61:18 64:11          68:22               diagnosed            direction
  67:1 68:20,23       day 11:17             16:24                69:22
  69:5,18 71:11        13:21 18:11         did 7:16,19,         directly 8:8,
  73:16,25             19:22 27:13,         20 10:15,21          14 9:12 61:22
  75:2,16              19 28:24             11:18 17:19,        disability
  77:20,21,22          29:15 30:7           24 18:16             48:24
  78:16 81:19,         51:12 52:14          21:13 22:3,22       disagreement
  22,25                53:9,12 56:2,        24:18 26:8           43:1,3,8
 couldn't              25 64:19             29:16 30:5          disagrees
  63:12,13 64:7        66:14 67:12,         32:14,21             42:11,25
 counsel 25:21         14 68:9 70:2,        33:23 34:15         discovery
  43:10                3 75:11 78:10        36:1,8,10            41:6,8 42:14
 couple 19:22          79:16                38:5,24 39:1,       discussed
 course 21:4          days 18:17            2 43:25 44:5         25:16 39:6
  67:14 70:3          deal 50:5             45:6 46:8,12
                                                                discussions
 court 4:23           dealt 47:9            47:12 48:3,
                                            13,16 49:2,4         78:20,24
  26:17 28:1,14       Decadron                                  dispute 36:15
  29:21 39:16          15:10                50:7,14,19,20
                                            52:1 56:14           46:14
 covering 69:9        December                                  do 6:3 9:19
 cream 23:6            15:19                57:1 58:2,11,
                                            19 60:3 61:25        11:24 12:13
 created 82:12        decent 58:10                               15:2 16:2
                                            62:2,4,5,14
 crowded 64:12        decision 7:16         64:11 65:4,19        17:20 18:11
 cupcakes 6:9          9:25                 69:20 70:22          19:6,24,25
 current 10:16        declaration           72:20,21 78:7        20:10 22:1
  51:7,10,19           65:19                79:8 80:1            23:2,5,10
  53:22               dedicated             82:11,12,19,         25:15 26:11
 currently             12:24                20,21                27:21 28:16
  23:13               definitely           didn't 17:19          30:2,4 33:4,
                       12:9 63:2            22:23 30:17          14,16 34:3,5,
                      denied 27:5           46:4,6 48:7,         18,21 35:3,
          D                                                      15,17 37:20
                       61:11                23 49:5
                                            58:21,24             38:11 39:5
 dad   71:7                                                      40:18,19


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM DocumentJennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 97 of
                               August165
                                       27, 2019                                   ·8
  41:20 42:2           54:21 70:25          11,15,17,18,        e-mailed
  43:3,8,14,20         71:19 72:3           22 64:12             21:19,21
  44:1 48:17          don't 5:4,11,         65:9,16,23,25        38:14 48:13
  50:4 51:18           12,13 6:5            66:2,5,16,21        e-mails
  52:7 54:8,14,        8:21 10:22           67:4 68:8,11,        21:17,24
  17,22 56:5,8,        12:3 13:17,21        17 70:10,14,         37:12 39:13
  12 57:5 59:18        18:1,14              21 71:18             46:15
  65:11,18             20:19,24 21:3        73:9,11,17,         each 5:4,8,17
  66:7,8,9 67:6        23:19 26:15          18,20,21,23          6:5 9:13
  68:7,15 69:18        28:7,23 29:18        74:5,20 75:13        11:17 27:13,
  70:24 71:5,8         34:4,14,20,22        76:2 77:17           19 28:24
  72:8 73:13,18        35:12 36:4           78:9 79:9            29:15 30:7
  74:9,23              39:12 40:12         dugouts               53:9,12 57:11
  76:12,25             41:8 44:7,12,        27:12,18             64:19 67:12
  79:22,23 81:4        13 48:12             28:21 29:14          68:9 72:2
  82:24 83:21          54:10,16,20          30:6 51:11          easier 4:23
 docket 28:12          56:4,17 60:11        57:10 60:25         easily 59:10
  45:2                 62:9,19              64:10 66:11,        eat 6:6
 doctor 16:10          63:11,25             14 70:1 78:12
                       65:1,2,6,21                              eaten 78:10
 doctor's                                  duly 4:10
                       67:9,21 71:23                            eating 7:21
  16:12                                    during 18:7           8:1,6 9:14
 doctors 17:1          72:11,25 73:1        31:19 42:7
                       74:13,16,22                               10:11,16
  78:16                                     53:24 54:4           12:2,7 57:15
 document              75:4 76:10,          55:23 56:2
                       20,23 77:9,22                             73:24 74:6
  26:17 28:13                               57:2 58:2,4          75:14 76:1
                       78:14 81:18          59:4 60:5,9,
 documents                                                       77:5
                       82:23 83:2,          16 61:2 62:20
  37:6,12              19,25                                    effective
 does 5:19,20                               63:4,11,18
                      done 13:5                                  57:2,22 59:8,
  12:19,24                                  64:10 69:2
                       24:19 68:23          73:14,23             18 60:7 61:2
  13:16,18             72:2 79:17                                62:25 66:22
  16:14 17:8,                               74:5,10 75:9,
                      down 12:16,17         12,13,22             70:23 72:5,23
  11,12,15                                                      efficient
  20:14,16,21,         19:12 22:24          78:10
                       29:19                                     21:8
  23 23:7 28:3                                                  eggs 11:3,10,
  29:9,13 38:2        Dr 16:6 26:19                 E            11
  45:4 46:25          drive 33:15
                       55:1                                     eight 55:25
  48:19 52:25                              e-mail 22:2           56:20,21,25
  54:25 68:16,        drives 55:1           27:10 29:21,         60:1 63:13
  18 71:19            drop 54:18            25 31:4 33:3         75:10
  77:6,10,12           55:2,4 69:19         36:3 37:3,6,
                                            13,17 38:2,6,       either 16:17
 doesn't 7:21,        due 55:5                                   19:16 20:9,11
  24 19:16            dugout 29:1           9,21 39:5,16
                                            40:6,16              21:23 40:8
  43:21 44:1,2,        49:2 51:16
  3 50:23,24                                41:13,16,24         eldest 20:4
                       55:21 57:11,
  55:9 62:11           17 58:12             42:18,22            elementary
  70:9,13 77:4                              43:14,15,20,         5:21 11:22
                       59:4,16 60:8,
  82:18                16,17,25             23 50:19,20          64:3
 doing 10:9            62:19 63:3,          56:16 64:9          elicit 25:19,
                                                                 21


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM DocumentJennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 98 of
                               August165
                                       27, 2019                                   ·9
 eliminate             48:23 50:23         extra 23:3           Ferris' 27:4
  75:24                61:15 64:8          extremely            few 44:14
 else 11:9             81:23                14:22 76:10         field 33:1
  13:6 18:23          ever 4:20                                  34:2 35:8
  24:19 54:21          11:21 13:20                               36:14 47:21
                                                    F
  61:4 66:16           14:17 15:9                                57:11 63:5
  69:19 77:23          39:6 76:5,8         facility              69:2
 else's 24:1           78:11,16             31:21,25            fields 31:16,
 employee              81:1,2               32:13,16             18 44:20 45:4
  66:19 70:20         every 5:17            33:17,25 34:7        49:21 56:19
 end 7:13,15           12:22 19:21          36:8 45:17           59:19,24 60:4
  9:15,17 11:15        51:12 52:14          79:20 81:15          63:13 75:10
  21:20 22:14          66:25 70:2          fact 13:23            78:13
  45:5 56:13          everybody             14:2 26:3           fields' 56:25
  79:21                63:1,14              46:23 73:13         fig 11:12
 ends 66:20           everyone 13:6        fall 23:13,25        filed 27:17
 enjoin 62:11          24:1 48:25           24:20,23 27:3        28:1,9,13,17
 enough 59:18          54:21 61:3           32:21 37:21,         29:21 31:14
  60:8 61:3            74:17 75:5           24,25 46:12          32:10 37:5,11
  66:22                82:17                48:16,21             39:13,16 40:2
 enroll 25:4,         everyone's            49:1,14,16           45:9
  6,24 46:4,6,         7:22                 50:9 51:5,7         filing 24:8
  8,12                everything            52:3,4 53:10,        28:20 51:11
 enrolled              13:9 29:19           22 56:14            final 78:21
  23:13,18,22          47:8                 57:7,24,25          find 37:13
  25:3 26:6           everywhere            58:3,21,25           65:6 67:23
  51:8                 78:2                 62:7 64:20          fingers 13:17
 enrollment           exact 10:22           70:22 72:20         finish 5:6,9
  36:19 43:16          12:6 18:7            82:5,10              37:9
  83:8                 23:19               familiar             first 4:10
 entire 15:12         exactly 18:15         75:25                7:22 15:22
  24:8                 69:8,18 72:11       familiarity           19:15 21:9
 entry 28:1,13        EXAMINATION           80:13                22:2 25:4,23
  45:2 74:19           4:13                fan 79:24             27:19 28:24
 Epinephrin           examined 4:10        far 8:24 19:3         29:15 30:7
  15:9                excellent             21:1 27:14           38:19 51:13
 Epipen 15:1,5         71:7                 33:16 45:12          52:12,14,15
  20:17,22            except 63:5           64:15                55:6 56:4
 eradicating          excused 84:2         father 61:14          58:20,24,25
  57:2                exercise              65:18 70:24          64:8,19 70:2,
 essentially           18:25 20:13          71:1,3 79:8          17 77:14 82:4
  22:11               exhibit 24:8,        fee 81:23            five 18:10,11
 estimate              9                    82:15,19             31:2,15 55:10
  19:18               expert 56:23         feed 72:12            79:18 80:6,7
 even 5:5,14          explained            feel 72:25           flaring 16:21
  12:16 30:18          79:2,6              feet 8:6             floor 12:19,
  34:16 35:3                               Ferris 52:4           20,21,22,25
                                            57:5 58:3,18         13:1,2,6,8,10


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM DocumentJennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 99 of
                               August165
                                       27, 2019                                ·10
  59:2 68:2          forget 49:4          from 8:6,18          74:11,25
  73:24 75:14         72:3,6               9:11,13 10:1        75:13,22 81:2
  76:2 77:16         forgot 49:3,          11:25 12:2          82:4
 Florida 4:5          10 67:15             13:21 15:11        games 23:24
 Flovent             forgotten             16:21 19:8          24:1 31:17
  16:21,23            49:5                 25:19 26:18         33:1 34:7
  19:12,15           form 6:12             27:21 30:2          35:8,18 36:14
 follows 4:11         8:10 32:2            31:4,9,13           44:19 45:3,
 food 9:19            33:21 35:22          32:20,24            17,25 46:4,9,
  11:4 13:3           37:8,15 38:23        33:18 37:21,        19 47:19,20
  14:18 17:7          39:19 40:4,10        24,25 38:12         49:20 50:12
  20:9 23:1,7         43:18 47:2           39:5 40:8,9         51:13 53:15,
  69:18               52:10 53:4           41:13,16            24 54:4,10,23
                      59:22 67:7           42:18 43:14         55:23,25
 for 4:5,18,23                             44:16 45:20,
  6:9,13,20,25        70:5 71:20                               56:4,21 57:2,
                      73:5 74:21           24 46:2 47:9        19 58:4,5,7,
  10:25 13:3,5,                            48:19,20
  6 15:13,16          75:15 83:1                               14 59:5 60:5,
                     formal 27:21          55:16 58:9          9 61:2 62:20
  16:18,23                                 60:8 62:11
  17:23 18:2,25       28:6 29:11                               63:4,11,16
                      45:10 47:15          66:17 67:6          64:10 66:18
  20:17 23:3                               68:14 69:6
  24:9,19 26:11      formally                                  68:14 69:3,12
                                           70:19 74:12         70:18 73:11,
  27:1 28:6           47:17                76:13 79:1
  31:18 34:11                                                  15 74:4,6
                     forth 21:25           80:23 81:14,        75:9
  39:11,15            26:4,10 46:15        24,25 82:8
  40:1,3,4                                                    Gardens 4:18
                     forward 43:1         full 21:1
  41:3,5,8                                                     24:3 26:11
                     four 8:6 58:8        fully 52:20          31:10,15
  42:10,13           free 5:24
  46:10,14                                 53:15 72:16         32:1,20,24
                      6:3,23 7:4,6,                            33:1,10,17,18
  47:14,17            8,11,23 8:18
  48:21 49:13,                                                 34:4 35:5,13
                      10:1,3,6,11,                G
  14,16,24                                                     36:11,19 39:7
                      16,18 21:11                              44:16,18,24
  50:1,11,16,         36:14               G1p 29:24
  23,24 51:4,7,                                                45:15 46:10
                     frequency            Gallucci 5:23
  10,15,19                                                     50:12,23
                      19:19                9:8 21:21,25
  52:1,2,9                                                     55:16 56:19
                     friend 39:12          22:19
  53:10,22                                                     75:10 79:1
                      56:16 61:11,        game 27:19           80:18,24
  54:3,8,12,18,                            29:15 30:7
  22 55:6,16,         12,16 62:3,6,                            81:2,10,15,16
                      8,9,11,16            51:12 52:14         82:8
  22,24 56:12,                             53:13 54:7,9,
  13,25 57:5          75:3                                    gathering
                     friends 10:5,         14,19 55:2,6,
  60:3 61:3                                                    46:2
                      20 21:14 35:5        7,10 56:14
  62:10 63:5,15                            57:10 58:2         gave 40:16
  64:20 65:8          36:11,21 56:9                           get 5:6 13:16
                      57:20 60:19,         60:13,17
  67:3,23 69:8,                            63:18 64:19,        16:20 18:20
  17 70:24            21 61:22                                 19:14 33:14,
                      62:14 72:22,         24 66:4,14,
  71:16 75:10                              16,20 67:19,        23 54:25
  77:23 81:11,        25 76:4 81:1                             55:9,11 58:9
                      82:6                 20,25 68:2,12
  17 82:1,4                                70:2,10,17          63:7 73:16,18
                                           73:21,23            75:5 77:21


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 100 of
                                      165
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 101 of
                                August165
                                        27, 2019                                ·12
  20,21,22             46:2 71:1            2,4 57:3            81:20 82:6
  16:1,13,14,          73:9 77:12,14        58:20 65:20,       home 19:6
  20,21,24            health 8:21           21 69:7 76:10       74:12
  17:8,11,12,         hear 19:14            77:6,8,22          homework
  15,21,22            helmet 63:7           79:12 80:1          72:12
  18:17 19:3,         help 11:20            81:18 82:6,15      honestly
  12,14 20:12,         22:4 57:13          hired 26:14          82:23
  16 21:13,14,         69:8 74:25          his 5:22 6:23       honor 61:15
  16 22:1,3,4                               7:12,14,22
                      helped 59:2                              honored 62:6,
  23:3,15,18                                8:5,17,22
  26:8,12,20          helpful 48:25                             8
                       63:2 64:23           10:2,4,20,24       hopefully
  27:9,14                                   11:8,20 12:1,
  30:19,20 31:5        72:24                                    19:12 24:1
                                            11,12,15,17,
  32:6,18 33:3,       helping 75:3                             hours 55:25
                                            18 13:11,13,
  4,6 34:10           her 25:12             17 14:11,12,       house 15:1
  35:23 36:1,5,        40:23 41:3,4         16 15:5,11,        how 11:19
  8,10,12,18,          42:20,23             12,13,14,18,        12:5,13 13:24
  21,25 37:1,14        43:10,12             25 16:4,21          15:3,7,20
  38:7,12,24           83:21                17:2 20:12,17       16:2 17:10,17
  39:2,11 41:16       here 4:18             21:14,18            18:5,12,13,15
  42:19 43:16          9:16 39:12           22:23,25            19:6 20:1,5
  44:5,21              40:12 41:3,19        23:4,24 30:5,       33:4,10,14,16
  45:10,13,18,         42:10,12             24,25 33:3          34:3,21 44:1
  20 46:8,11,12        45:20 46:3,24        34:8 35:5,9         50:6 51:25
  47:14,24             47:9 48:22           36:11 42:20         54:25 56:19
  48:1,3,5,9,          49:22 50:3           45:1,12 46:9,       58:11 59:3
  10,13 50:3,4,        52:24 62:20          19 47:19,20         63:23 65:19
  16,20,25             67:24 70:16          49:3 50:17          69:8 71:3
  51:2,9,22           hey 59:11             52:14,21            72:23,25
  52:1,2 54:25        high 77:12            53:12,16,24         73:2,18 74:4
  55:9 57:6           him 5:19 6:25         54:12 55:23         76:13 79:8
  61:21,22             7:13,15 8:25         56:15 57:2,19       82:1
  62:13,15             11:20,24 12:9        58:4,5,8,14,       How's 33:6
  64:25 65:2,4,        13:14,19             25 59:5 60:5,      however 31:17
  7 67:15,16           14:10 15:4,8,        9,17,19,24         human 49:8
  69:4 70:21           17 16:16,20          61:2,12,23         hundred 70:8
  73:3,7 77:4,         18:25 19:2           62:19 63:15,       hurry 69:1
  12,17,20             21:19 22:4,17        18 64:10,24
  78:16 79:10,                                                 husband 19:7
                       23:2,5,22            65:5 66:4,5,        23:23 25:3
  12,13,15,25          24:3,6,23            16 67:18,23
  82:17                                                         26:5 50:21
                       25:3,4,6,24          68:11,14            51:3,25 53:2,
 he'd 48:16            27:5 30:13,          69:2,5,12           21 54:3 55:1,
 he'll 67:16           19,21 31:5,8         70:10,14,17,        15 79:24
 he's 5:25             33:3 34:10,11        21 73:11,14,       hypothetical
  7:10 8:8,17,         35:16,23             23 74:5,10,20       13:22,24 14:1
  24 12:12             36:8,20 37:1,        75:22 76:9,
  13:15 15:13          9 39:11 43:17        11,15 77:7,
  19:1 20:6            47:20 48:13,         17,18,21
  42:21 45:9,19        14 49:1 55:1,        78:9,16,18


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 102 of
                                August165
                                        27, 2019                                ·13
                       32:5 34:5,15         24:17,20,21        included 10:4
          I            35:3,7 36:12         26:4,6,12          including
                       37:12 40:4,11        27:3,5,10           42:15
 I'D 18:15             42:11,25             29:10 30:9         incorrect
  48:17                44:14,17,23          31:12,23,24         38:22 39:1
 I'LL 5:8              45:8,10 47:5         32:9,15,21          50:3
  67:23 83:25          48:17 49:18          33:3 34:4,11,      incorrectly
  84:1                 51:17,21,22          15,17,19 35:8       44:8,12
                       54:7,14 55:19        36:2,5,11,19       indicated
 I'M 4:17,25
                       56:21,24             37:4,6,20           78:16
  5:7 9:22 12:8
                       57:15 59:12,         38:8,20,21
  13:4,22 14:1,                                                individual
                       15 60:20             39:6,13,14,17
  2 18:7 21:6                                                   77:13
                       61:10,21             40:6,7,16
  22:1,10 23:12                                                induced 18:25
                       62:13,18             41:6,17,19
  24:7,24,25                                                    20:13
                       64:11 65:1,10        42:12,14,17,
  26:14,16                                                     ineffective
                       66:2,19 67:8,        20 43:15,16,
  27:12,25                                                      23:11 62:22,
                       13 68:10,13,         17 44:4,14,23
  28:4,9,18                                                     23 69:25 70:4
                       23 69:1,4,15,        45:1,12,14
  29:12 31:10                                                   71:6,15 72:6
                       16,23 70:2,24        46:12,16,18
  36:4 37:7                                                    inform 30:5
                       71:5,22 73:9         47:6,7,13,18
  38:5 39:20                                                    31:8
                       74:17 75:8,          48:1,3,5,16
  42:6 43:4                                                    information
                       16,21 77:6,16        49:1 50:7,10,
  44:6,17 45:8,                                                 25:15 46:16
                       78:3,7 81:23,        16,19,20,25
  18,21 46:2
                       24                   52:3,4,9,16        informed
  49:7,9 56:23
                      ill 71:11             55:17 56:11,        28:21 31:23
  58:17 63:25
                      illness 18:23         14,15,17            32:9 45:6,14
  65:25 66:17,
                      immediately           57:2,3,6,13,        49:18 52:21
  24,25 67:20
                       11:1 22:17           16,23,25            53:16 72:16
  69:1,11 71:9
                      important 5:4         58:3,20,25          74:3,17
  77:12 82:7,
                       67:3 76:12           59:19 60:17,       inhale 18:1
  12,18
                                            25 61:4 62:3,      inhaler
 I'VE 15:4            improper              6 63:3,8,11,        17:11,13,21
  42:23 56:7           41:22                15,17,21
  59:23 65:25         in 4:5 5:7,                               18:1 19:7,11,
                                            64:2,4 65:5,        17,19
 idea 27:4             15,24,25 6:2,        7,19,23
  83:6                 5,6,7,9,20,24                           injected
                                            66:10,21            15:9,10
 identification        7:1,4,14,16,         67:18,24
  24:9                 18,24 8:24                              injunction
                                            68:3,4,20,21,
 identifies            9:19 10:16,24                            39:15 41:8
                                            22 69:1,16,22
  51:6                 11:3,19 12:8,                            42:13 62:10
                                            70:16,22
 if 5:5,12,14          11,12,14,18          71:1,7,11          inside 41:25
  6:8 10:13            13:6,19,23           72:20 73:9,        insisting
  11:2 13:10           14:2,6,11,16         19,21 74:4          67:6
  16:15 19:10,         15:12,14             76:23 77:2         insofar 66:10
  14,15 20:24          16:15 17:13,         78:9,14 79:13       68:8
  21:19 24:4,5,        16 18:2,5,13,        80:24 81:4,        instruct
  11,19,25             14,21 19:2,5,        10,12,15,16,        39:20
  25:12 26:9           19 20:19             22 82:10           instructed
  27:12 28:18          21:1,11 22:5,        83:15               10:24 57:18
                       7 23:13,18


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 103 of
                                August165
                                        27, 2019                                ·14
 instruction           23:11,13,15          16 7:24,25          75:2 76:13
  25:13                24:4,19,25           9:18,23 10:25       77:21 78:3,11
 insure 6:10           25:1 26:11,          11:20 12:17         79:5,11,12,
  9:12 52:19           16,22 27:12,         13:9,16,20          13,14,16
  53:14 72:14          15,20 28:8,          14:11,16            80:11,22
 intended              14,18,19             15:3,4,7,8,         82:1,14,21
  25:19                29:6,11,20,25        15,16 16:8,11      it's 5:4 8:3
 inter-league          30:1,8,10            17:10,16,25         10:13 14:22
  31:22 32:14          31:3,6 33:2,         18:2,6,11,12,       18:22 19:1
  79:21,22             18 34:12             14,21,25            24:13 26:17
  80:1,10,15           36:3,21 37:6,        19:10,12,20,        33:19,20 37:4
 interact 7:20         17,22,24             22,23 20:25         38:12 41:22
                       38:9,12 39:16        22:5 23:3,4         44:3 48:15
 interpret             40:1,2,13,15         25:1 26:19,20       49:22 50:19
  45:21                41:9,10 42:17        27:10,15,22         51:21 56:2
 Interrogatorie        43:1,5,6,16          28:7,12,13,19       62:1,12
 s 42:16               44:9,17,24           29:14,20            64:12,13
 interrupt 5:7         45:1,18,19,22        30:1,8,14,23        66:8,15 68:3,
 into 6:4,11           46:3,21,22           31:10 33:23         23 71:23
  9:25 10:23           48:25 49:4,5,        36:4 37:19,         72:2,5 73:25
  17:22 29:21          10 50:6 51:8,        20,22 38:10,        74:13,14,16
  34:14 59:4,16        18,21 52:12,         11,13 39:3,5,       75:1,2 78:19
  60:8,24 62:19        22 54:1,12,21        12 40:1,2,3,        80:14 83:6
  64:10 66:2           55:5 59:11,18        4,12,15,16,        item 52:25
  73:16,18,23          60:6,7,16            18,20,22           items 27:8
  74:5,20 75:13        61:2,13,14           41:2,4,5,16,
  76:1                                                         its 44:24
                       62:17,20             19,24,25
 introduced                                                    itself 40:1,
                       63:1,23,24           42:23,24
  66:2                 64:8,12              43:6,21,23          3,4
 introduction          66:15,21             44:1,2,7,12,
  59:4                 67:3,14,17,          13,14 48:6                  J
 IQ 77:12              23,24 68:21,         49:22,23
 irresponsible         22,25 69:11,         50:4,20,21         James 16:6
  15:16 76:11          14,25 70:4,          51:21 52:13        January 36:5
 is 4:17 5:5,          12,13,20,23          55:8,15,17          37:4 38:1,21
  22,24 6:2,3,         71:3,5,7,10,         58:15,16,18,        46:16
  8,10 7:12,25         15 72:5,17           24 59:13           jelly 8:2,7
  9:8,11,14            73:11,21,23          61:15 62:14,       jeniega@aol.
  10:2,5,9,12          74:17 75:19          17,20,25           com. 29:24
  11:9,14,18,25        76:11,13,16          63:2,15 64:23      jennifer 4:9,
  12:3,5,22            79:24 80:3,5,        65:1,2,6,20         16
  13:2,4,6             12,15 82:4,14        66:21 67:3,6,      job 78:7
  14:1,10 15:5,       isn't 35:20           21,23,24
                                            68:6,10,14,        Judge 41:10
  6,14,18,20,21        63:15
                                            16,18 69:21        June 28:2,14
  16:6,12,18,23       isolating
                       10:5                 70:3,7,8,9,        Jupiter 16:15
  17:1,5,13,25
                      issues 18:17          13,23,24,25        just 5:12
  19:12,20
                                            71:5,10,19          13:8 17:24
  20:4,5,12,17        it 4:23 5:3,
                                            72:3,9,11,24        22:4 24:7
  22:7,11,14           6,24 6:8,10,                             32:16 36:13


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 104 of
                                August165
                                        27, 2019                                ·15
   41:9 42:7           48:14,15,16,        lawyer 26:14        like 6:21
   43:8 45:22          23 54:16             37:7                9:15 19:10
   47:20 48:7,25       58:22 60:11,        league 24:21         21:20 24:11,
   57:1 59:9           14 63:25             26:6,12 29:4        22 29:18
   60:4,7 62:5         65:1,3,6,21          30:18 31:6,         55:9,10 56:9
   63:10,16            67:8,9 68:23         17,19 32:15         63:23,24
   66:22 67:5          69:7 72:25           34:13,16,17,        64:13 68:18
   69:11 70:17,        73:1 74:9            23,24 35:1,4        69:14 70:22
   22 72:10            77:10,17,22          36:21 37:14         74:13 76:3,12
   73:25 75:1          78:14 79:8,22        38:3,8,17           77:11 78:14
   76:3 78:9,17        81:2,4 83:2,         39:8,17 40:8        83:17
   81:25               25 84:1              41:17 42:20        likely 17:7
                      knows 69:17           43:17 46:7          48:22 78:5
          K                                 47:10 51:1,5       likes 79:25
                                            58:23 65:23        line 22:2,3
                               L
 keep 7:15                                  74:15 81:3         list 11:8,9
  11:24 17:15         LANGER 6:12          leagues             lists 24:11
  59:13 60:8           8:10 25:14           80:16,17           literally 8:5
  65:16 66:6,7         32:2,5 33:21        learn 10:15         little 49:7
 keeping 58:12         35:22 37:8,15        18:16 74:25         54:18 57:13
 keeps 17:16           38:23 39:19,        learned 47:14        63:7 65:23
  19:13                23 40:1,10,22       least 55:9           74:15
 kept 15:4,8           41:1,5,22           leave 68:10         live 34:4
  20:17                42:2,4,6            Legal 41:24          69:6
 kid 69:19             43:4,10,18          legally 5:16        lives 71:1
 kids 5:25             47:2,5 48:9         let 4:22 5:6
                       52:10 53:4                              located 16:12
  33:10 54:18                               6:25 24:7          locations
  56:12 63:4,          59:22 61:5,9         25:1 27:20
                       67:7 70:5                                16:13
  10,17,23                                  28:5 37:9          lonely 10:20
  80:23 81:4,          71:20 73:5           42:9 48:16
                       74:21 75:15                              21:15
  10,14                                     68:5 69:21         long 5:8
                       81:18 83:1,          83:25 84:1
 kids' 68:17                                                    13:15 31:2
                       23,25
 kill 23:1,7                               let's 28:19          38:15 65:19
                      Large 4:5             29:2,14 31:9
 kind 7:12                                                      66:15
                      last 6:17 7:8         37:12 39:4
  21:8 48:25           10:7 16:25                              longer 7:10,
  52:13                                     42:4 49:11          11 8:17 10:12
                       17:19 18:6           51:4
 kindergarten          24:11,23                                 61:10,22
  15:22,25                                 lets 7:13            62:15
                       46:8,16 48:20
  16:10 18:5           49:13,16 62:7       letter 26:5,        look 10:25
 know 5:5,11,          66:20                9,17,24,25          22:8 29:6
  12 6:25 10:22                             29:16 30:2,5        31:2,9 34:14,
                      late 83:16            45:1,13 48:19
  12:13 13:17,                                                  15 37:12 39:4
                      later 5:3             51:25 52:7,9,
  21 23:10,19                                                   43:22 69:8,17
  29:18 32:5          lawsuit               18 53:1 78:22
                       27:17,25                                looking 28:6
  33:16 34:3,5,                             79:18 81:12
                       28:17,20                                looks 77:10
  20,21,23 35:3                            letting 48:14
                       31:14 32:10                             lot 59:12
  40:11 41:10                              life 15:12           64:13
  44:1,5 47:5,6        45:13 51:11          76:11


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 105 of
                                August165
                                        27, 2019                                ·16
 lunch 6:5             33:10 34:3           69:21 74:16        missed 47:24
  9:1,2,6,20,23        52:1 56:19           76:7,11,12         moment 24:14
  10:11 11:15          60:11 62:13          78:11 79:6,        money 82:1,24
  12:1,17 22:18        63:23 73:2           10,12              month 18:8
  23:4                 74:4                mean 8:24            19:20
 lunchbox             Maps 33:24            10:22 13:16,       months 19:21
  7:22,24 11:3,       mark 24:8             20 17:6            more 17:7
  19 12:18            marked 24:9           18:13,14,19         18:10 20:13
 lunchboxes            45:2                 19:10 32:6          30:15 61:16
  9:23 11:20          Marsh 5:21            60:10,13            64:12,13
                       11:22 15:23          62:16 64:22         65:12 73:16
                       21:1                 66:24 67:9          82:1
          M                                 68:15 72:24
                      massive 59:20                            morning 55:17
                                            77:20 80:14
 ma'am 31:7           matter 62:14                              66:4
  35:17 43:3           77:23               means 45:10
                                                               most 48:22
                                            79:22
 machine 19:1         Matthew 25:16                             57:20 63:25
                                           measures 9:11        74:13 78:5
 Maddox 69:5          may 5:10 8:18
                       26:5,9 29:17,       medical 61:16       Mostly 16:15
 made 24:6
  38:21 51:7,19        22 30:10            medication          mother 61:13
  55:15 64:3           31:24 40:3           15:13 17:8          76:11
  66:10 70:1           45:12 46:16          20:14
                                                               Motion 39:15
 mainly 63:5           47:18 48:19         medications          42:13 62:10
                       52:14 60:14          16:18
 mainstream                                                    mouth 14:11,
  5:25 6:2             66:16 72:3,6        medicine             16 15:14
                       73:14 74:2           17:13               77:19
 maintenance
  51:14 58:17          75:13 78:21         meets 78:13         move 33:3,4,7
  67:1,3 71:19        maybe 19:21          men 71:8,10          34:10 35:7
 major 58:23           23:21 52:17         mentioned           moved 10:1
                       55:11 56:2,20        60:7                33:1 36:14
 majority
                       58:22 63:25         Miami 71:1           47:19,20
  31:16
                       69:19 78:12          81:25
 make 4:23 6:8                                                 movie 76:23,
                       79:15               Michael 26:19
  7:23 12:24                                                    25
                      me 4:22 5:6,         mid 67:19,20,
  42:9 67:13                                                   movies 77:9
                       12 6:25 10:19        25 68:2
  70:2,19,23                                                   Mr 4:14 5:23
                       11:14 15:16         middle 20:4
  72:2,11                                                       6:18 8:12 9:8
                       17:20 19:18
 making 71:6           21:12 22:2,12       midway 67:16         14:25 16:1
 man 71:5              24:7 25:1,11,       might 5:15           21:21,25
 manager 26:18         16,22 27:12,         63:6 75:11          22:19 24:10
  27:4 31:13,24        14,20 28:5,16        83:24               25:12,18 26:4
  44:25 52:4           30:9 31:11          miles 33:19,         27:4,9,15
  57:4 59:10           36:4 37:3            20,23               30:3 31:4,9,
  67:1                 42:9 44:17          mind 65:15           11 32:3,8,22
 managing 12:5         46:21,22 47:7       minute 17:21         33:20,22
 manner 19:2           49:7,10 51:9,        40:20 65:24         34:6,9 35:7,
                       18 59:2 61:21        67:4 68:18          15,17,25
 many 15:3,7
                       62:13 65:22         minutes 44:15        36:7,12,18
  17:17 18:5,
                       66:9 68:5            55:10               37:10,13,16
  13,15 20:1
                                                                38:2,7,14,19,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 106 of
                                August165
                                        27, 2019                                ·17
  25 39:5,17,         must 78:15            72:20 76:18        North 30:13,
  22,25 40:3,5,       my 4:17 5:1,5        next 7:21,23         16,17 31:5,6,
  14,25 41:3,7,        8:13,16 20:4,        11:1,15 12:1,       20,25 32:13
  11,24 42:3,9,        12 21:12 22:2        9 13:21             34:2,10,11,
  19 43:2,6,7,         23:23 25:11,         57:11,17 77:4       12,14,16
  13,15,19             19 40:16,21         nice 49:9            35:3,8,20,24
  44:16,22             44:10 46:6          nicer 49:7           36:7 37:1
  45:6,22 46:25        48:23 49:4,5,       Nine 20:8            44:19 45:4
  47:11,12             10 50:21 51:3                            46:1,5,19
                                           no 4:21 6:6,
  48:4,8,11,19         55:1 56:9,16                             47:21 49:20
  49:11,15                                  10 7:10,11          50:12,16
                       57:20 58:2           8:17 10:8
  50:18 51:19          59:11 61:12,                             79:20 80:18,
  52:7,11,18                                11:23 12:21         23 81:3,5,9,
                       18 62:15,20          13:4 14:4,8,
  53:7 59:25           63:11 65:18                              14,24
  61:6,18,24                                20,22 17:10
                       66:7 68:21,22        18:4 20:24         not 5:7,24
  65:2 67:10           69:19 71:1,7                             6:3 8:8,25
  70:11 71:23,                              21:2,3,7
                       72:22,25             22:22 24:4,5,       9:14,19,22
  25 73:8 75:7,        79:14 81:1                               10:2,8,11,15
  18 78:21,24                               9 26:3 27:9
                       82:12                28:23 30:21         11:12,18,23
  79:18 82:3          myself 74:8                               12:8,12
  83:4,24                                   31:6 33:3,13
                                            34:4,12 35:8,       13:20,22,24
 Mrs 16:1                                   11,21 36:2,         14:1,6,8
                               N                                17:10,21
 MS 6:12 8:10                               10,21,23
  25:14 32:2,5                              37:19,21            18:7,12,25
                      N.P. 69:7
  33:21 35:22                               39:2,16 40:6        20:10 21:4,6,
                      name 4:15,17                              10 22:18,22
  37:8,15 38:23                             42:13 43:4,25
                       11:14 16:4                               23:7,12 24:24
  39:19,23                                  47:23 51:2
                       26:19 49:3                               25:15,19
  40:1,10,22                                52:16 56:1
  41:1,5,22           names 9:22                                26:14 27:10,
                      naturally             57:23 60:17
  42:2,4,6                                  61:8,10,16,22       14,25 28:4,18
  43:4,10,18           48:25                                    29:10,12 30:9
                                            62:6,15
  47:2,5 48:9         near 57:3                                 35:11 36:4,10
                                            63:15,17,19
  52:10 53:4          nearby 45:17          65:18 66:12         37:7,19 38:9,
  59:22 61:5,9        nebulizer             72:18 76:7,         10,13 39:2,6,
  67:7 70:5            17:21,24             20,21 77:20         9,20 40:23,
  71:20 73:5           18:2,18 19:7,        78:11,25            24,25 41:15
  74:21 75:15          16,19                79:7,23 80:3,       42:6,8,24
  81:18 83:1,         necessarily           14 81:2,6,8,        43:10,11,25
  23,25                53:12                13 83:6,18          44:6,9,21
 much 27:10           need 20:25                                45:4,8,21
                                           nobody 81:8
  36:25 48:6           21:2,3 79:6                              46:3,22 47:1,
                                           nods 5:1             7,19,23 48:3,
  64:12 78:2           83:24               non-resident         4,5,10 49:2,
 multiple             needed 70:3           81:23
  18:4,9,15                                                     22 50:3,7,8,
                      needs 68:10,         None 33:11,12        13,14,15,17,
  56:10 66:18          11
  75:4                                     Nope 39:9            19 52:14
                      never 19:1           normally 54:8        53:12,23
 multivitamin          46:5 55:4
  16:22                                     75:25               56:23 57:19
                       56:7 58:7                                58:2,13,23
                       59:23 65:25


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 107 of
                                August165
                                        27, 2019                                ·18
  59:5,16,18          nuts 11:2,3,          23:4 26:10         offer 49:23
  60:3,7,14,18,        9,11 14:19           27:6,10,13          50:15 64:17
  24 61:2,15           56:17                30:10,16,23         68:8
  62:11,25                                  31:3,10,13,        offered 24:23
  63:1,25 64:3,                             14,16,20,22,        25:1,2 26:4
                               O
  9 65:25                                   24 32:1,12,         27:7 29:10
  66:19,21            oath 5:14             13,16,19            30:9,10 32:25
  68:1,3,4                                  34:6,19 35:5        35:7,15,17
                      object 43:4
  69:9,10,20                                36:3,19,25          44:18 45:3,9,
  70:17,23            objection             37:3,5,11           12,19,25
  71:1,7,9,10          6:12,13 8:10         38:14 39:13,        46:21,22
  73:7,25 74:2,        32:2 33:21           14 41:23,25         49:24 50:1,3,
  8,13 75:1,11,        35:22 37:8,15        42:18,21            11,14,15,16
  21,25 76:3           38:23 39:19          44:19,24            51:11 57:6
  77:17 78:9,          40:4,10 43:18        45:1,3,16
                       47:2 52:10                              offering 30:8
  19,23 79:7,23                             46:16 47:12         45:11,16,20
  82:7,11,12,          53:4 59:22           48:6 49:6,12,
                       61:5 67:7                                46:18 49:19
  18,24 83:18                               20 50:10           office 16:12
                       68:7 70:5            51:13,18,23
 Notary 4:4                                                     17:16,22
                       71:20 73:5           52:8,13,17,
 nothing 24:19         74:21 75:15                              20:19,24
  50:4                                      20,21,22           often 19:6
                       79:5 83:1            53:9,12,15,
 notice 64:9          obligated                                oh 30:22
 notify 53:11                               16,23 54:4
                       5:16                                     37:23 43:4
                                            56:13,15,25
 notwithstandin       obligation            57:18,20            52:24 72:20
 g 26:3 79:4           6:8                                     oil 77:21
                                            58:3,12 59:4,
 now 9:13             observed              12,13 60:19,       okay 5:17
  13:22 19:11          14:10                20,21,25            8:24 15:18
  28:10 30:8          occasion              62:3,17,21          16:11 22:9
  34:21,24             14:15 18:3           63:16,21,24         24:16 25:12
  44:3,6 47:6          22:1                 64:7,19             27:23 28:11,
  49:14,16,23                               66:19,25            15 29:6 30:5
                      occasions
  53:10 54:13                               67:12,14 68:9       42:4 43:22
                       6:19 18:13
  64:15 65:2                                69:2,12,17          49:16 51:4
  66:21 69:10         occupy 66:3
                                            70:3,25             52:24 53:6
 NPBB 31:21           occurs 41:9                               55:11 61:1
                       74:17                72:12,15,16
 number 28:1,                               73:19 74:5,         68:4 76:5
  13 52:13 80:6       of 4:5,18,23                              78:6
                       6:11,24 7:13         17,19,25
 numbered                                   75:9,10,11,24      old 15:20
                       8:22 9:15,17,                            20:5 71:3
  51:22                                     76:11,24
                       18,22 10:10,
 numbers 52:7                               77:16 78:21        oldest 20:5,
                       20,23 11:2,8,
 nurse 61:13                                79:18,19,20         12,14
                       14,15 12:5,25
 nurse's               13:9,13,18           80:4,22 81:1,      on 5:3 6:16
  17:16,22             14:6,18 15:18        9                   7:13 8:8,14
  20:19                16:25 17:9          off 13:9             9:25 11:9
 nut 6:23              18:6,16 19:5,        18:23 37:14         12:11,17,21
  14:10,16             8 20:9,11            40:23 41:1,23       13:10,16
  15:13 17:2           21:4,10,17,          43:12 54:18         14:21 16:15,
                       20,24 22:14          55:2,4 69:22        18,21 18:17



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 108 of
                                August165
                                        27, 2019                                ·19
  19:11,22             13,16 53:21          69:11 74:2,6,
  21:23,24,25          54:11 60:25          14 77:22                    P
  22:1,20,21           68:4 72:18           78:4,15 81:4
  23:3,4 24:4,         74:5 79:16           82:1 83:21         P.A. 69:6
  13 25:13             81:2 82:12,18       organizes 9:8       p.m. 54:7,9,
  26:15,19 28:1       one's 56:1           other 5:5            10
  29:6,16 31:2,       ones 24:23            9:13 14:15         package 68:3
  3 32:18 33:24        77:25                19:24 20:1
  34:11 35:24                                                  packet 40:7
                      only 10:6             24:20 25:9
  36:4,9 37:2                                                  page 24:11,13
                       14:9 15:12           26:4 32:15,16
  38:15 39:4,9,                                                 26:17 29:6
                       19:5 23:8            33:16 34:7
  11,13,22                                                      31:3 37:17,
                       50:5,18 55:22        38:3,8 39:18
  40:18 42:23                                                   20,22,23
                       68:1 76:16           40:8 42:20
  43:24 45:20                                                   38:1,11 39:4,
                       78:12 81:1           43:17 50:6
  46:11 47:9                                                    9,10 45:2
                      onto 50:6             57:8 59:19,24
  48:20 50:16,                                                  52:7 61:11
                      open 83:8             60:4 61:19
  21 51:21                                                      79:18 80:3,4
                      opened 55:17          68:21 74:19
  52:7,18,25                                83:15,20           pages 37:5
  54:20 55:8,         operates                                 paid 82:15
                       31:17               otherwise
  15,24 56:2,                               43:1                83:10
  22,23 57:12,        operational                              Palm 4:18
                       31:20,25            our 60:19
  15 59:10                                  81:15,22            16:16 26:10
  60:15,16             32:12 33:17                              30:13,16,17
                       79:19               out 5:7 27:6
  61:12,23                                                      31:5,6,10,14,
  62:2,5,9,19         opponents             45:20 47:9
                                                                21,25 32:1,
                       35:18                51:16 52:17
  63:5,23 66:8,                                                 13,24,25
  18 69:5 72:3,                             56:16 57:13
                      opportunity                               33:16 34:2,4,
                                            58:12 63:21
  11 73:3,14,24        43:22                                    10,11,12,14,
  74:6,25                                   65:9,16,23
                      opposed 13:5                              16 35:3,8,20,
                                            66:5 67:4
  75:11,14             67:5                                     24 36:7,19
  76:2,6 77:16,                             68:8,17 70:1,
                      opposition                                37:1 39:7
                                            3,10,13,20
  21,25 78:1,4         42:12                                    44:16,17,20,
  80:3 82:6,12,                             71:18 73:19
                      or 4:10 5:2,                              24 45:4,14
                                            78:3 79:8
  15,24 83:10,         11,12 6:9,20                             46:1,5,19
  11                                        83:16
                       8:5 11:2,3                               47:21 49:20
 once 14:22                                over 4:22 5:4        50:11,12,17,
                       12:11 14:18,         7:25 8:1,18
  19:20,21             23 15:13                                 23 79:1,20
  65:18                                     25:5 32:17          80:17,18,23,
                       17:24 18:10          47:24 48:22
 one 8:18 10:6         19:6,7,14,16,                            24 81:3,5,9,
                                            49:2 55:10          10,14,15,16,
  11:13 12:1           19 20:3              58:22 59:1
  13:21 14:12          21:17,24                                 24 82:8
                                            63:6 67:14
  15:12 18:3           25:8,16 29:17                           paper 5:3
                                            70:2 73:13
  20:12,23 22:1        31:21 39:4                               12:17 21:23
                                            78:12
  26:14 27:8,9         40:8 45:10,19                            22:21,24 23:2
  28:13 30:21                              own 20:20            26:15 27:20
                       47:10 55:1,6         42:21 56:5
  33:4 36:5            57:3 58:23                               51:21
  38:14 40:13                               72:4
                       61:8 62:5,18                            paragraph
  47:14 50:10                              owns 31:15           24:14,17 29:6
                       63:24 64:9
  51:18 52:12,         67:24 68:25                              31:2,15 45:1


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 109 of
                                August165
                                        27, 2019                                ·20
  51:6 79:18          payment 83:5,         64:10 66:2,21      place 76:16
  80:6                 13                   73:3,16,24         placed 5:14
 parent 6:7           PBGYAA 31:17,         74:6,10,12,20       32:18 46:11
  56:3 62:17,21        20 32:12,16,         75:9,14,22          62:18
  68:25 69:11          17 36:14             76:1,18,25         places 75:6
  71:16 72:3           38:4,8 39:18         77:2 79:3,7        plan 22:6,7,
 parent/coach          40:8 42:21          pediatrician         11,14 51:14
  51:16 52:19          43:16,17             16:4,6             play 7:16
  65:9 67:5            45:2,16,23          pending 43:5         24:3,6,21
  72:15                46:18 47:10,        people 7:21,         26:6,12 30:20
 parents 19:7          18 49:19,24          25 8:1 9:19,        31:19,22
  33:15 52:20          52:19 58:11          21 12:9,10          32:14,15
  53:14 54:8,15        62:2 68:21           17:6 21:8           33:5,7 34:11,
  56:5,8,12            72:14 79:19          54:8 57:5           20 35:6,13,24
  57:9,12,18          peanut 5:24           59:12,16            36:8,10 37:2
  59:11 60:6,11        6:3,10 7:4,6,        60:12,14            38:8 39:6
  63:8,10,16           7,11 8:1,6,17        63:21 72:25         41:17 42:20
  64:2,7 69:5          10:1,2,6,11,         73:19 74:12,        43:17 48:3,12
  71:17 72:15          16,18 12:21          13 75:4 77:4        50:7,16,25
  73:25 74:19          13:10,18 14:3        78:9                58:9 64:19
  75:1 81:4            15:13 21:10         percent              79:21,22
 park 24:4             24:4 48:24           60:19,20            80:1,10,15,16
  32:20 33:7,          52:21 53:16         perhaps 58:12        81:4,22,25
  10,18 35:5,13        55:22,24            permit 24:3          82:10
  36:11 46:10          57:1,5 58:6                             played 23:24
                                           person 10:8
  55:16 56:6,8,        59:1,19 60:3,                            24:2 31:17
                       21 61:3              21:9 33:4
  19,24 58:22,                              47:16               32:20 34:7
  24 59:20 61:4        62:12,18,21                              35:5 46:5,9,
                       64:4 66:17          pertinent
  75:10 78:9,10                             71:9                10 48:1,10
  79:4 81:2            72:16 73:3,                              80:24 81:1,
                       14,22 74:6,18       phone 40:18,
 part 9:25                                  23 41:1 42:23       10,15,16
  26:10 31:21          75:12,14                                playing 35:9
                       76:6,9,14,16         43:12 50:21
  32:13 51:13                                                   38:3 39:17
                       77:10,16,24         phonetics
  52:22 62:3                                                    40:7
  67:15 79:20          78:8,17              46:11
                                           physical 14:6       please 4:15,
 partially            peanuts 6:3                               25 56:17
  62:25                7:17,22 8:9,        physically
                       14,19 9:14           14:11              plus 21:2
 participants                                                  point 48:25
  56:25                11:11 12:2,7,       physician's
                       11,12 14:6           61:14               66:3
 particular                                                    Pointe 5:21
                       49:2 53:23,24       pick 13:9
  10:24 13:14          54:4 55:16                               11:22 15:23
  33:25 46:14                              picking 65:15
                       56:5,7,24                                21:1
 party 6:9                                  76:14
                       57:3,15,19,                             police 74:19
  31:13 44:23                              piles 72:12
                       23,25 58:2,3,                           portion 49:12
 past 44:14                                pineapple
                       12,21 59:1,4,                           position 5:15
  49:24 62:3                                11:5,6,10,12
                       11,16 60:8,                              62:20
 pay 81:25             17,24 62:19         pitch 55:6
                                                               possession
  82:19                63:11,17                                 42:18


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 110 of
                                August165
                                        27, 2019                                ·21
 possibility          probably 36:5         25:1 59:7           74:2 83:21,23
  62:1                 37:4 51:2            62:2 82:6,12,      reads 63:1
 possible 7:25         54:20,24             15,24              realize 48:23
  8:3 11:12            60:18 84:1          puts 7:15            49:2 58:21
  78:19               problem 66:5          12:16,17           really 6:16
 possibly 22:8        processed             23:3,4              10:19 13:17
  63:12,13             83:13                                    18:7 19:10
 poster 62:18         produce 42:15                Q            23:12 29:18
 practice              43:11                                    54:16 58:15
  14:23 59:1          produced             Quasha 4:9,16        78:12
 practices             42:24                26:19 49:24        reason 16:19
  51:13 53:24         producing            quashdmd@aol.        57:8
  54:5 55:23           42:7                com 29:24           reasonable
 practitioner         product              question 5:5,        19:18 49:23
  61:13                39:24,25             8,9,17 6:17         63:15
 preliminary          products 6:11         8:13,16 12:3       reasons 18:19
  39:15 41:7           76:25                37:9 41:4          recall 5:11,
  42:13 62:10         Professional          43:5,11             13 30:2
 present 13:14         4:4                  44:10,11           receive 29:16
  69:12 74:19         program 74:15         49:4,5,10,11       received
  77:6                prohibition           61:19 70:13         48:20
 presents 8:21         11:25                81:20              receiving
 pretty 22:10         pronounce            questions            30:2
  78:2                 16:8                 4:25 5:1           Recess 42:5
 prevent 16:21        proper 40:24,         25:19 81:18        reciting 51:2
 preventative          25                   83:20,22
                                                               recollection
  9:11 16:23          proposal             quickly 57:14        43:23
  19:11                55:14,23 66:9       quote 31:15         record 6:13
 prevented             69:25 70:4           38:20 45:2,5        29:21 41:9
  76:13                72:13                65:7 79:19,21       42:10
 preventing           proposed                                 recreational
  59:3                 24:12,17 34:5               R            81:7
 prevents              36:13                                   red 78:13
  68:14               prospect             raw 11:3,10          79:25
 Prieto 38:12,         75:24               reaction            referenced
  14,19 50:20,        protection            11:21 14:3,5,       81:11
  22                   23:3                 10,17 73:3         references
 print 41:2           provide 12:17         76:6,8 78:17        38:2 39:17
 prior 8:10            25:15 33:8          reactions            40:7
  27:18 28:20,         40:22 41:2           19:8               referring
  22 29:15 30:6        48:5 50:8           read 5:3             34:1 37:17
  45:13 51:10,        provided 27:3         24:7,14 29:19       45:9
  12 52:14             52:3                 31:10 40:20,       refresh 43:23
  55:25 64:18         Public 4:4            23 41:1,10,22      refuse 36:18
  66:14 68:14         put 14:11,16          44:7,13,14          43:16
 privilege             15:14 16:20          45:6,8 49:11,
                                            12 61:18           refused 39:11
  39:23                18:1 22:5,24
                                            65:1,19 68:6


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 111 of
                                August165
                                        27, 2019                                ·22
 refusing             retained              33:3 35:23          21,22,23 25:7
  41:20 44:9           21:23                36:6,18,25          29:9 36:1
 register             review 24:16          37:13 38:7,19       38:5 42:25
  48:12,13            right 6:5 7:2         39:2 42:19,22       43:21 44:1,2,
 registered            8:15 9:13            43:9 44:21,22       3,6,7 52:17
  4:4 48:9             19:23 23:16          48:1,4,5            60:3,18 63:7
  82:15 83:10          25:3 26:2,20         50:21,25 51:3       70:9,13
 regular 16:18         28:3,8,9 29:4        52:18 57:5         saying 21:6
  51:14 60:15          30:5 34:13           59:23 60:1,4        36:17,22,24
 rejected 82:9         38:17 42:9           61:16 63:12         44:3,9,10
                       44:3,6 46:5,         64:25 67:11         45:19 46:3,23
 rejection
                       20 49:22             70:9,16 72:2,       49:22 56:17
  83:15                                     10,21 75:1
                       50:13,19                                 60:17 62:19
 relates 10:25                              76:3                65:6 81:14
                       51:4,9,23
 relative 74:2         52:18,24            sale 53:23           83:16
 relatives             53:17 55:2,7,        54:4 58:3          says 29:14
  75:2 76:4            25 57:17 58:1        75:9                31:4,15 33:20
 remember              60:1,23 64:2,       sales 24:4           37:23 38:12
  18:14 44:2           5 66:22 70:15        55:22,24 57:2       41:16 43:24
 reply 27:21           73:10 74:12          58:6 59:19          44:13 49:22,
 reporter 4:4,         75:21,23             60:4 61:3           23 52:13
  23                   76:22 77:25          62:12               67:21
 request 61:12         78:4 80:20          same 10:9           schedule
  62:3                 82:16 83:10,         12:6 16:4,11        32:19 34:6
 requested             19                   24:23 27:3          35:18 44:19
  53:22               risk 8:22             32:20 36:5          45:3,16,25
 requests              13:14 77:6           39:12 48:5,17       49:19 50:12
  42:15 61:11,        Road 35:6             50:8 52:2           66:25 67:2
  17 62:6,8,10,       role 7:16             71:11 75:6          68:23
  12                  Ron 52:3 57:4        Sandra 4:3          scheduled
 required              58:3,17             sandwich 8:2,        46:19
  15:13 67:14         roster 82:6,7         7                  schedules
 resident             rosters 82:11        sanitizer            69:16
  81:23               rules 4:22            23:7,11            school 5:19,
 respectful           run 56:3             sat 7:7 10:8         20,21 7:8,10,
  59:13 60:6                               satisfactory         18 8:5,17
                      rush 68:20
  63:1                                      66:10 72:17         10:2,10,17,
 respond 5:1                               satisfied            19,23 15:5
 response                      S            64:17               17:11,17
  5:15,17 28:6                             Saturday             18:18 19:3,4,
  38:20               safe 6:25                                 5 20:14,18
                                            16:16
                       7:15 10:13                               21:1 23:5
 responsibility        11:24 15:4,8        saved 43:15          56:1 64:3
  6:10 38:13           59:13 65:16         saw 34:22           Schwab 46:11
 responsible           66:6,7 68:24         59:1 65:5
  47:14,17                                  78:12 80:2         Schwab's
                      said 9:23                                 32:18
 result 17:8           19:10 21:14         say 12:10
  19:8                                      16:11 18:9,15      scientist
                       22:4 27:9                                23:12
                       28:25 30:12          21:13 22:3,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 112 of
                                August165
                                        27, 2019                                ·23
 Scott 4:17           sesame 11:2,         signed 26:20        Snickers
 season 18:7           9,11                 49:1                77:2,7
  24:20 31:20         set 26:4             significant         so 4:22 5:5,
  47:24,25             58:18                37:11               14 6:7 7:1,12
  48:2,21 51:7,       sets 26:10           signs 63:1           8:4,24 9:15,
  10,20 53:22         seven 59:19,          69:17               23,25 10:10,
  62:7 66:25           23 60:4             simply 63:10,        21,23 11:7
  81:11,17 82:5       several 5:10          17 64:9             13:21 14:9
 seat 8:25             32:9,10             since 57:12          18:1 19:3,14
  13:11 22:23         severity 8:22         58:8 78:21          21:1 22:14
 seconds 42:1                               82:17               26:2,15 27:1
                      shape 71:7                                28:16,23
 see 11:2,18          she 42:17,22,        single 14:15
  16:14,16                                                      31:23 32:9
                       23 56:16            sit 7:13,17,         35:7 36:7,12
  25:25 27:20         she's 43:10           21 10:20
  28:7,12 29:14                                                 37:12 39:13
                       56:16                12:6,25 21:14       41:4,5,9
  34:15 37:12,                              29:18 56:11
  20 38:11            shell 77:10                               44:23 46:4,24
                      shelled 73:24         57:12 77:4          47:16,24
  39:5,12 40:12                            site 45:4
  56:8 79:11          shellfish                                 49:1,2,16
                       11:11               sits 7:23            50:1,7 51:4,
  80:8,11                                   9:15 12:16
 seeds 11:3,10        shells 12:21                              10,22 52:5,17
                       59:1 73:3            22:14,21            53:8,16 54:3,
 seek 62:11                                sitting 7:11
                       74:6 75:14                               7,17 55:11,
 seen 26:24                                 8:5,8,14,18         12,14,23
                       76:6,9,14,16
  56:7 74:5                                 9:10,12 10:5,       56:21 57:12,
                       77:16,24
 sell 45:5             78:8,17              18,25 11:15         15,21 58:9,24
  55:16 58:2                                12:1,9,10,12        59:15 60:6,
                      ship 36:20
  76:20,23,25                               21:10,20            13,20 61:3
  77:1 79:3,6          37:14
                      shoes 13:15          situation            62:13,16
 selling 55:20                              8:4,17,23           64:25 65:7
                       73:4,9
  74:10 75:16,                              12:6 14:2           66:9 68:5,13
  22                  should 14:21
                                           six 15:21            69:7,16
                       31:8 41:5
 send 7:14                                  55:24 58:9          70:16,19 71:5
  12:14 23:2,5        show 17:6                                 73:9,21 75:8,
                       26:16 28:5          Six-year-olds
  30:19 31:5                                20:19               19 76:4 77:16
  35:16,23 37:1        75:11                                    78:12 79:16
                      showed 51:9          slows 19:12
  64:3 74:1                                small 60:10          80:8,22
  76:4                showing 28:9                              81:14,22,23
                       76:1                 74:24
 sending                                                        82:7,12 83:10
                      shows 29:20          smaller 64:8,
  30:13,21                                  12                 soccer 23:16
 sends 6:7            shrugs 5:2                                68:22 76:20
                                           smart 77:13,
 sense 74:17          sick 18:7,20                              82:1
                                            14
  80:14                79:15                                   sold 56:24
                                           smell 14:5
 sent 6:24            sides 22:20                               58:13 59:5
                                           snack 64:4           76:19
  38:16 53:1          sign 59:7,12,
  56:16 78:21          14,15 60:6,         snacks 6:7,         some 4:22
                       15,16 62:18          19,25 7:1           19:15 24:12
 separate                                   56:12,13,15,
  36:20                74:2                                     38:8 56:5
                                            17 64:4             66:3 68:25


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 113 of
                                August165
                                        27, 2019                                ·24
  71:11 83:24         son's 6:11           stands 57:11,       subsequent
 somebody              13:5 32:25           12 68:13            68:10
  22:23 69:16          34:7 35:7,18        start 10:21         such 34:16
 someone 6:9           36:13 44:19          55:3 56:4           43:20
  7:24 8:1,6           45:25 48:23         started 10:19       suddenly
  25:9 31:8            52:20 53:15         starts 19:14         18:22
  32:14 67:6           54:4,22 55:25        54:19 55:8         support 39:14
  70:19 72:5,8         57:18 58:2,12        66:20 70:21        suppose 64:11
  74:5 77:7            59:4,16 60:8,       State 4:5           supposedly
  78:3                 16,20,21
                       62:2,20             states 43:15         38:7
 someone's                                 stay 8:24           sure 6:8 7:23
  6:20                 63:11,16
                       64:2,10 66:20        46:18 47:18         9:22 11:6,12
 something                                  55:4 75:4           12:8 18:7
  6:21 40:23           73:23 74:4,18
                       75:9,12 81:1        step 63:8            22:1,10 23:12
  41:1,23 44:7,                            Stephen 26:18        25:17 28:4,18
  14 61:19             82:9 83:16
                                            44:25               36:4 45:8
  64:13 65:5          sorry 6:15
                       38:5 45:18          Stepp 26:18          53:3 64:1
  74:14 76:12                                                   65:12,25
  78:15                67:20                30:3 31:9,11
                                            33:20 44:16,        66:17,25
 sometime 36:5        sound 28:3                                70:19 72:2,20
                      Sox 79:25             25 45:1,6,22
 sometimes                                  46:25 47:12         77:12 82:7,
  19:22 56:22         speak 40:3                                13,18
                                            48:19 51:19
  72:10 74:1          speaking 49:9         68:1 78:21         suspecting
 somewhere            speaks 40:1,4        Stepp's 26:4         73:22
  36:18 65:1          special 12:24         52:7,18 65:2       swallowed
  69:19                13:2,4               79:18               15:15
 son 5:19 7:7,        spectator            stepped 73:3        sweep 13:9
  17 8:22 9:11,        71:17               stepping 76:6        27:10,14 29:1
  13 10:1,10,15       spell 16:2                                30:13 51:16
  11:1,15,21                               steroid 16:23
                      spend 62:9                                53:8 55:19
  12:1,7,25                                Steven 68:1          65:9,23
                       67:4
  14:2 16:14,18                            still 5:16           67:12,14,16
                      spoke 21:16           45:14 64:18
  17:18 19:8          sports 23:14                              68:1,2,9,10
  20:5 21:10,12                             81:24 83:8          70:1,9,13,20
                       81:7                stop 53:24
  22:14,21                                                      71:18 78:15
  23:13 24:21         spot 13:5             54:4 55:20,22       79:12
  26:6,12 32:15       spring 27:5           59:19 60:3
                       29:3 30:9,18                            sweeping
  36:19 37:14                               73:20               36:25 52:12
  38:3,7,16            31:19 34:12,        stopped 19:2
                       17,19 35:1,4                             58:19 64:15,
  39:6,17 40:7                              58:3                18 65:16
  41:17 42:20          46:7,8,12           stopping 57:1
                       47:23 48:1,3                             66:4,5,10,14,
  43:16 46:4,6                             store 6:22           15 67:4 68:8
  50:7,25 51:8         49:24 50:2,7,
                       10                  students            sweeping's
  54:7 55:5                                 11:18               36:6
  59:11 61:12         stadium 60:25
                                           studies 17:6        sweeps 68:17
  65:16 66:3,6        stage 63:8
                                           subject 15:17       swept 27:13,
  68:21 76:13         stand 51:15
                       65:8 66:23           21:9,25 31:3,       18 28:21
  79:14 82:12,                              16 38:15 50:6       29:15 30:6
  24


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 114 of
                                August165
                                        27, 2019                                ·25
  51:12 52:13         teacher 5:22         testimony            19,22,23,24
  58:14 65:25          7:12,22 9:3,         67:22               43:5,11,15,
  68:11,14 70:3        22 10:25            than 9:13            21,23 44:1,6,
  73:11 78:3           12:4,5,14,15         14:15 18:10         17 45:4,8,14,
  79:8,13,14,16        15:25 16:10          24:20 25:9          15,19,23
 sworn 4:10            20:21,23             26:4 32:15          46:3,11,17,
 system 43:15          21:18                38:3,8 39:18        18,19 47:8,
                      teachers 6:23         40:8 42:20          12,16,18,19
                      team 32:19            43:17 61:20         48:4,7,14,15
          T                                 64:8                49:6,18 50:1,
                       33:6 34:11
                       35:24 36:8          thank 21:8           3,13,14,18,
 T-BALL 24:20                                                   22,24,25
  29:3 30:18           37:2 39:12          that 4:22
                       46:11 50:16,         5:2,4,10,12,        51:11,18,19
  31:6,19                                                       52:3,9,19,22,
  34:12,17             17 56:13             24,25 6:8,21
                       57:18 59:9,10        7:7,13 8:1,21       25 53:1,14,
  35:1,4 39:7                                                   21,22,23
  46:7 48:21,22        60:19,20             9:8,12 10:2,
                       61:13,23             8,12,15,19          54:1,17 55:14
  49:25 51:5,7,                                                 56:10,17
  20 55:6 64:7         62:2,5 63:23         11:13,17
                       64:7 69:5            12:17 13:8,14       57:6,22 58:12
  69:12 74:14                                                   59:5,8,18
  75:25 76:17          76:1 82:15,          14:9,21,22
                       17,24                15:12,17            60:7 61:2,3,
 table 7:8,11,                                                  15 62:2,15,
  13,14,17 8:18       team's 44:19          17:6,13,15,
                       45:3,25              20,25 18:3          18,21 63:3
  9:12,15,17,18                                                 64:14,18,23
  10:1,2,5,6,          47:19,20             19:2,11,12,15
                       49:20 50:12          20:13 21:10,        65:5,11,18,
  11,16,18                                                      19,22 66:3,9,
  11:16 12:2,6,       teammates             24 22:22 23:2
                       35:9 52:20           24:12,22            17 67:1,6,12,
  12,15 21:10,                                                  16,17,21,24
  11,20 22:15,         72:16                25:7,22 26:2,
                                            3,5,10,12,15,       68:3,9,16,21,
  25 23:3             teams 33:7
                                            22 27:3,4,7,        23 69:9,10,
 tables 7:5,6          45:16                                    16,17,20,25
                      teenage 71:17         12,18,21
  12:23                                                         70:1,4,12,13,
                      telephone             28:3,9,12,13,
 take 17:8                                  18,21,25            20 71:8,18
  24:14 27:15          41:23                                    72:2,5,13,14,
                                            29:10,20,25
  37:12 38:13         tell 4:15                                 17,20,25
                                            30:6,17 31:3,
  39:3 40:20           5:12 11:14           4,5,11,13,23,       73:14,22
  42:2,4 65:20         29:13 44:13                              74:8,17,18,
                                            24 32:6,12,
  77:8 82:24           59:9,10              14,16,22            19,23 75:12,
 taken 4:3             63:10,13,17                              19,21,24
                                            33:2,23
 takes 11:20           67:1 72:8            34:10,24            76:7,10,12
  16:22 19:12         telling 59:15         35:20 36:3,6,       77:2,6,7,8,23
  68:17,18             72:23                12,13,15,17,        78:9,11,16
 talk 5:4             ten 63:24             21,25 37:1,6,       79:13 80:2,3,
  30:15 51:4          tense 49:24           17,22,24            5,8,12,22
 talked 36:7          term 80:2,12          38:2,7,15,16,       81:4,9,14,17
 talking 18:9         testified             19,20 39:6,9,       82:14,18
  25:7,9 29:3          4:11 42:17           13,16 40:6          83:17
  34:24 60:10         testify 36:12         41:12,15,16,       that's 9:10
  69:10                                     19,20 42:17,        11:19 13:24


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 115 of
                                August165
                                        27, 2019                                ·26
  17:10 18:11          16 66:9              16:8 17:19,         63:5,6 67:12,
  20:13 23:10          67:13,15             24,25 18:1          13 69:6 72:4,
  24:24 25:15          68:23 69:18          20:10,24,25         22 74:24
  26:9 28:16           77:18 78:3           22:24,25 23:2       75:16,21
  29:12 37:19,        there 6:10,19         24:23 27:3,4,       81:24 82:14,
  25 38:10             7:4,6 9:11           11 28:25            23 83:2
  39:11 40:4,23        11:2,25 12:3,        29:10 30:8,9,      They've 15:8
  44:21 45:10          11 13:2,4,10         12,13 32:19,       thing 10:9
  46:2 56:3,14         15:5,6 17:2          21 33:7,14          13:2 17:20
  57:4,17 58:24        21:6,16,19           34:3,18,20,21       38:19 48:18
  59:2 63:8            24:4,5,6             35:6,11,13          53:21
  67:21 69:4           30:19,21 31:6        42:11 46:10,       things 5:10
  71:9 81:11           32:7 33:8,14         17,21,23 47:7       27:1,3,6
  82:1                 34:12,15             48:3,4,16,17        38:14 52:8
 theater 76:23         35:3,9 37:2,         49:23 50:8,         53:17 77:2,9
 theaters              6,20 38:11           11,14 53:11,       think 8:21
  76:25                39:16 40:12          14,17 54:10,        25:21 28:23
 their 7:24            46:14 51:14          17,18,20            32:14 41:22
  8:25 9:1,2,          54:25 55:9,          55:19 56:4,         54:20 56:20
  20,22 11:19,         11,20,24             10,11 57:5,         57:1 61:19
  24 20:20             56:1,2,21,24         14,15,16,20         64:23 67:21
  22:18 27:21          57:11,23,25          58:2,9,14,19        71:23 75:21
  28:6 29:10           58:5,7,21            59:2,14             76:24
  33:15 34:22,         60:1,12,15,          61:10,11,14,
                                            16,25 62:4,5,      thinking
  23 42:25             16,18 63:3,                              66:24 83:3
  54:18 56:5,12        12,13,23,24          6,7 63:6,12,
                                            13 64:11           third 10:23
  58:25 72:4           65:7 66:23
                       68:25 69:11,         66:24 67:11         19:5 52:16
  82:7,17                                                      this 5:15
 them 14:7             14,20 70:20          68:1,2 69:7
                       71:2 72:8,10         70:9,13,16,22       7:10 8:16
  20:9,11 25:22                                                 9:25 10:9,13,
  33:15 51:22,         73:19 77:16          72:3,13,20,
                       78:8 79:13           21,24 73:18,        14,21 19:3
  23 55:20                                                      21:11 23:24
  56:17 57:13,        there's 6:8           25 74:1,2,10,
                                            23 75:4,5,16        25:1 26:24,25
  16,20 61:15          9:18 12:21
                       18:19 21:2           76:3,4,20,23,       27:17 28:8
  62:11 63:6,9,                                                 29:11,16,20
  24 72:12,21,         40:6 54:14           24 77:1 78:1,
                       56:21 57:10          3,7,14,19           30:2,8,10
  23 73:20,24                                                   32:16 34:7
  74:25 75:17          59:12,15,23          79:6,7,15
                       60:11,12,13,         81:16,24            36:1 37:13,23
  76:1,2,20,23                                                  38:6,9,12
  77:3,5,18            14 64:4              82:6,11,12,21
                       66:19,21             83:13               39:14 40:7
  78:12,15                                                      41:10 44:23
 then 10:13,14         67:15 68:13         they'll 68:9
                       76:18 81:22         they're 6:22         45:13,18,19,
  12:16 16:16                                                   20 46:14,21,
  18:20 19:16         Thereupon 4:8         7:23 8:25
                                            11:23 21:7          22 47:23
  23:2 25:5,23        these 74:24                               48:20,24
  29:2 30:19           76:15                33:8 45:10
                                            47:6 56:1,9         49:13,14,16,
  31:8 35:9           they 6:3,5,6,                             18 50:19
  48:13 50:21          25 7:1 8:24,         58:8 59:13
                                            60:21,24            51:9,10,19,21
  52:16 57:11,         25 11:24 13:1                            53:22 59:20


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 116 of
                                August165
                                        27, 2019                                ·27
  60:17 61:11         to 4:25 5:1,          17,19,20,22,        82:9,14,24
  63:8 64:20           3,5,7,8,11,          24 42:2,12,         83:1,21
  68:4,7 69:21         12,15,16,17          14,15,20           today 4:19
  75:24,25             6:8,10,12            43:4,11,16,         5:10,20 15:20
  81:11 82:5,10        7:15,16,17,          18,22,23            22:12 41:4,
  83:18                21,23 8:10,22        44:6,7,10,12,       10,20 42:24
 those 9:19,21         9:11,13 10:1,        13,18 45:3,9,      together
  18:17 27:6           2,4,16,19,25         13,16,21,25         80:16
  34:8 37:21           11:1,2,15,18,        46:21,22           told 10:19
  53:16 77:9,17        20,24 12:1,6,        47:2,9,20           11:17 22:12
  80:17                9 13:1,2,6,          48:12,16            25:4,5,6,22,
 though 61:15          14,21 14:3,5,        49:7,9,10,19        23 27:11,14
  68:6 71:15           10,18,19,21          50:1,4,5,12,        31:9,11 44:17
  74:13 82:7           15:16,17             13,16,21,25         45:1,22 47:7,
 thought 48:1          16:15,16,20,         51:3,10,12,         17 48:4 50:5
  79:15                21 17:7,18,22        16,21 52:8,         61:15 64:9
 three 8:5             18:10,16             10,14 53:4,8,       67:11 72:21
  21:2 24:17           19:3,8,14,18,        11,14,17            79:10,12
  27:1,6,8,9           22 21:3,9,12,        54:4,12 55:5,      Tony 47:9
  51:23 52:2,5,        13,14,16             9,16,19,22,         51:2 78:20
  8,17,25 69:15        22:3,4,5,8,          24,25 56:5,8
                                                               too 27:10
  72:11                17,18 23:5,12        57:2,9,11,14,
                       24:3,6,7,14,         17,19 58:8,9,       36:25 48:6
 throat 14:12                                                   76:11 83:16
                       16,19,21             21,24 59:11,
  15:11                25:4,5,6,12,         13,16,19,22        took 58:20
 through 46:16         19,21,22,23,         60:3,4,8,13,       top 23:4
  83:6,7               25 26:1,6,11,        24 61:3,10,12       37:23
 throughout            16,18 27:7,8,        62:5,9,11          total 18:13,
  78:8                 13,18,25             63:16 64:3,9,       14
 throwing              28:1,6,20,21,        13,18,23           touch 14:6
  73:24 74:6           24 29:2,14,          65:6,9,16,18        77:18,21
  75:14 76:2           15,18,24             66:3,5,7,10,       touched 77:7
 time 11:20            30:6,9,10,13,        14,22 67:4,5,      touches 77:7
  14:9 15:12           20 31:5,10,18        7,12,13 68:7,      touching 8:25
  41:8 50:18           32:2,15,20,25        11,14,16,18,        76:14 78:17
  54:8,14,20,22        33:1,4,6,7,8,        21 69:8,14,        towel 12:17
  55:3,5,8,17          10,21 34:1,7,        15,17,18            22:21,24 23:2
  56:22 58:10          10,11,15             70:1,3,5,12,       Townsend 4:3
  62:9 64:4            35:7,8,15,16,        19,20,23,24
  69:7 72:2,11         17,22,23             71:9,18,19,20      transcript
  74:23 75:6           36:1,10,12,          72:2,8,12           49:12
  83:10,11,18          13,14,18,20          73:3,5,23          transpired
 times 15:3,7          37:1,8,14,15,        74:1,21,23,25       42:10
  17:17 18:5,9,        18 38:7,14,          75:5,15 76:6,      travel 68:21
  11 19:22             16,20,23             8,10,12 77:4,      treatment
  36:13 60:4           39:1,3,11,19,        6,8,17,18,22,       17:23
  63:6 70:8            20 40:10,16,         23 78:11           tree 11:11
  73:2 74:4            20,21,22,23          79:2,3,5,6         trick 27:25
                       41:1,2,4,10,         81:21,25



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 117 of
                                August165
                                        27, 2019                                ·28
 trigger 13:18        uncle 71:17           54:11 65:10        want 5:8 21:3
 triggered            under 5:14            71:18               24:14 25:12
  18:16                8:4 12:25           used 15:3,4,7        41:4 42:2
 true 33:2             13:10 31:25         usually 6:22         44:7,12,13
  35:20                55:14,23             55:8 56:9           59:12 62:9
 trust 69:17          understand            57:5                70:19 75:8
 truthful 5:16         12:3 26:15          utilize 19:3         83:21
 try 5:1,3             28:8 35:12           31:18              wanted 10:4,
  19:15 57:19          69:9 71:13                               19 21:14
                       75:8 80:2                                36:10 38:7
 trying 25:21                                      V
                       81:20                                    41:17 48:16
  27:25 74:25                                                   49:18 50:25
  81:21               understanding        varies 19:23
                       12:5 13:13                               54:3
 turn 5:7 29:2                             vary 9:24
                       30:15 46:25                             warmup 54:18
  61:10                                    verbal 50:19
                       80:22 82:14                             was 4:10 6:17
 Twice 19:20                               verbally 5:1         8:13,16 10:6,
                      understood
 two 7:25 8:1          32:22 38:16          36:1                8,15,18,20
  9:18 16:1,13                             verbatim             15:25 16:24
                       47:16
  18:10 19:21                               43:21 44:1,14       17:21 18:3,6,
  20:2 53:16          unsatisfactory
                       66:13               very 6:23            14 21:9,10,
  57:10 80:16,                              10:5 11:23          12,15,16,19
  17                  until 5:9
                       25:5 48:24           21:7 24:11          23:18 24:9
 type 11:2                                  59:13 71:11         25:2,5,25
  14:18 21:17          55:17 56:4
                       58:25                72:24 74:24         27:1,4,10,11
 typically                                  77:12 78:19         28:1,6,9,12,
  54:15,17            up 13:9 16:21
                       20:13 22:5          via 64:9             13,17 29:10
                       27:15 37:23         viewers 57:1         30:9,10,14,
          U            38:13 39:3          volunteer            20,21 31:12,
                       48:24 49:1           50:24 67:5          25 32:14,18,
 U.S. 41:24            55:17,20             71:16               19 33:23
 uh-huh 7:3,24         58:18 59:7,15       volunteers           34:5,6,16
  13:12 16:9           65:15 75:11          29:1 51:16          35:3,16,17
  26:21 29:8,23        76:1,14              52:19 53:15         36:13,18,25
  31:1 32:11,23                             56:3 65:9           37:14 38:15,
                      upcoming
  34:25 35:19                               72:15               16,19,20
                       82:10                                    39:1,2,6
  41:14 44:22         upon 8:22
  47:15 51:24                                                   42:19 45:9,
                       12:4 13:13                  W            12,14,16,20,
  52:17 53:18,         17:1 31:16
  25 56:18,20                                                   22 46:11,15,
                       46:24               wagon 56:10          17,21,22
  59:7,17 64:16       us 4:15,23           wait 5:9             47:8,12,14,
  69:24 73:12          9:18 40:20           25:5,23             16,23,24
  78:19 80:9,19        69:6                waiting 25:25        48:4,5,6,20,
 uh-huhs 5:2          use 13:1             waive 83:21          22,24 49:12,
 uh-uh 76:20           17:24 19:16,                             13,19 50:3,5,
                                           walk 55:10
 uh-uhs 5:2            19,22 27:19                              11,13,14,16,
                                            63:6 73:23
 ultimately            28:24 29:15          74:5 75:13          19 51:2 52:3
  46:5                 30:7 32:16                               53:1,22,23
                                           walking 78:10
                       44:5 51:17                               54:3 56:15


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 118 of
                                August165
                                        27, 2019                                ·29
  60:18 61:15          9:17 10:22           18,23 47:7          61:20 64:25
  62:7,15 64:25        11:12 19:5           49:2 51:7           65:4 66:8,13,
  65:1,2 66:3,         29:3 31:2            52:3,9 55:19,       19 67:1,15
  10,13 67:2           34:24 38:15          20 57:15,18,        68:14,15
  69:20,25             40:22 41:3           20 58:5,7,13,       69:8,18,23
  70:24 72:23,         42:6,7,12            21 59:5 60:1,       70:4 71:5,9,
  24 79:15             69:9,10,21           2,19 63:12          15 73:13
  80:1,22 81:20        76:16 79:17          64:17 66:2          77:10,17,22
  83:8 84:3           we've 19:11           72:13,25            79:22 80:1,3,
 wash 8:25             66:18                77:16 78:1          15 83:2
 washes 9:2,4,        wearing 13:15         81:9               what's 24:20
  6                    73:4,9              weren't 30:23        26:15 40:25
 washing 23:1,        weather               34:8 57:23          42:9 78:13
  8,9                  18:21,24             74:10              whatever
 wasn't 8:13          website 34:22        West 16:16           58:23
  25:21 40:2           83:7                what 5:5,19,        whatnot 56:11
  57:22 79:15,        week 10:23            20 6:17 7:25       whatsoever
  16                   19:5 23:21           9:10,25 10:24       38:3 45:5
 watch 54:21          weekend 56:2          11:5,9 12:19       wheezing
  60:13 65:21         weeks 21:2            13:4 14:1,18        19:15
  69:7 79:12           32:10                15:18 17:1,5,      when 5:3 6:7
 way 10:14                                  13,20 18:16         7:1 10:15,18,
                      well 4:24
  13:6,8 16:11                              19:6 21:13          21 12:10
                       8:13 10:13           22:3,11
  21:20 25:1           13:1 17:19                               14:6,10,15
  55:17 69:21                               24:24,25            15:10,14
                       20:15,21             25:1,2,25
  76:11 78:11          24:1,7 25:1                              16:20,24
 we 5:3,4 9:13                              27:1,11 28:9        17:21,25
                       27:11,23             29:9,10,12,
  10:14 11:7           29:2,20                                  18:9,17,22
  16:16,20                                  13,14 30:8,9,       19:12,14,21
                       30:15,19 31:8        10 31:9 33:7
  19:14,15 22:5        34:15 35:10                              23:18,20 25:7
  25:4,5,25                                 34:5,9 35:15,       28:16 32:9
                       37:24 40:3           17 36:3,8,12,
  37:13 41:7,8,        44:16 46:4                               33:8 34:20
  24,25 43:24                               21,24 37:20         36:7 38:12
                       47:4 57:23,25        38:1,5,11
  44:23 48:8           58:15 61:25                              46:6 47:12
  49:1,2 50:5                               39:1,10,22,25       49:1 51:25
                       62:9 66:17           40:1 41:9
  52:3 55:11,20        67:21                                    55:20 57:6
  56:13,14                                  42:10,25            58:20,24
                      went 9:25             43:8,23 44:3,
  57:13 59:9,19        21:24 79:13                              59:1,2 63:8
  61:3,15 63:8                              5,9,16,21,23        64:4 66:19,20
                      were 7:17             45:6,9,10,12,
  68:22 69:4           13:10 24:12                              70:16 78:21
  76:24 77:8,9                              13,18,19,20,        80:2,16 82:4
                       25:4,5,22,23,        22,24 46:2,3,
  82:20                25 27:17                                where 6:19
                                            21,22 48:15         7:17 8:17
 we'll 5:19            28:20 30:8,          49:4,5,10,22
  19:16 30:15          12,17 31:23                              12:25 16:12,
                                            50:14,15            14 17:15
  40:20,22 41:2        32:9 34:9            51:2,6 52:22
  43:1 54:11           36:12 39:13                              20:17 23:24
                                            54:3,8,14,21,       24:1 27:20
  83:23                43:24 45:22          22 56:8,14
 we're 4:18            46:5,9,10,17,                            33:23 35:6,13
                                            57:4 58:11,19       36:5,18,21


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 119 of
                                August165
                                        27, 2019                                ·30
  37:13 38:2           21 62:13            without 6:1          49:23 50:8
  39:5,11,16           63:20 66:21          33:1                52:17 55:15
  40:15 41:16          67:3,5 68:16,       witness 4:12         59:3 60:18
  42:13 43:15          18 69:4 70:23        6:15 14:21          61:14 62:21,
  46:6,9,14            71:18 72:5           25:17 32:6          25 63:2 64:18
  52:22 55:5           79:2,6               35:23 38:24         65:6,16 66:4,
  62:7 67:15,         wife 56:15            39:20 40:12         7,17 68:1,2
  17,23 73:21         will 4:22             42:17,22            69:14 70:1,13
  74:17 76:18,         6:25 10:11,14        47:4,6 49:13        72:14 74:19
  24 78:13 80:5        12:4,25 23:24        53:6 59:23          76:10 77:17,
 wherein 42:19         24:6,21 26:12        61:8,10,21          20 80:17
 whether 8:13          42:24 51:11,         67:9 70:8          wouldn't
  34:16 48:9,10        14 52:19,20          73:7 74:22          18:11 30:13
 which 8:4             53:15 61:22          75:16 81:19         35:9 65:15
  19:11,19             64:23 65:7           83:2,19 84:2        72:8 74:23
  26:16 29:6           70:9 72:10,         witnessed            77:8 78:4
  31:3,16 33:25        14,16 75:24          74:8               writing 22:5,
  38:6 40:7           wipe 22:25           won't 5:2            7 31:24 32:9
  44:24 45:1          wiped 22:23          word 48:20           36:2,17 45:21
  50:6 51:7           wipes 7:14            49:13,16            47:18
  52:3 59:5            12:14 23:1,9        worded 44:3         written 21:17
  64:8 68:17          wishes 27:8          words 30:24,        wrong 27:12
  72:18 80:12          79:3                 25 34:8,9           44:17
 while 43:24          with 5:25             44:4,5 83:15       wrote 26:25
  73:4                 7:20 10:4,9,        work 13:25           32:6 51:25
 who 5:22              20 11:17 13:2        19:16 39:24,        67:16
  7:20,21,24           14:7 15:9,10         25 50:23 56:3
  9:2,21 11:14,        18:17 21:14         worker 67:4                  X
  18 15:25 17:6        22:5 23:5            68:16,19
  21:9 23:22           25:9,16,21           71:19              Xopenex
  30:19 46:24          27:15 28:13,        works 10:13          17:14,18,20,
  48:4 50:22           16 31:18 33:5        17:10 18:12         24,25 19:4
  56:3 58:16           35:8 36:10           82:1
  60:12,14,15          38:13 39:3,16
  66:16 74:9                               worth 37:5                   Y
                       43:8 47:9            56:25
  77:4 83:5            50:4,5,17           would 13:8,         Yankees 74:14
 who's 33:4            51:18 52:25
  66:19 75:25                               14,16 15:16        yeah 21:5
                       55:4 56:10,17        22:4,8 24:22
 whole 9:5,6           57:5 61:12                               25:14 55:11,
                                            27:9,12,14,18       13 57:21
  33:6 47:24           62:17,21 63:3        28:21,25
 whose 6:7,10          64:17 65:11,                             65:14 68:1
                                            30:6,19 31:5        71:11,12,14
  9:4                  22 66:9 69:2         33:3 34:10
                       72:4,12,13                               74:3,8 77:15
 why 20:13                                  35:11,23
                       73:22 74:16                              78:1
  23:10 30:19                               36:8,14 37:1
  32:14 40:2           75:25 76:9,                             year 6:17,24
                                            39:6 40:21          7:8,10 10:7,
  50:7 56:3            14,25 77:18          45:14 46:17,
  57:1 59:18           78:18,20,24                              9,10,17 16:25
                                            18,19 47:18,        17:19 18:6
  60:6,7 61:2,         80:12                19,20 48:14         19:3 21:1


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Jennifer   Quasha
                                67-3 Entered on FLSD Docket 01/13/2020 Page 120 of
                                August165
                                        27, 2019                                ·31
 years 76:15            26:16,24            78:20,21,24         43:15,16,23
 yes 4:12 5:18          27:1,11,17,         79:2,8,11,22        44:19 45:25
  6:22 7:6,9,19         22,25 28:5,9,       80:1,2,8,12         46:4,24 50:7,
  8:3,20 9:7,9          12,16,20            81:4,9,25           25 51:8,11,25
  12:22 14:12           29:12,13,16         82:15,19,23,        52:20 53:1,
  15:6,10 17:4,         30:2,6,10,17,       25 83:10,15,        15,21 54:3,4,
  12 20:12,16           23 31:9,13,23       16,21,25 84:1       7,22 55:5,14,
  21:19 22:16           32:5,9,10,14,      you'd 24:11          23,25 57:18
  24:6 25:24            22 33:4,8,16,      you're 17:25         58:12 59:4,9,
  26:1,8,22             23,25 34:3,5,       19:21 36:17,        16 60:8,16,
  27:24 30:1            15,21 35:3          21 37:17            20,21 62:2,
  35:2 36:16            36:1,8,13,15,       41:20 44:3,9,       17,20 63:7,16
  38:18 42:3            17,24 37:3,         10 49:9 50:22       64:2,10
  46:8 49:13,17         13,20 38:5,6,       60:10 61:19         65:16,19
  50:6,21 51:21         11,14,15            77:24 81:14,        66:3,6,20
  52:6 53:10,           39:1,5 40:11,       25                  67:22 70:12,
  19,20 54:1,2,         18,20,22           you've 5:14          24 71:3 73:23
  6 55:20 56:2          41:2,5,10,12,       8:4 14:9            74:4,18 75:8,
  57:9,24 58:7          15,19 42:2          22:11 76:13         9,11,19 76:13
  59:12 60:3,19         43:3,8,14,20,      young 17:25          79:4,8,24
  62:24 64:6,21         22 44:1,5,10,                           80:22 82:9,
                                           youngest 58:8
  68:11 69:4            13,17 45:1,7,                           14,24 83:5,
                        8,13,14,22         your 4:15,19         13,16
  73:7 75:20
  77:4 80:21            46:16 47:5,         5:15,19 6:11       Youth 26:11
                        12,16,17            7:7,17 8:22
  82:22 83:9,24                                                 27:7 32:1,24
                        48:1,9,12,16,       9:11,13,25          33:1,17 36:19
 yet 11:13                                  10:1,10,15
  25:2 73:7             20 49:4,7,9,                            39:7 44:18
                        10,18 50:1,13       11:1,15,21          45:15 50:11,
 you 4:20,25                                12:1,3,4,7,25
  5:5,7,8,9,10,         51:11,18                                23 79:1,2
                        53:5,21 54:3,       13:5,13 14:2,       80:24 81:10,
  11,12,16                                  23 15:1 16:6,
  6:13,14 7:7,          22 55:2,14,22                           16 82:8
                        56:8 57:1,9         14,18 17:18
  10,16,20                                  19:6,8 20:5,
  8:16,21               58:22 59:3,7,
                        9 60:1,2,3,7        7,14 21:10,24
  10:15,24                                  22:14,21
  11:14,17              61:9,10,18,
                        20,21 62:13,        23:13 24:8,21
  12:10,13                                  25:2,8,10,21
  13:8,9 14:1,          18 63:12
                        64:17,22            26:5,6,12,19
  23 15:1,3                                 27:8,25
  16:2 17:20            65:11,15,17,
                        22 66:4,9,10,       28:16,20
  18:2,9,11,16,                             29:2,21,25
  19,20,21              24 67:5,8,11,
                        23 68:5,7,15        30:15 31:14
  19:6,18,19,                               32:10,15,25
  22,24 21:3,           69:11 70:1,7,
                        19 71:22            34:6 35:7,18
  13,16,18,21,                              36:13,19
  23,25 22:3,           72:3,8,13,23
                        73:6,13,20,22       37:5,11,14
  21,23 23:5,10                             38:3,7,16,21
  24:3,7,14,16,         74:4,9,16
                        75:8,21 76:7,       39:6,14,15,17
  24,25 25:7,8,                             40:7,18
  12,20,22,23           18 77:22
                                            41:15,17,20


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 121 of
                                      165
                       Document 12-1 Entered on FLSD Docket 08/05/2019 Page 1 of 45
 Case 9:19-cv-80825-DMM




                          EXHIBIT "1"




                                                                            EXHIBIT
     Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 122 of
DocuSig  eo    20CB        -A6-
                               BUNe$t
                                       -1
                                           165
                                          Entered on FLSD Docket 08/05/2019 Page 2 of 45




                                                IN THE UNITED STATES DISTRICT COURT
                                               FOR THE SOUTHERN DISTRICT OF FLORIDA
                                                     WEST PALM BEACH DIVISION

                                                                 CASE NO: 19-CV-80825-DMM

          JENNIFER QUASHA,                     on      behalf of       her
          son, H.Q.,    a   minor

                     Plaintiffs

          VS,



          CITY OF PALM BEACH GARDENS, FLORIDA

                     Defendants


                                                   DECLARATIONOF JKNNIFER OUASHA
                     COMES NOW, Jennifer                        Quasha            and       pursuant    to 28   U.S.C.         §   1746, declares        the   following

          under penalty of perjury:

                1.     My    name       is    Jennifer Quasha,               and        I   am   over   18   years old, and have personal knowledge

                       of   the statements set                forth herein.

                2.     My family             and   I   live   in the   City of Palm Beach Gardens, Florida.

                3.     My    son, H.Q., he              is   currently       six years old and               will   be in the       first   grade this     fal.

                4.     My    son   is   allergic        to    various foods, including peanuts,                         eggs, sesame,         shellfish, pineapple,

                       and tree nuts.


                5.     My    son   is   level four sensitive                 to    peanuts and tree nuts, which                     is   the most severe        category

                       for allergies. H.Q. medical records, attached                                    as   Exhibit      A.


                6.     When my          son was          four   years old, he was                 admitted via          the   emergency room         to the       hospital

                       after having           as   severe       allergic reaction from eating                       a   cashew.
   Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 123 of
        °¾Å""Å'-WÊ$6¾-A6
DocusigÛa                        F661 Entered
                                         165 on FLSD Docket 08/05/2019 Page 3 of 45

                                                                                                                                            Quasha Palm Beach Gardens
                                                                                                                                                            v



                                                                                                                                           CASE NO.: 19-CV-80825-DMM
                                                                                                                                                            Page 2 of 9


            7.     When                he as an           allergic reaction,. H.Q.'s throat                        closes up               and/or   he gets         hives.          His lips and


                   eyes can become                              swollen       and his           throat tighten          up.   H.Q.'s allergist records                              are   attached


                   hereto              as    exhibit A,

            8.     I       was     first       made            aware of my son's peanut allergy after                                  I   took him             to see    Dr. Elena Perez

                   on June 23, 2017, and he was                                     tested to          verify    his tree nut and                peanut allergy.

            9.     My            son has             never       eaten    a   peanut          because      he    would        have the same                     reaction           to peanuts       as



                   cashews                   and     I   was     advised that            he     should not       eat or       put near his face any of the foods that

                   he was               allergic          to.


            10.    I       was     instructed              on    what     to do     if H.Q.          came in contact           with         an   allergen with             an       anaphylaxis

                   action plan. Dr. Perez prescribed                                       H Q. an        epinephrine              pen and        other medications                       to use    in


                   emergencies, but                             he has    never      had to use it because                    as   a       food allergy mom,                   I    spend      every

                   moment trying                          to    protect my          son,


            lL     For           his    food allergies, H.Q.                       has     an severe        reaction          when          he eats         an    allergen,           or puts      his


                   fingers              in    b.is       mouth after touching                   the item.


            12.    H.Q.           is    not the only child in the                          PBGYAA               or at   school to have peanut allergies.                                   My      son


                   often           shares            pencils      and     other      school          supplies with other students                       and        so    far   he is safe.


            13.    My son's public school                                in Palm Beach Gardens                      acknowledges                  his   deadly allergies by hav-

                   ing no-nut classrooms                                 and by      having           separate     tables      for         students     with nut allergies                     in the


                       cafeteria. Whenever food                               is   brought into           th.e   classroom,                his teachers           contact me              to   check

                       the   ingredients                  to ensure       H,Q.       won't have            an    allergic reaction.

            14.        I   signed my                 son to        play T-ball             in       the Palm     Beach Gardens Youth Athletic Association

                       (PBGYAA) around                            the end          of August, 2018.




                                                                                                                               35th
                 Disability Independence Group, Inc.                                            *
                                                                                                     2990 Southwest                        Avenue       *
                                                                                                                                                                Miami, FL 33133
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 124 of
   a"$$°
       :S
            viŠËŠŠ¾ÏA6        FtŸ2-1  165
                                                                                      Entered      on        FLSD Docket 08/05/2019                                          Page      4 of 45


                                                                                                                          Quasha  Palm Beach Gardens
                                                                                                                                                v



                                                                                                                         CASE NO.: 19-CV-80825-DMM
                                                                                                                                          Page 3 of9


        15.   The    PBGYAA plays their T-ball                                games      at    Gardens Park, located in Palm Beach Gardens,


              Florida,

        16. On      September          21, 2018, when                    I    brought H.Q.         to    play T-Ball,              I       noticed          that peanuts             were


              sold at Gardens Park                during        the          boys'     game.     There        was        a   practice of throwing                        the    peanut

              shells      on the   floor of       the    dugout              and benches        in the       dugout.,        and       I   became           scared that         sitting

              in and      being around peanuts would                             cause my son to have an                         allergic reaction,

        17.   The next morning,               I   went      home              and     requested         an    accommodation                          to    Seth     Abrams, who

              was      the    president of PBGYAA Baseball:

                    Hello, my        [H.Q] is deadly allergic to peanuts. He is playing ball this sea-
                                       son                                                                                                           t




                     son and    notice the peanut shells all over the dugout and at the concession
                                   I


                     stand. The lady who works the concession suggested         email you. I've heard                        I


                     they've taken the peanuts away in the past for kids with allergies. Thank you so
                     much. Jennifer and Michael and Quasha []

              (See     Exhibit "B", p.3)

        18.   My husband, Michael Quasha                             spoke to Seth              Abrams, who denied                          the request, and my hus-


              band then         spoke    with      the city         manager of            the    City of Palm Beach Gardens, Ron Ferris who

              offered four accommodations.                            These           were:    (1) the       dugouts be swept                            each day      prior    to    first

              use    of      the day; (2) all       of H.Q           s       Fall T-ball       games         be    scheduled               as       the    first   game        of every

              game        day; and (3) the park not sell any peatmts until the conclusion of H.Q.'s games.

        19.    On      September 26, 2018, after my conversation with                                             Seth       Abrams,                and my         husband's con-

              versation with           Seth   Abrams,           I   wrote            to Seth    Abrams            and told him              how           upset    I   was     and   how

              the city        manager was going                 to assist:


                     Seth,      My husband              spoke       to the    going to help us. Your
                                                                                     city manager and              he is
                     ignorance and indifference towards food allergies and children's safety is
                     alarming. You said that maybe tball isn't the sport for my son just because you
                     serve peanuts. You said you would not stop selling peanuts because its base-




            Disability Independence Group, Inc.                                  *
                                                                                      2990 Southwest 35"' Avenue                                *
                                                                                                                                                    Miami, FL           33133
    Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 125 of
DocuSig  eo    20CV-      A6ÛO UÑËDFtŸ-1
                                      -
                                          165
                                                                                        Entered               FLSD Docket 08/05/2019                                   Page          of 45
          n




                                                                                                     on                                                                          5


                                                                                                                          Quasha  Palm Beach Gardens
                                                                                                                                            v



                                                                                                                         CASE NO.: 19-CV-80825-DMM
                                                                                                                                           Page 4 of 9


                               balL Baseball players also love chewing tobacco. Maybe you should start sell-
                               ing that at the concession stands?    Food allergies are becoming more prevalent
                               everyday and there is no known      cause.    You should really educate yourself.
                               My daughter's best friend is almost nine and has been eating nuts her whole
                               life. She recently ate a nut and her throat closed and she is now allergic to nuts.
                               Thankfully, she was at home and her parents had Benadryl. Other children have
                               not been so lucky. Google it. The information is at your fingertips. I under-
                               stand that some people just simply don't care because it's not their kid, Luckily,
                               most of the people I come into contact with DO care unlike you and for that we
                                are       thankful.

              (See        Exhibit "B", p.3)

              20.    The very next day, Tony Badala, the president of the                                           PBGYAA contacted                              me and     offered

                     to        cooperate         and     apparently        spoke   with City Manage Ferris:

                                Mrs. Quasha.

                                My        name    is    Tony Badala,         I   am the   president of             the   PBGYAA.                I       am   sorry you
                                feel that way in regards the Mr. Abram. He is actually                                         the one who                   brought it
                                to my attention and with solutions that I eventually told                                      the city we can accom-
                                plish to help your child. I have left at least 3 messages                                      for your husband                     once
                                mr Abrams called me (to which I have not heard back)
                                I think we   are going to do everything that we can to try                                     to make this  positive        a


                                experience for your child and your family                         and     I   hope to speak         with yourself and
                                will make myself available anytime.

                                My cell        # is []


                                Thank you

              (See        Exhibit "B",                p.2)


                    21.    I   responded back                 to    Mr. Badala,     and   explained my frustration                 to           him:


                                Hi.       My husband will call you                 back   shortly,   He       is    with   a   patient.             I   feel that    way
                                because          he    flat   out   told   me its baseball and we serve peanuts.                        I       tried        to   politely
                                space educate him on the   danger of peanuts and food allergies because some
                                people truly don't understand, He still had zero compassion. Seth also told my
                                husband that maybe ball isn't the sport for my son due to the peanuts. My son
                                                                      t


                                is only five. Who knows what sport he will end up loving? But right now he

                                loves T-ball and is very excited to go. have never come into contact with an-
                                                                                              I


                                yone that has chosen alienation over accommodation in his whole little life.
                                Thankfully, this was my first encounter. After reaching out to the city manager,


                Disability Independence Group, Inc.                                 *
                                                                                        2990 Southwest 35"' Avenue                          *
                                                                                                                                                Miami, FL 33133
    Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 126 of
DocuSigneo      B7        A6   -
                                  F6S-1   165
                                                                                                          Entered               on    FLSD Docket 08/05/2019                                  Page       6    of 45


                                                                                                                                                  Quasha           v   Palm Beach Gardens
                                                                                                                                                 CASE NO.:              19-CV-80825-DMM
                                                                                                                                                                               Page 5 of9

                         we        arenow coming up with solution.                          a                        I   greatly appreciate your change in heart
                         and        appreciate whatever you can do to                                                help.   Thank you. Jennifer Quasha []

            (See       Exhibit "B", p.2)

            22.   Thereafter,                  the        accommodation                         was       granted, and H.Q.'s game                            was       the        first   game    of   the


                  day, and prior                     to    H.Q.'s          game, the              dugouts would                      be   swept, and peanuts would not                            be sold


                  until after H.Q.'s                        game.


            23.   Mr. Badala                   assured           me that there                  would           be no      problems             and H.Q.       would           be able to         play T-

                  ball.

            24.   There       was              no    problem               at all       with compliance with my requests,                                      and my son was                     able to


                  play T-ball                  in     Fall 2018, without any major                                         issues.         There    was       only       one occasion              which

                  H.Q.     was           ill    with       a     fever      and     bronchitis,                 and       when       he came        back, the dugout                   was   not swept

                  out.    My father swept                              it out and took care                          of   the    situation.       (See    Exhibit "B", p.1)

            25. H.Q.       loved playing T-Ball,                                  and       wanted              to   play       again      in the   Spring,            and he         wanted      to   play

                  with    his       neighbors                    and       friends.

            26. On       January                10,       2019,        I   made         a   request that H.Q.                        be on the same             team          as     his   friend M,A.

                  because            M.A.'s parents                         are     a   physician                assistant           and    a   nurse     practitioner                and they         know

                  the signs              of     an        allergic reaction, know how                                     to react, and can               administer H.Q.'s epi-pen.

                  (Exhibit "C",                     p.     1).    My husband                     and      I    were told that there were no exceptions                                       to the     new

                  "no request" policy, even for medical                                                       reasons,       Id.


            27. On       January                14,       2019,        I    emailed Mr. Badala stating that my                                          son    would           be      playing T-ball

                  again in th.e                Spring            and requested the same                              accommodation for my                      son that we had                 received

                  in the      Fall

                  Hi     Tony,



             Disability Independence Group, Inc.                                                      *
                                                                                                          2990 Southwest 35"' Avenue                           *
                                                                                                                                                                       Miami, FL 33133
    Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 127 of
DocuSig  eo    20cB7      A6      F661 Entered
                                          165 on FLSD Docket 08/05/2019 Page 7 of 45

                                                                                                                           Quasha Palm Beach Gardens
                                                                                                                                                   v



                                                                                                                          CASE ND.: 19-CV-80825-DMM
                                                                                                                                                                      Page    6   of9

                  Our    son[H.Q.] really wanted to sign up for ball again.      know it is an extra re-
                                                                                                      t                        I


                  sponsibility for you guys so greatly appreciate, Also, is it possible since they don't
                                                                        I


                  do evaluations to put him with [M.A.]? He is our neighbor, If have to leave [H.Q.]                                    I


                  to take my other kids somewhere they are in the medical field and can handle his
                  allergies. I know they aren't taking any friend requests anymore but it would be
                  hard for him to be with all strangers with his allergies and asthma.


                  Thank you so much for your help.
                  Jennifer and Michael Quasha

                  (See    Exhibit "C", p.3).                      I   received     a       response       from Mr. Badala that                         said,    "I honestly don't

                  know what         I        can do,     I   will      talk with the group and get back                            to       you."

            28    On     January        16,     2019,        I    spoke     with Mr. Daniel Prieto, who                            is       the   Deputy Leisure Services

                  Administrator for                  the         City of Palm Beach Gardens,                         and he                 informed           me that there      was


                  nothing that could                 be done,           they would not sweep out the dugouts and they would not stop

                  selling peanuts during                          the game     -

                                                                                   my accommodation                      was        denied.                 He suggested that he


                  could transfer HQ                  to the           North Palm Beach League.                       I   confirmed                     this in an email to him


                  on   January          16, 20 19-           "Hello Mr. Prieto, just want      I                to   clarify. You                     said you      will   not sweep


                  the peanuts out               of   the      dugout before [H.Q.]'s                      game again,              You won't                 stop   selling peanuts

                  during H.Q.            t    ball game and you                    will transfer          him   to   north palm? Thank you for your                                at-


                  tention      to this        matter."

            29.   Several days later,                I   received           this email:


                  Hello Dr.       and Mrs. Quasha,
                  The assertions            your January 16, 2019 email are incorrect. did, however,
                                               made          in                                                                                         I




                  communicate that the baseball program is administered by the Palm Beach Gardens
                  Youth Athletic Association (PBGYAA), and all inquiries about their operation are
                  to be directed to them. Accordingly, as this relates to the City, the matter is closed.
                  Again, for any and all future disagreements with the PBGYAA operational program-
                  ing, please communicate with their Executive Board to find resolution.
                  Thank you,
                  Daniel Prieto, AFO
                  Deputy Leisure Services Administrator
                  office:(561) 630-1117 site: www.pbgfl.com


             Disability Independence Group, Inc.                                       *
                                                                                           2990 Southwest 35"' Avenue                             *
                                                                                                                                                       Miami, FL 33133
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 128 of
     e°7:W°c6vim¾bmA6         F651 165                                     of 45         Entered          on        FLSD Docket 08/05/2019                                     Page          8


                                                                                                                                Quasha          v    Palm Beach Gardens
                                                                                                                               CASE NO.:              19-CV-80825-DMM
                                                                                                                                                                          Page         7   of    9



              address:4404 Burns Road Palm Beach Gardens, FL 33410
              "A Signature City"

              (See          Exhibit "C", p.2)

        30.   I       was   issued        a   refund      on    January 21".

        31. H.Q. was               very        upset that he            could not play,         and        I   was       upset that he was treated like this,


        32.   I       did not      know what              to do, so       I    contacted       the        councilmembers                   and       complained about                        the


              situation, they pledged their                                   assistance       to        resolve         it    with       the       city manager and                         the


              PBGYAA,                and        there     was      no response           after April           3,    2019.          See   Exhibit "D"

        33. On          April       15,       2019,   I    filed    a   formal          504   ADA         and       Title      11    complaint            to the         City of           Palm


              Beach Gardens                     ADA Coordinator, Stephen                            J.    Stepp.         ADA Complaint attached                             as       Exhibit

              "E".

        34. One week later on                        April      22, 2019, Stepp               wrote       and       called      me to get more details                         about my

              request.             We emailed              a    response         which advised of                    the      city's offer          to send             H.Q.     to    North

                  Palm Beach, and how the city                            was     not responsible,                  See       Exhibit "F"            and       "G".

        35. Then on                May         3,   Mr.    Stepp        called     me on my cell                    phone.           He asked             if       we   could        meet        in


                  person         to see       what    we       could work          out    with t-ball           and my son's                  peanut allergies.                      He then


                  sarted         asking me questions about the extent of my son's                                                   disabilities               I    followed          this      up


                  with      an    email.

                  Hello,
                  In regards to your phone call to me at 10:32 this morning.        wanted to make note                              I


                  of your question and what I felt was your argument, "What happens if someone has
                  a  peanut butter and jelly sandwich before they come to baseball and they touch                                                                                a


                  ball, would your son react?" My son goes to school and many other sports where
                  h.e shares pencils and balls etc. He does not and will not live in   bubble. Sitting in                                 a


                  a  dug out with tossed peanut shells,  peanut oil and fallen  peanuts is   direct threat                                            a


                  to his     safety.
                  Thank you for your attention                            to     this    matter          and   as    I    said,      please         keep the rest in
                  writing.


          Disability Independence Group, Inc.                                      *
                                                                                        2990 Southwest 35"' Avenue                              *
                                                                                                                                                    Miami, FL              33    I    33
    Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 129 of
DocuSig eo     20CV-      A68oTuWdnFt
                                -
                                          165           Docket 08/05/2019 Page 9 of 45      Entered               FLSD
          n




                                                                                   -1                       on

                                                                                                                                  Quasha       v   Palm Beach Gardens
                                                                                                                                 CASE NO.:          19-CV-80825-DMM
                                                                                                                                                           Page 8 of9


                    Jennifer             Quasha


                    (Exhibit             G)


              36. On     May             9,   2019, I received         a     formal         response       to   my     ADA/504 grievance,                   it   is   attached      as




                    Exhibit H.

              37. On     May             9,   2019, Stepp responded                  to     my      ADA     and       Title II complaint,            in   which        he in-


                    formed          me that my son              would        not be able to              receive       the same       accommodation for                    the


                    spring          2019       T-ball    season that he had in the Fall 2018                                T-ball   season.        ADA complaint                 re-


                    sponse,          which included             the    following:

                          a.        due to the          increase      in     players        and teams           in the      spring   league         compared           to the     fall,

                                    it    would    be too       difficult        to make         this    accommodation work.

                         b.         my son should play in                    a    league       at    a   park    in   North Palm Beach, Florida                        since     they


                                    do not sell concessions                      and it     would        be safer to my son.


                          c.        having my           son   play     in the       PBGYAA would constitute                          a   threat     to    himself      due to the


                                    amount of           peanuts       around        the      field.

              38. The          final accommodation offer                          the city was           willing       to    make    was      for   the    concession            stand


                    to   have brooms for parents and volunteers                                       to use and        that the City would install                    a   sign that


                    informed "patrons that children with food allergies                                                are       present and encouraging them                           to


                    place their peanut shells into trash receptacles,"

              39.   My husband and                  I   rejected      this    acconunodation request because                             it   would prevent H.Q. from

                    playing T-ball with                   his    friends         and the         opportunity           to   carpool with members of                        the com-


                    mumty.

              40. H.Q. does not                   have any friends that play                        in the league           in   North Palm Beach                and has         never

                    been       to    that park.


               Disability Independence Group, Inc,                                      *
                                                                                            2990 Southwest 35"' Avenue                        *
                                                                                                                                                   Miami, FL 33/33
     Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 130 of
DocuSi  nS      2COB7      -A Ô5c8U        165
          I    e    :




                                                          ÑriW-1          Enteredof 45on    FLSD Docket 08/05/2019                      Page     10

                                                                                                    Quasha     v   Palm Beach Gardens
                                                                                                   CASE NO.:        19-CV-80825-DMM
                                                                                                                                   Page      9   of   9



                   4L It        is   important for my six year   old son     to   play T-ball with    his   friends      and not    a    group of

                          strangers and in our own city where my other children participate in soccer and dance                                       at



                          the same time.


                   42.    I   would like my     son to be able to   play ball with    his   friends without concern that           he is     going

                          to go       into anaphylactic shock,   or sit in   peanut   shells,   with kids that     are   picking        up   peanut

                          shells,      or eating them.



              FURTHER DECLARANT SAYETH NAUGHT.




              Jennrer quasna


                                     8/1/2019
              Dated      this




                        Disability lndependence Group, Inc.           *
                                                                          2990 Southwest 35"' Avenue           *
                                                                                                                   Miami, FL 33133
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 131 of
           c°v"-Môg¶rgg               165
                                                                                 ggtyg pagg aggg                          94/p§/2019           Page   11 of 45




          AIJergy Associates of tim Palm                                          BeachenjA
          040 Uß Sighwdy One Su to 23W
           onb 94nt Beach it $340830
          Phonei 5898252000 IPa   68ià20482i

          VisltNote Office Visit

          ProvidettRiana Rerezy MU RhD
          Encountendaterilan 02, 20¾¾
          Pädentitt                ishajllllllli         (PTú 0000001
          Sek:       lvlete
          DOB:                                    Age         year   iWeäk
          Race: White
          Mdtew 108 Via Es                        obäf W,     jnnva     geh    OárdeeëfL    33418        PreW Phone(C     $$   $164130
          Rdmary Uni JAmis Beattle                            RO,
          Ins        rincelg
          AvMädgng                  (PR)




          Éaapon Ar Ýísiddh of CompÏÑAt
          Millllll
                á6 yeataweëk dd:maleAa her today¾r thatónowing:
           Asthrom
          F404 Alleigy
          Eczema,

          NAE
          NoÙow Op History:
          Astúma           Ästhtnokuvirgotly             authe. Äsihma iletenegariheph 201i duNentàÿmptomsdnelúde daytima
           .cog        òfgbyceughan¢                when     Cunent   eatment intledd albuterät Pt had bone Wik und has cèúved
          esturna type                to flara        Re ageme to     ponitodbetutol nyky Mome unswa it doing nyeeerlinhaler
          corrently                                                                 Kath    a




           cod Mergy:       herg foriood¾ergy followpp,
          Pean     no acgidenhat expogures.
                       -




          E    A&acófdental exposuree
          Tine Nût/Sëed no d¾demålexWiwee
          Shellis             no   weléntafúxporatet
           tiecibo            expoimerSesamégndpineapúle
                      doo          begy¢inepifühut                 toetor avaliglantal maa
           cod ähetÌërigna and                   kitingreMoualy plannedhamboen nostponed due folfiness.

          PMHIFHISHIEnv Hx:
          Past Medical History:                    The past    medical nistory   Wasupdgedo(Flodayidšîth)/02/ig
          InuYIuhizations.
          UD    10   dale.
          Flu shot      giWn 2018          Ilu    season.
          Food  Allergy,
          No other surgical hisinty
          Family History: Father asthma, Sib:mgs eozema
          SociallEnvironmental History: Alcohol Abuse I½tistildatoe¢                               any   himolyofalechol abuse   ,
                                                                                                                                     Alcubal
          \]sage: Palient den.as any alcohol naage.                       No   untg usagefablise     Nón    makeRRIV negatim,    na Heçàtífis   B




          PatietúQUnsha,                                      ÓOB                       Visk 0002/ Òië            Page;    i




                                                                       mummmmmmmmmmmma
                                                                           ytEX       IBW
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 132 of
URËWWe°v¾6g¶g¿A                       165                                        a
                                                         Ëß?fWL94fkriPÑ°4291108/Q5/2019Page                           12 of 45
                                                     &




                       Allergy Associates                oif   the Palm Beaches, P.A.
                                                 840 05 Highway 1, Sutte 235
                                                 North Palm Beach, FL 33408
                                                    Phone:561-626 2005
                                                       Eux: 561-626 8622
                                                    offke@pballergyxom


                Miäk   fairN(A    N&rië Roieb¾       Xi¥¾       Etonat   Foregan;¢án.       kathyhon w     16Ah   P




               ATE




                                   Pdtient

          FANN
                                 561-335-3916


          #ef PAGA



          M£95AGE




          THRINFOAMAT!ON CONTAINiiOINTFUS FACSIMILE MESSAGE la ikikNDEDONLY FORTHE Prits NAL AÑD
          CONFIORNTIAL USE OF THE O£814ÑATED Ñ£CIFIENÝ NAMiiO ABOVE ThWrássage ámrthdentlaL K the reader
           f tÑs mainge á not the intendeci recipid     è
                                                           agebirmpamMe får dalhœring it to tha intended tádplent
          you are beteby notiflúd that you have remived tha documynt in error, and that Any fevleW, cÍ¾elmswe;
          dissemination, Astruautlewordgyingoitms meiage, or thetoking of any ocean lo<ewhee on its conten        a

          strktly prohildtedU   you have reedved tha communkation in enor, please notify us immediafém and destroy
          the documents. 114enk you
        Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 133 of
oocus                                         165 gnfl·SD        08/05/2019 Page 13 of 45
                                                   RÑÊ4e Eg¢           Dockpt
                                                  Palmonary Punction Report


                                                          M30
                                                                                                    K       ffe:   M
                                                    (L
                                                                                                              y NMory (7 W
                                                              Mg                                    a

                                                                                                                 et  Crepo 12

                                                                          pc   cœr         8
                                                                                               ST




                                                                   03.4              OW        1¾¾                       's
                      Nrud              il

                                                                                     GB         70%
                     2><S¼.     (t.A    1
                                                                   739
                                                                                                                        g't'
                          (LF                it      14             16%
                                                                                     UR.
                     .E




                                                                         >04                                           06
                                                              mm.maremeramammmmmmm.mwaummemo
                                                                                                        -

                                                                     --
                                                         19

                          «mwammmopo
                ey    min(inS(f    ra
       Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 134 of
Do   uSi  ns'$    covŠÔ                      165                                     45          }egpd og,g                            piet,0þ/þ5/2019                          Page   14 of




                   oth.       No   secondbarKfsmoke               in       the   häusebokt Ooäddetion       étudent   No mold/flooding/water                       damagain     the
                       ousehold or workptpeg;

                   Drug Abergy
                  Penic101ns

                  Chreat Médication
                  1Auvid; Od(Mg Autodigactof Mgl0& ti:MI $1G: Use as directedte                                          ngphytaxis
                  2Xopenex Há¾$ Meg inheter Meglantuation SIG: Wale 2 puffs                                             enny 4,6 hoursas                        needed

                  9ArdmL
                  (MultivlÑronthnd                    Tab Chak               SIGianedaily

                  ROSi
                  GENERAL: ) fevers ( chilli Ú¾night sweats      bliqua                                 )   weakness,         )   chargas        iri   àÞpetite or weight
                  SKIN )rashessé)]tuning.
                  HËÀ0  ) beadaches   ((head injury or delörmity
                  EYES b))!súãl changes      nye paig 4) eye discharges                                 (*redness,            itohing. (4 exoessive tearing F)
                                                                                                                        (-)
                  double or bladed alon
                    ARS    J
                             haating changes J
                                               oer discharge #f earaeg (goarinfecû9rt
                  NOSEAND SINLJSES (4 naëàl sh¾nus or itchiriess,      }posinnsaf drí                                             )   hay leve                  nosébleedä,§)
                                                                                                                                                            )
                  niÑú trouble
                  MOUTRAND ÏHROAT:#} frequenisóte thioat                                     )hoameness
                  NE0M¶)           swollen glands         g)   enlatged thyräld              neck paitt
                  RESP(RÄT0Ai                  (¾¾    ough, (†ýwhentingo
                 CAROlAC' G)ehest                pain,    N)gattiitafions,4yahortness4bmath
                 GASTROtÑTESTINA                           bdominá jän        bedribum,))ionatipadon,                     (       dianheA                  nausea,       )¾omiting.

                 Ashma Oùëàlonnaker
                 Howlà your asfönntoefaýî Gegd(2)
                 Hgw much of Agoblem is youlasthma who you run, exerciatorp¢y sports*? Its.net
                                                                                               a problem (3¶
                 00 you copgn because óf your asthma? Yea som 4f the tinto (2).
                 Defyou waküúp during nidht becauseof yourasthma? Yet somo oftho thne 2p
                 During thë jasf49eeks how many days did yourchiihatepny daytime attbas àÿñ3ptómsf ffdB days

                 Qufing thë last         4    weeksdow inany days did yourchild wheeze duting                         day because            ofasthmaT¾t 18¾aya
                 (2þ
                 Oùàngjast          4   weeks        howmany           days       did your thud wake up dunng lhe       nighthecauëe                   of asthmä?        440
                 days (3þ
                 TotafScore             16.


                 Vital Signs
                 Timát                                        ¾39 AM
                 Weight                                  40 lbi        8    à
                 He       i
                                                         7 iti"
                 BMI                                     1535
                 B4A                                     0.83
                 Tempeyetur                              STAF
                 BP                                      98Û0
                 Puise:                                  86
                 Oxygöta                                 99(Roorn airi




                Patient        Quashà                 IIES        DOR:                            Vidit 01/02/2019 Page                                2
       Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 135 of
Docu      nSWWeWAôm35M-^B3d"u"A6BTHa 165                                                 staa              31xyE             eëeist           é$10Š'l2019         Page     15 of 45




                   Physical Examinationi
                   Appearancet
                   Ñõ ac  tediàkees comaaly grown                       and well.nourished
                       Ryes:
                   EXtømakexamînationand lidsÐormaEeye                            lida
                   Conjunctivae/Glota clear védical injection                     or   exedate
                       Eara:
                   L&t IM no înjection or tutd Loft benet: no etythema not utonhed,                               Right   ilvi:    de   irpotion artiuíd, Right
                   opnal: no erythemaar otouhea
                   Mose
                  leff mµëosaftarbînatesí2+ Left haea dischayga: Left naad dacharge;                                          none Right raucosaffurbinatest
                   2+Rightaasaf dischargâRight nadal discharget none
                   Mogth andThroni:
                   Tenthfguma                normal appearing dentition and gingiva
                   Oröpharynx                riormal posterior piisynk vvithäut ionsik erythema or exudate
                   Respiratory;
                   Respirafory efärf:                normikWork ofbreathing,       auscudation;         clear
                   Skin:
                   Insphation: no raab or skin làài               na

                   PalpatioD: no palpablä)esions
                  Nede
                  Neoleno ridsá               or tendemess
                  Thytold             normel.fo palpallää
                  Cardiovascatur:
                  Auscultation;.no murmutof ge!0p
                  Parigheral clrobiationi normal periþherúj pulses
                  Lymphalle:
                  GeMeel codés: no abnbroaEdeNeef nedàà
                  Othor nodes no abnormal nodes
                  ExWemitin
                  Noi              wer ext    mity   édaine.

                  Office            Tepts
                  RFT          -
                                    Pre/Post

                  Result                                                Pád                 Pre                  Rre                Post              Post   ¾Chantje
                                                                                         Actual             %   Pred              Actual          %   Pred
                   FVC                                                   £46                001                   69                    298             8         2   97
                  FEV                                                    ¾29                 LGB                  76                    .96             74        -2a4
                   FEV1/FVO                                                 .66              LOT    .            143                    35             114        iC3
                   FEF25%-75%                                            1ßt                12                    73                L21                 74        0.83
                  PE                                                    3                  LA$                    46                LS6                 50        f.69

                 fik     &   attehipf         tiiNeämtág f adhnique

                 01agnottîclLübi
                 questDiggnosticelub.                      (dtdeFOkte         1/2/2019)(didéod)
                        Cashew (f202) IgE
                        End.White (filigE
                        Ovallà;mki (†232) 19$
                        Ovemuccid (1233)19e
                        Ponta (fi3)]ge



                 Patient Quand                                   D     OB:                         Vielt    04102î2019              Page:     3
    Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 136 of
Docusi  vt     2coviÔ                     165
                                          nter           ockaet08 5/2019 Page 16 of 45            -




                                   Peanut Component Panel
                                   Pecen Nut (f201) Ige
                                   Pineapple (f210) Ige
                                   Pis:achio     (1203) Ige
                                   Sesame Seed (fl0)               Ige
                                   shrimp (f24) ige
                                   Walnut (f256) Ige

                              Prescription:
                              1Revent Hfa            44 Meg          inhaler Meglactuation                SIG:   2   puffs BID   QTY:   LOO


                              90med              99910mühLegigeht
                                   Disconunued           By Other MD:        EPPEN       JR       2-PAK 0.15 MG WJCTR MGIO.3 ML

                              Diagnosiv.
                              291018             Allergy to other foods
                              291012             Mergy M egga
                              J30,89             Other allergio diinitis
                              ROS                Cough

                              AssesmenflPlan:
                              Asthma:

                          -
                                  Current Status: Uncontrolled.
                          -

                                  ACT:   16.
                      -

                        Spirometry is abnormal as indicated ahora
                      Not entkely interpretable, as Hadey is loaming the technique.
                      -
                       Contrener medîcations to start/continua,
                      -
                       Fluticasone Ropent HFA 44mog 2 puffs BIŒ This may be tempormy if clears up inflamrnation from post
                      bron¢hitis, and ex esolve, or may be start of asthma type symptoms. Will need follow up oer time. Asked
                      mom to keep symptom joumal to document response to flovent and need for albuteroL


                      ->bpenex:                Use   1    to   2   puffs every   4   hours   as       needed for acute asthma symptoms.
                  -
                                  spirernetry/FENO on follow              up.


              Pood Allergy:
              -
                Atoidance of these food items was adrised, egg peanut Sheillish tree nui(S).
              -
                Serum specific IGE ordered to se ect foods.
              -

                Reviewed at length the indications for use and teaching of self administered opinephdne.                                               0.15mg   IM   X1

              then tapeal le 5' as indíœted,
              Will plan for chafenges when asthmatic ex under control, and depending on labwork.


              Followup:
              1                   Month(e)     Foßðw Up



              7his visit note has been electronicaWy signed off by Ekma Perez, MD PhO.




              Patient                     Quasha,¾                           DOB                                 Visit 01/02/2019             Page:4
  Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 137 of
oocastB'$7Ñ   cv¾Ò
                                        165                       2019 Page 17 of 45             ggtgeg ogi.gg gcget                                 8
                                                                 u




               AUergy Associates of the Palm Beaches;FA
               Muus HighWay    One ¾ne 235
               North Palm Beë¢   WC 3340M#35
               Phone Sß1 62&2006    ax: 5814GBAMk


               VisitNote Officevisit

               Prqvider: FJeng Perez MO P110
               ErindúMer Datáf Jun     2018             È



               PatÏent Quasha,           (PT00009960)
               Sex: Male
               o     =
                                    Age RYear a Manth
               Race: White
               Address: 108 Via Escoba                          PL P4tm Gegeh               Gardánsk          38418      Prat Phone(Cþ 50A&i&DO$
               Primary             Dr.:    Jamen Beagi                 D:

               Insurance(sp
               AvMed. Inc. (PP)



               Reasoniot Visit/Chief Gomplaint
                illlB    year
                           a    month ad male
                                   5                                        is   em todgy for tha following:
               PooßAll             ryy.


              RPh
              Fofow uppidow:
              Rhin(Ug fatienthme for follow up of gas¾symptgue Dutredly there                                              are enild dúnttia symptome             -   Owont
              àymptotas ingúd Rhinorthee        al symp om    Amtekeen friggered by                                        dog
              Food Allorgyi FN nere for food anorgy follow ap
              Pepmó po häcidental expúsures
              Egg- no ecoldental exposures.
              Tie&Ñúl/Šeed no¾edidental exposures
              Shet!!ish no.accidennil expdiute
                               -




              Here to teAaw lab                 tasulti
              Mdoes                       haya an opinophrine         auto injector availabid          hi   alltifneá$
              gang to kindergarten                    next   year.   needs a plat

              PMFH/aWiEnv                       kne
              Rast       Medical HistoiY                    he past medieëi híútory was updated on today%¾eit                       Jun   23,201¾
              Food Agúpy
              Núúther sutgleal hist                   ry,
               ämily Hisiërydather asthm¾ Giblinga eczema
               ociaUanvironmental Nietoky Alco60 Abus¾ Patient denia .any niktory of alcohol abúúes Alcohol
               sag   Badent dopigspoy a o oÏ yeagg      Msage/Abuse: Patleid denies any illidt drugde or abuse
                                                                                            g                                                                                 ,




              Non smóWer                  BlV   negaty        ad Hepalitie       Oor   C,       No secondhand      smoge   iri   the hpusehold           Occupation:
              StudenkNo                   oldAcadingwäteidäniago                  inthihousibeld            or wolkblece


              Drug Aûërgyi
              Penicilliga

              Current Mod cation:



              Ëatienk Šlasha,                                        DQB                              Viált:06/26/2016               Page        1
     Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 138 of
DocuSi  nS         0   7   -A              165                            Va Wöf45
                                                óŒuŠÑnŸ¾-1                           EntÑë
              :




                                  rimme         1.iMMMEÆ34                 Y             23     2:211%    2019 EOT PA9A     9       0     17




                  i Epipen i2-pak 040 Mg iniotr Mg|DJ Mi                        S     Use as needed for allergie reactions Aker use hicase
                  icek medioal atlántion

                   Othet.MD:
                   TivtulúŸitdron Child Tab Öhew                SIGO one   dúy

                  Vital Signa
                  Time:                         ROT         PWi
                  Wolght                        44Ï6e
                  Height                        ?    T'

                   BMt:                         1913
                   BSA:                         Ù8
                  Temperature::                 100 Ú È
                  BPi                           100/70
                   Pulse                        96    -




                  Oxygen:                           9(Room air)

                  Physical Exámination:
                  Appeamace:
                  N   acute distressa normaly growrvard weil nourished
                  Byeg
                  litemaexaminalfortand lids: Normaleye lids
                  ConWriclívae/Globë:   útear without injecdon            or   exudate     .




                  Ears;
                  Left IM: no injecûön or iklig interiën             no    etyúmm        nor otorthen,   Right TMinoinjection           or IMd, Right
                  canabilo etythema dotannea
                  Nosei
                   Eelt mucosatturblnates;.normalappearing mucose withot*Awelling;    Leftnasalgischarge: norg..Right
                   mucosaltettinates botmúl appearing mucope withouttwalling Rigg núal disàharge: noné
                   Mouth and Thrmt:
                   Táethi Umát noihialappeming dentition únd gíngva
                   Orophärynx: normal posterior pharynx without tensiliarenjthema.or exudale
                   itespiratoryr
                   Rég¢ímicry effoit: núnd work of breathing oscultalion clear
                   Skini
                  inspedion: no rash gyldnigkms
                   Pålpation: no palpableiesions
                  Nock
                  Neckt no mens årleriderneëi
                  Thyinid; normÑ. to palpatiön
                  Cardiovaseptar:
                  AuscuRanon: no mumidtorgadop
                  Periplierál úlrcùlationi normalperip6eraputées
                  Lymphptic
                  Cervicefnodes: no abnormalcervicaingdes
                  Other nõdes: no abaommt nodeé
                  Extremitiën:
                  Nd lown exkemity ademä


                  800 Test:
                  Patient was found     to 6e   hypeýsenütivá tä                 following allärgens on skin teethag:
                                                                               the
                   Prick:                                 der     Geore        Wheal     ÉÏare



                  Pàtiert   Quasha,     M                  DOlB     im                         Visit 06/26/2018      Page       2
       Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 139 of
Do   uSi   v   I   :               OB
                                             n
                                              165red     pppgk    8/pg2019 Page 19 of 45  -

                                                                                                                                                t




                                         entrok
                                            Hiëtam    ne                N         3


                                            Segati     Conti            N         04
                                        Fopd:
                                            Núg Whíte                   N         3+            4                   15
                                            Egg Yok                     N         3+            3                   i   &
                                            Codliëh:                    N         0+
                                            Hounder                     N         04



                                   Prescription:
                                   4Auvh4tts ing AutoAnj*ctor Mgl                     i   Mi $13: Use.aß       directed tu anaphylaxis          QTY 200 REF:       1




                                   2XopenerNfa             45 Meg   inhdet   Megla¢tuntlow          SIG:   Inhalo       2   puffe   evaar44hours atrieeded QTY          LOG
                                   REF 2

                                   Diagnosi
                                   Z9¶018            Allergy †¤pther foods
                                   ZGiOi2            AÏlergy 10 egga
                                   33Ò.40            Othdrasigic thinitis     -




                               Aseënent/Ptern
                                   Aneigte fthidtis:
                                    Statuaistabla
                                          ecitig environntental allergen asoldante measuresweredscussed.
                                     Reviewed use of medicatio A
                                      ritradedél sprays (INS)      2 sprayálnõãir  (peddladúlýdinpropeF technique retiewed with patient Mgjør
                                   elde ofects essonisted.With 1NSkare fedewed inciúding nose bleeds and headaches         indícatkmy when to
                                   use and durden of use were dioussed in detäiL
                                     Uffeasone  60tay eachnosttildaily:spray(s)/nositif daily.
                                    Raiewed toie of antiàístatninen förfelief orgneer og Jiching, many nose.

                                   OfMS Anergy:
                               -

                                    Škin testing for PCN af fdlow       upisk

                       FoodAffergyr
                               -Resultà oÑ¾e skin Odck togtingwere                ravlewed      nd c¾niceLeandalen                  Was dîédussed,    Skiri tealsmere
                               positieto: egg white Egg yolk.
                           -
                                    Amidance of these bad tems was a¢4sed
                           -

                                    Semm epecific IGE ordered to delecEfooda Egg component panel, Egg while.1gE                                Egg yelk igE, Mango
                               IgE

                           cúewed it lenýth the indications for dáë ‡nd teaching of.sglf admlnistafed epinephtine Auvi4 DJ5mg                                           IM
                           then repeaHrt 5' as indicated,
                                    T

                        Äriaphyläkiä acdon plan was dicussed andiwritten copy was prédded
                        Rdéntiefeued ta fogdWiergy rg fodunneridúmúdon/FAOiábot foodadorgi
                       -
                        Addeed food challenge irithe10ture dependirg on SPTa d lab tärid.
                       -
                        School iomas were died outdetalling epineplyinelantihistatnina use.
                       History of SPT als   + foi peanta  shrimp    onppio pedark walog pashewesesame ard pistachio.
                       Akidarice               Was ed        ed


                       Foñowup)
                         Wook(s) FollokUp
                       p0& testing



                       Patièrti               Quesha                    DOB:                               Vién: 06/26/2018                Page:     3.
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 140 of
 es"strinä¾Wism-A                         165
                              883



                    =-mase: LRLEN
                   .29
                                      5   2

                                                 B FËSD Docket 08/05/2019 Page 20 of 45
                                  M Ti Ray 2K IU21;O6 2019 EDT Page 1Lof 17




           7hinsuntahad   bëen ëléikoninäßý¾igned o#by Elena Perez MD Phli




          Patient Qtásh             ÖÒB                 Visk D&26/201& Ëage:   4
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 141 of
                                      165
 ti"sW:W-2cWW)RSS     f-AFóËu¾eÑË1
                         15443%
                                     Entered on FLSD Docket 08/05/2019 Page 21 of 45
                                                               auf
                                                                17                                $1M            74     Way           $3         10:21:06                 2019               EDT    Page          12     of



                                                                          AHörgy Associates of the Palm SeãohesePA.
                                                                    840   0514ghvihyOne $Uite A35  Nottb Palm Beac& FL 334M3638
                                                                                Phonét (56tf ú2620W Fan (Sti¶     8822                                         S




                                                                                                             SKIM      TEST           ËðRM

               TestData                08123120†                                                                                                                                    Tästed By: brdt,                   Shandra
                 Padent:               Oùaña             PTOÒ009980                                                                                                Àútihislarnine Takom                    No

                          úÒB                                Sex

                                                                                                     ---+-             PRICK          -   ----             -       --a                   <-        --       ---              LU   -   ------
                    A¾er                                                                   tour        Score           Wheal                 Flere                 Lee              Order                 Score          Wheal             Flate   Loc
           P    nok Upsdormda

                 *Car HIS(Envkonment)                                                 No                         4                5                50              Bitk                 No


                    Dog         A.P,     {Environmot)                                 No                         3            3                    W           Sack                 No



                      L    EkWironmentab

                  o        Farinae (Gavhenmeng                                        N
                                                                                                                 3            à                    W           Back                 No


                  o        eteronyssinus            (Environment                      No                                      3                    is          aa<*              No


           Panet Controt tood
                *Hfalamfu (Conta)                                                    AD                                                                        Back                 No


                Negallve Conuoi (Contet)                                              No                                                                       îòack                Ñá



           PaWP Animmt Food

                 agg Wnite                 (Food;                                     No                                                                       Back             Ño


                '89y Yolk (Pood)                                                     ÑO                                                                5       Bag              No



       Panel               Fish

                Tuna (Foom                                                           N                                                                         dack             No


                Salmon {Food)                                                                                                                                  Back             No



       Partet Arthropods

                'Shump(Fece)                                                         NO
                                                                                                             4                                    16           Bâgk             Nð



       Pandh Lagunwmsaa

                *Po
                          mut (F¤¤d}                                                 99                      4                                    20           Back             No



       O       ON         Ørupaceae

                Annodd                 Ecod)                                         Na                      O                                             Back                 N




       Panet Lidapehe



       Punet Jughndacea

                Engilah.Wäinut (Food                                                 Na                      O                                             Back                 Ño

                Po         ab    (écéd)                                              No                                                          W         Back                 No



                           Pósithie
   o             10       wheÑßlare                                              t         W4re   only           wne                                                        2       s
                                                                                                                                                                                             wëeal smiter              ian    como with flare
   3                  húGet NM                  ne    aúve cogrol            A             Posinve                                                                          5       i        Not   Used

                 anigve Resol




                                                         4
    Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 142 of
                                          165
DocuSi nSvel?¾§-FS-WÔ                              gpgeggt opip/2019 Pig
                                                               M          ßÀ$9N   45
                                                                                                            $Ë                  22ppggggg

                                                                          Mdrgy Assadletea oûhe Palmgeachos                                                                    RA.
                                                                    340   US           ménwayone Santa236                            North Paka BaëëK                 PL       334083835
                                                                                                P      ne      01)¾edti                   Van(Sei)           62     8422
                                                                                                                    SKIN TEST             AGRen


                 TestOut             IO2017                                                                                                                                        Teated BROtoft        Sharidrá
                   PMWät Quesha WPTOOggggany                                                                                                                 AntiNetainirmT&ett No
                       DOf@illillMME                          Sex: Male

                                                                                                --                          -   RICK              --------                              e,--       -       LO    -                       --a
                       leggen                                                                   tuer               of           Wh                 are       Lou                   Order          core    Whem             Fare          Lac
                 PMel Juglanderene

                    Otark WalnA (Food)
                                                                                                                                                    is       Back                  No



                 Pad    Wetehaneous
                   *Camew (Gend}                                                           Ño                                         a            30        nook                  no

                   ne same Wed (rand)                                                      Ná                           4            10            40        Gack                  No

                    Pt¾tchio (Food)                                                        Nö                           4            5             30        8808                  No




                   a Pósitivä
         D        Novdeël!Rard                                                     i
                                                                                       a    FMie       cály   no    Whèàí                                                  2
                                                                                                                                                                               -
                                                                                                                                                                                    Wheal smalle than       ch       ról     l   itate
         3        Whéal3min      >    than   negatiúa   con    el              A
                                                                                       e    Positive                                                                       59       Not    thed
         6
             a    Posítive Result
    Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 143 of
DocuSi                      3-58B95721    165
         ta"sWi§-LWômiSM-AOOcumenË¾-1
          E
                                                                                                                     Entered               on    FLSD Docket 08/05/2019                                     Page   23 of 45
                                                           Tranesé¾      LG44.MSALM                          IN      Itäy       23   B:21:06       2019          EDT    Page         i   of   i?


                                                                         Margy Associatehof                           thgPalm Beaches, PA
                                                                     84d us   nig     Mvay ó ne ënue 2aa  Nmtb aalm eeaan/L aa4eedeas
                                                                                      Rhörte:    ¶ 0764000 Fa $69 8264622.
                                                                                                   (




                                                                                                  810MTee? #DAM
                                                                                                                                                                       By*
                  Test        Date: 06/26i20    8                                                                                                       .
                                                                                                                                                            Teated            Colo,AnnáMaría
                       Pullen       Odaeni             (PTococesso)                                                                         Agtihistamine Tpkeni              No

                          DOB:      SlillMillB               Sex.    M




                         Allergen                                                 órde0                Spore      Wheni              are    Lo      .   .   Order            Bedre       Wheal     Étare   Loc

                  Panch contral food

                       *Hotamine (control)                                        No                                                        Back            N




                       Negative Contt01        (Control)                          No                                                        ack             ÑO



                  Pa     ch    Animal food

                         Egg    WNM     (food)                                    N                          3              4        16     Baë¾            NW


                       *Egg Yolk (boðd)                                           NO                         3                        15    84ck            NO



                  Panch Fish

                       CodBab (Food)                                              No                         O                              Back            NO


                       flounder (Food)                                            Na                         O                              Back            No




                                PosilWe
              O
                   =
                       Nowheúllfik                                            1
                                                                                  =    F   pre   only    o   wheel                                      2
                                                                                                                                                            =
                                                                                                                                                                 Whept smaner than eenktA woiwe
              3½       Wheat 3mm> than ogdive              control            M        Pbsillv                                                          b        NQ1   Used
              6        Positive ResúÍt
      Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 144 of
                                            165
                                                                                                  ggg ggg; g/
Do   us   /




                208-¾Ô                                                         tge           gg                                      019      Page   24 of 45




                      liergy Associates of the Palm Beachen, P;A.
                 MO UG HighWey Unä ßuné 2 5
                 North Pann Beagh FL $340dS35
                 Phoraf66M26 2000 Pax 56140248822

                 Viäit Note                 New Patient

                 Proviðeh Eleão Peter, MO PhO.
                  neountàData .hm 23,20n
                  attent äuashe illlllllilB (PŸ00ð00950)
                 Sex;¾ale
                 OOK                     Agen 4 Yeeið Month
                 RacetWhue
                 Addrese 100 Via GeoobarPR Palm Boa h Garde                        a   FLM418        Pret Phono(C)Là6         5140     5
                 Prlinary Dr James Bealde, 40,
                 insuranes(s)
                 AvMed, Inc         (PP)



                 Anomed       CT:
                Typet pmeadyre
                code; 420191000t24101
                desgDocumentation ofourrentmedicalipns                 (proteggg
                Reasonforvisit/ChidCompiäink
                Allllll     4 4 yeaf G modh Nd male ligere today fonnelollowing
                FOOd      Allergy tree mita and gegdà

                HPh
                Ñaw PatÏork Ÿishi
                Asthma      atÏ¢nt here for evaluallo of bathmä Coughs easily Posttussite emesis at times. Worse during
                Schäol         Asthma in did Xopenex pmálater admitied or ER Condition has beon IntermittenL
                           Véar,
                 Food Áljergydaient 6 to lo evaluÑtiorioËà fõedelfergy       atient has apriorknownhiätory of food ellergy
                499 yolk ogsente. At Tim tried egg yolk Purto lip anddevelopedhetAlÏergy tagi for egg white and
                ypik  ater around     o betúed huminus     Chink peaga but hummäs nwèd.reaction hivekortscalp lips
                fack    nadrylatid balh palmed him dowrb Teated and     ove(2 y ats 990 Negathe to fig shenkb
                négat    to peanuts átd treä nutà MKnos sÍight posithe on blodd:10st Toletales in hade      Mom leghim
                gy úne almõndo pnddidin               Örielnóntlilater cashewe         ldédind fedaroded       mouth ärld throat fightnees.
                ENTStama lieard wheezing             bioepitd     given decadion       Mom   is   orried to try d(6er things.
                Pineappiohóigened eagem
                Háhg in       octable   e    appbrine availáble

                R¾1AlFM/SIREnv Nx
                PasfMeding Histotyf            The ppet   medical biatory was updated on          todayMeit   Jun 23,   20m
                Food Allergy.
                No othothargical history,

                Family HîstorÿëFather enthma Sjblingkectam
                Saúîaf/Environmental History Alcon0 Abbue Patient                den ed ånyhist01ý ofaltchðl abuse      Alc6hol
                Usagé      Ñalient denleg ony &cohol usage          Otug Usage/Abuse; Patient denies any illici) drug ege ersbuge.,
                Non       maken BN riogethe no HäpatÏtik 8         00 Ò No secondhand smoke in the hogehold, Occupation:




                Patignt      Quasha;M                  008                         Visit 06/23/2017             Page:    1
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 145 of
 tå"sWN§ c°¾¾iSAMSWWWh
                                      165
                                      ntaredumFl280 ©Debt08/05/2019 Page 25 of 45




           studentN0 mold/flooding/Waterdamage.in the household                          or    workpace.

          Ogug Auergy
          Panicildna

           Cu rre   ntMadication:
            apipenár    Ak 0 WMginjetr Mg10;& ML
                               2                                       SIG   084    as        needed for allergic reaction. Afte use pteas¼
          seek medicalauëntion

            therŠO:
                    hlvitkoichild        Tab Chew        SIG   one tleily


          Vit       Stäns:
             me                               0201 PM
          W¾ght                               39 Iba
          fielgnt                             3'7"
          BMk                                 14A3
          asi                                 on
          Tenigeratur                         #fk
          AP:                                 $2/68
          Púlse                               57
          Õxygen                              $4(Rdom    à)
          Physic              aininatîon:
          Appëatancel
          Ño puute ¢stress            normally grown and walt noudshed
          Eye
          Ektemålpxbolinatiotionanda: Normanye lida
          Coniunc4me/Glob clear without injection or exodate
          Ears:
          ke(TM:po           injection or floid    Leg canan no erytherna nor otorthea              Right TM   no injection   or   fluid,    Night
          cárk       no   etythemãor Otorrheä
          Nose:
          Left mucosakurbinales: normal appearing mucosa withoutswelliig   Left nasaldisábarge none                                         Right
          mucop/twbinaten: normal appeadng mucosa withoutawelling, RightoomE acharge: none
          Mouth w¾Throat:
          TeetWguns   normal appeadtg dentitiorranggingiva
          Oropharynyt normál poëterio pharyntwithouttonsillaretyihemp   atexudata
          Ampgatory
          Respirácty         afibd:   nome   work of breathing     púscultatiore     cleau
          Skin!
          laspecijen: nogash orsKm)¾ions
          Ralpation: no palpable úlone
          Neck:
          Núck   na medf ör tenderhan
          7hýreldFnonnälingdipédon
          Cardîovascadür
          Auscú4atina; no mamutor galtop
          Peripheraf circulatiore normäfperiphèrat pulses
          Lymphatig
          cerkg.nodes: no abnomial cervicál nodes
          Other nodàA: no abnormat nodeo




          Èatienti Quasha                             DOEi:    M                   Visit       0   /23/2017      Page:    2
Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 146 of
           c°¾BMSSá†J-A               165 end¯L
 ti"iëW§                                           3     BB       5        2

                                                                                               Entered
                         No             ed     i       94             59       5134     T½a   lui          2f   10:21605     2019 EDT Páge16      of   17




             Faemittet
            No     loweEextemhy edema

            Sida Tost:
              atjem wás foundio b                      hýpersens10Ÿe to the jalløWing     jergonaco                                skb tesdag:
             Prickt                                     Order Sõúre      Wheal      Piere
                Controh
                  H¾amine:                                    Ñ                    3+
                      Negethe Controf                         N                    0+
                   Food:
                      Egg úWüte                             y                      a               3                15
                      Egg Yolk                              N                      3+              3                15

                      Tuna                                  Ñ                      0+
                      Seimon                                N                      O


                     Shrifyp                                N                                                       16   -




                     Peanu                                  N                                                       20
                     Äkbónd
                      Pinääpge                              N                  3               3                    15
                     anglish lÑelnun                        N                  0+
                     Pecan:                                 N                  3+              2                    10
                     ßîâck Walhut                           N                                  2                    13
                     Caëhew:                                N                  Ao              5                    30
                     Segma       sad                        N                  4+                      0            40
                     Pistachio                              if                 4                                    30
                   Environnient:
                     Cat HIS                             N                     4+                                   50
                     bog A P.                               N                  3+              3                   40
                     D   Farinae                            N                  3               3                    10
                     D   Pierongs       nus:             N                     3               3




           Presortption:
           OstokitmaakudBMeatto                                   e
                   isdontinued B        Othet MD VITAMINS AGE TABLET 10 000400 UNIT-UNI                                                enar

           Diagnoslo:
           J30;$              AÏíergic thiniMp due to Abijnal (Cál                            (dog haft and dander
           330,89                her åergià rhinitis
           L2712              Deimatius due toingestadiend

           AsessamonflPfå          n;
           Foodskin festing:
           akekonthe      paddot Nátorytood aliërgÿ skin teenng là MdloateëJ ham io owed the results of the kin                                             a

           tests  pwfomptba; thipisR nondated thèn wRh ibécli italíàsfoty únd fiam diodúàsed them with the
           palier /parent Owing that disopssion the positive and negalW resulta disþlayed witNu this note Were
              pla ned and used toproddé génagšmént guidance,


           Áuergic kfünftis:
            Typa?ëreenià¾
            RúsÙiis chhe skin prick tästs wereyedewed and their clinicalcoroth on was discusged
            Skin int rekuKá Weräsi    ifcántly potítivito ed dander dog hander duebniitos




             SQënt Quasha,                                        OB                                       Visit 06/23/201T Page:             3
    Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 147 of
DocuSi v    :  20B7       -A  8UB         165      3    5   2




                              ik          Invas    LSK559        34   Ti          y
                                                                                       23   10   21:06 2019   110T   Page   17   of       17




                     Fopd AIIergy:
                 -
                      R   àúlfs      ikiri
                                   of (6e  ick tating nato reviewed and  linical correlation was discussed Skin tests were
                 po       thito ággwhite endt ährirrip hee nui(i) sesämä
                      A idarice.of the thestfood items was advised.
                      RedeWed at length the indicadóng for uskand teaching of adf adminîstemd epinophrine      15mg IMX1              0

                     hart repÃai     inindicate&
                                          Ú   as
                   Anaphylaxis action.plan vias dicussed anda writton copy was provided
                 -
                   Potlant referred to lócdadergý.brg10Flufther iriformatión/FAOS.dboù\ food aliërgi
                 discussed wingstent possibility ofÓfE

                 followup:
                 Followldp
                      6   month



                This Lisit note has heerf electronically        siýñed off   ty       Elena Perez, MD PhD,




                Pálent            Öuasha,              DOS                              Visit 06/25/2017             Page    4
      Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 148 of
DocuS    nSOel :2COB7       -A  BNÑÊ1 165                    -




                                                                                               Entered     on   FLSD Docket 08/05/2019        Page   28 of 45




          -




          From: jeniega <jenlega   act ämú
          To thedalektbadala@iýlreñýcting cQm                              drquasha<drquasha@quashädéntistrycóm>
          Betit Mon Jan 14, 2019 Af13 errt
          Subject Re: Reenut alleigy

          Hi   Yony;

          Our son           Quasha really wanted to sign                          up for   ball agairL
                                                                                           t           l know it is an extra res onsibility for you guys so
                                                                                                                                                        !




          greatly appreciate. Also,   is it possible since                     they    don't do evaluations to put him with             Aronowitz? He is our
          neighbor. If have to leave i IBto take my
                                 I                                                other kids somewhere they are in the medical field and can handle his
          allergies.    know they aren't taking any friend
                        I                                                         requests anymore but it would be hard for him to be with all strangers with
          his allergies and asthme


      Thankyöaëõ                      múnh for   ý    urhelp

      dennitet andWilchaeEQua                           ha




      -
               OfiginaiivÍësaagen-
      Ëromi Jahrifferkjeniëga@àòLeam>
      To: Tony Sadeja albadWa     !ëlrecyclingdoma
      Sern Wed Oct 3      2018 9 00 pm
      Subjëct:R              ;
                                     Penritit allergy

  Thankyou so                         much       ad   happyBalloween¾F

  Sentiram              myPhoni
  OnÒct3                    ÀQ18eaia             0   PM,Tony      Badala       tbaddtWalrecyclíngcom>           wrote:

      I    am ao       sorry

  I        hope             is       feeling much bettert

  1       will.be sure                to let   eveiýone kogw that          this    needato     be   awpptolean for       the   next2 weeks.

  Thank you for everything and                                   000   Bleep




  Fronn Jennifer imailtõ:Jenlege(4úokcordi
  Sen             Monday,                Ontò4er$(20105;3TPM
     Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 149 of
Docusi  nS               2 -A      7       165                         3    8B   5

                                                   FLSD Docket 08/05/2019 Page 29 of 45
                                                                                         2

                                                                                                           Entered   on


     HiTony, Unrelated to food allergies,       got very sick with a fever vkus and then bronchitis and couldn't attend school
     oranything for a couple weeka He is better now arid back at f ball My dad is there and ewept thë dug out Not sure if
     someone told you hë wasn't coming back, Thank youso much for yoùr help! Jennifet and Michael                                                         Quasham
     Sentfrom   my iPhone                   .




     On Sep 2       2018, at 4:42 PM, Tony Badata                                <tbadda¢Ñgirecyclinggom>wrote:

             Jert    t   had a.rtice conversation                          wikyour            húsband       andlook.forward to   meeting with your family

             Sent from                 my       iPhöne

            On Sep 27, 2018,.at                          1   40 PM,        Jennifer jgniega@aotcom> wrote:

                             Hî.       My husband              win déli        with a patient) feel that way þecause he
                                                                            yoti back shortjy. He ja
                             flat out toki ine it's basebati             peanuts,    fried to politély spade educate him
                                                                                 and weràënte                        f




                             on the dangefoipeanuts andfoodglergies because some people truly don't understand.
                             He stilined zero compassión     Sein also told my husband that maybe
                                                                                         ..
                                                                                                          ball isn't the sport          t




                             for jnyáon dúe to thé.peonpis..ky on is onjy five, vvho knows what sport he WA1.end up
                             fovirtgkBut riëht dowh4 loves T-ball and is very excited to go, have never come into                I




                             contact with änyorie that boedosen dienatiortover accommodation in his whole iltfle.
                             life Thankfullygthjs was my fistýn¢ounter. Aftgreachmg out to the city manager, we are
                             now coming up wíthA soldtiott i greatly appreciate your change in heart and appreciate
                             whatever yðµ can do to help; Thank yett .JenniferQuasha

                             Sent from myJehone

                             On Sep 2T 2018                         at12    22 PM             ony       þadala <¾d_alag§1girecycinji.com>       wrote:


                                                 Ivirs       Quasha

                                                  My name is Torty Badata, ám thepresident of the PBGYAA,
                                                                                                    I              am                                 f


                                                 sorry you feel that way in regards the Mr. Abrarrt He is actually
                                                  the one who brought it to my attention and with holutions thati
                                                  eventúaßy fold the äitý we can Aoconiplish to help your child                                   I


                                                  have left at least 3 messages for your husband once mr Abrams
                                                 called me (to which have not heard back)
                                                                                     i

                                                  I think we are gping to do everything that We can to try to make
                                                 this a positive experience for your child and your farrtily and hope                       I



                                                 to speak with yourself énd wilfmake hayself available anytimes


                                                 My.ce4        #i

                                                 Thank you

                                                 Fromreeth Abrams finailto basebat!¾sethabrams comi
                                                 Sent:Wednesday SeptembedŽ6, 2018 10:2X AM
                                                 To: Täny Badéla <tbadeia                                JaÏrádvoling.com>
                                                 Subjecti Fwd: Peanufallergý



                                                 Sent    fronimy      iPhone

                                                 Begin       fotwarded message:


                                                                                                             2
        Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 150 of
Docus     nsËi   :2cv                         165
              e

                                   ciÑÑÑ¾-1                Entered          on   FLSD Docket 08/05/2019   Page   30 of 45

                             From: Jennifer <ieniega aotcom>
                             Date: September 26, 2018 at 10:08:12 AM EDT
                             To: baseballOsethabrams.com,               quashdmd@aotcom
                             Subject: Re: Peanut allergy

                              Seth,                                                 My
                              husband spoke to the cíty manager and he is going to
                              help us. Your ignorance and indifference towards food
                              allergies and children's safety is alarming. You said that
                              maybe thall isn't the sport for my son just because you
                              serve peanuts. You said you would not stop selling
                              peanuts because its baseball. Baseball players also
                              love chewing tobacco, Maybe you should start selling
                             that at the concession stands7      Food allergies are
                             becoming more prevalent everyday and there is no
                              known cause. You should really educate yourself. My
                             daughter's best friend is almost nine and has been
                             eating nuts her whole life, She recently ate a not and her
                             throat el sed and she is now allergic to nuts. Thankfully,
                             she was at home and her parents had Benadryl. Other
                             children have not been so lucky, Google it The
                             information is at your fingertips.    understand that some
                                                                    I




                             people just simply don't care because it's not their
                             kid. Luckily, most of the people   I come into contact with
                             DO care unlike you and for that we are thankful
                             <imagel.png>

                             Sent from my iPhone




                                     On Sep22, 2018, at9:47 AM, Jennifer
                                     <ienlegadactcom> wrote:


                                     Hello, my  son-Quasha           is deadly
                                     allergic to peanuts- He is playing    ball    t




                                     this season and notice the peanut
                                                       I




                                     sheus all over the dugout and at the
                                     concession stand. The lady who works
                                     the concession suggested      emait you.
                                                                        I




                                     Yve heard they've taken the peanuts
                                     away ín the past for kids with auergies,
                                     Thank you so much Jennifer and
                                     Michael and Quasha



                                     Sent from my iPhone




                                                            3
     Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 151 of
DocuSi  nS'ê'WN§-W-Tehšf¾-A 5C6uWe         165
                                                                       B-1       Entered    on    FLSD Docket 08/05/2019                               Page     31 of 45




    --



    From  Drquasha Adrqusábatoiqardensdentistooni>
    páte: Jart15 2019        PW!      MSì8
    Toi Toby Badála <thedala  direcyclifwicorn>
    Subject

    HeBo Tony
    The reatón we requested te               háve-wiith                        istácause   his parents   are pbýsición             assistants         and carpool with us
    That waÿ if we are running jate thdreds somganè                    at the field we trust to handle      his allergies          if   therals   a   tomplidation and
    use Epiþ h if needed

    Again Lani reauestingsgaîri that you place                  HER       Aroriowikon              y team      i   understand           yðu donit do      requetts but
    this is a medicál neuessity and shuuld be 044904

    This   is   6   yent oki (Balland      là¾a       èasy request to handle



    Mike Quasha




    From: Jennifer <\enieaa@aol.com>
    Sent: Monday, January 14, 2019 2:05 PM
    To: Sarah Saunders <ssaunders.obqyaa@gmail.com>
    Subject: Re: 2019 Spring T-Ball Season
    Just to clarify, you are saying they are not making exceptions even for childreri                    with          severe peanut allergies?             Thank you
    so much Jennifer


    Sent from        my    iPhen*

    On Jan 40         2019      at    10à9AM      S    räh Gaunders   <ssaunders.pbevaafa)gmailcom>                wrote:

    Good Morning           Jennifer,
   Unfortunately the request was not approved by the Baseball league. apologize              I               for       the miscommunication              on my part   I

   work in the accounting office and was not aware that the Baseball league voted                           last fall         to not    except    any request forthe
   rec season    besides team managers requesting their first assistant coach. This rule was put into place                                       because theleague
   was  inundated with request last faíL The league which is run fully by volunteers couldn possibly grant                t                        all requestand did.
   not feel that it was fair to award some of the request
   The baseball league handles the day to day operations and will be your best point of contact for any further questions
   They can reached              at   info©.pbgbasebalLoom
   Thank Yop,
   Sarah
   From Jennifer Witniggaj§Lapi ogg>
   Sent: Wednesday January 9 201912:52 RM
   T   Sarah Sauhdèrs sssadaderssobúvaa umaikeom>
   Subjech Re:2019                Sprin¢ T&Bal Season
   That    is so    kind   of   you SarahN greatly appreciateit! Looking forward            to   anotherfuñ        t   ball seasonLJennifer Quasha
   HE--
                                                                        ammmemamma                  =




   Sent from tviyPhone                                                          EXHIBIT
               Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 152 of
DocuSi            nS'élWNL2c°v"'MBREM-A 88           165 on FLSD Docket 08/05/2019 Page 32 of 45
                                                                              2

                                                    Entered
                                                             3           5




           On Jan 9, 2019,          abit:54 AM     Sarab Saunders                 <ssaunders   abovaaßemalttom>   wrote:

           Hi    Jennifer,
        have put all 3 boys on the same team. You should receive an email from your coach next
           I                                                                                                               v   eek about the upcoming
       season.
       Thank You,
       Sarah- Qriginal Message-
       From BarattSaunders <ssaunders.obuysa      gmejicom>
       To: 'JennÏfer <jenieganaottomo
       Sent Mon,Aan 21 2019 9;35 am
       Subject: FW: Refund

       Good Moming            Jennifer,

       I       have processed       your fulÍ refund   for           s       T-Ball registration.

       Have         a   good day

       Sarah

       --Original Mesaage                 -

       From: Tony Badala stbadala   14 recyclina.com>

       Sent Föday, Januáty 18 2019 9 33 AM
       To Sarah. Šàunders <ssaunders obqvaa       omaiLcom>
       Subject: YW: liefund




    --Original Massage-
         Jennîfer{mäilto:
       From:
   Sent Fridayudanuary 18  2019 9:30 AM
   To: Tony Badela utbada a(41pliecycling com>;                               drauasha@guashadentistrylcoin
   Subject Refund

   Gðod morning                if   you can not   ptevide the same aimple reasonable
   accommodation as last time                      we wouldlike a tekind issuett Thånk                   ou.
   Dr and.Mrs Quashi


   Sent frorn my IPhone

   >           Hello Dr and Mrs Queehe,

   > The assertions inadd iriyoßr Ja unty 16 2019 einait are incorrect         did howeýeh conimunicate that the baseball
                                                                                                     I




   program is administered by the Palm.Beäch Gardens Youth AthletîcAsgociatión (PBGYÄA) and aiinquiries ébouttheir
   operatierrate to bà directeèf tú thern, Accoidiriëlý as diis taistes to the City; the matter is älosed Ägalri fot any and alt
   future disagreëments With the PBGYAÀ opérationét prograriing please communicate with their Executive Board to find
   resolution.

   >           Thank you,

   >           Daniet  Púeto AFO
   >           Deputy Leisure Services Administiatof             .




   >           office:(561)6304117(síte: www.obefkoom
   >           addreps 4404 Sums RoadjPalm Beach.Gardens, FL 334f0
               "A Signature City"




               --Original.Message -
                                                                                               2
        Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 153 of
DocuSi


        >




        >



        >
           nS



             »Sent
             »Oc:
             From
                  -2c0B7

                     Jennifer<iëniega

             To: Daniel
                                              165
                              -AÑóËu"ÑeÑŸ-1 Entered



                   drquasha(clouauhederitintricom
             Subject: Re:             Quasha
                                                    on FLSD Docket 08/05/2019

                                                  achcom
                     Thursday January 17 201911:45 AM
                         ÚrietogdprÏeto@obefLoom
                                                                              Page 33 of 45




        >   We are waiting on your confirmation via this                         matteï    Thank you     Dr   And Mrs. Quasha

        >.Sent from my iRhone

        >>    06    Jan   16;2019    at 6;d   8   PM    Jennifer Meniedaûaottomarote:
        >> Hello Mg        Prieto)   just warit     toderify           You said you will        notsweep      the peanuts   out   of   the dug out   beforeR
    north palm? Thank            youjor yout           attention       to this    matter    D   and    Mrs Quanha       MillllllllMB

       Original           Message-
    From Tony Badala  <tbadaladigrecÿclinq                               com
    To:1enjeda(¢aottom <19dsga@goto_o_rq¼                                 dtduasha         duashadentistry com edignasha                avashadentistryäon>
    Sent: Mon, Jan14,2019 f48 pm
    Subject: RE: Peanut              a¾ergy


    Ihonestly dong knowwhat feart do willialk with the groDR and get back to you
                                                                   L

    From; jenlega aolcomimailtoienlega@acLeom]
    SentMoriday, January14, 2019 11 13 AM
    To Torly Badala<tbadaladigliecycliracomR drquaëhaßguaëhadentistrycom
    Subject Re: Peadet alla¢gy
    Hi       Tony,
    Our son          Maugsha really wanted to sign up for t ball agairt iknow it is en extra responsibility for you guys so Ugreatly
    appreciate Also tsitposelble since they don¶do evaluationsto put him with @MERAronowitz? He is our neighbor. If
                     leav-to
                                                                                                                                                                  i




    have to                 take my other kida somewhere the¶arein the medicaf fieki and can handle his allergies           know                              i




    they aredttaking any friend requests anymore but it wetúd be hard for him to be with all strangers with his allergies and
    asthma
    Thank you so much for your help.
    Jennifer and MichaeFQúasha
        Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 154 of
DocuSi     nS'ê'WN§-2c°Œ'
                          hšfŒ-A u¾eÑ¾-1 Entered
                                              165 on FLSD Docket 08/05/2019 Page 34 of 45




          tiginal Message
    From: Jennifer< eninge    actcom
    Tú Rachelle Litt <ditt@pbgitcom>;                       drquasha       diqü    a$quashadentietrydomi
    Sent: Wed, Apr      20W9:58 m
    Subject Re Food allergine

    I   greatly appreciate            that.   Thank   :ia   very tituch     took forwatelio heanny.back   from       ou and   goodnight
    Jennifer Quasha
    Serd from my iPhonó

    00 Apr     (       2019, at   01a PM        Rachelle      Uti<dittt     pbelfl com        wrote:

    Jennifer   just went back in my records and did receive Dr Quesha's voice mail dated January 18, 2019. It must have
                   I                                               I




    been around the time had my discussion with the City Manager.
                                        i                               My sincerest apologies for not following up én the
    outcome of the interaction between the city and PBGYAA.      will                     I




     do some of my own research on what other cities are doing and     will try to speak with him agam tomorrow to see what
                                                                                                   I




    our options are. No child should feel stigmatized due to sornething that is not under his control
   Racheñé
   Sent.ftom           rey   iPhone

   On Apr      3       2019cat Sic4#NI Jennifat                                     SWote;

               Hi   Rachelle. My husband did not send emails as he left voicemails to almost everyone on council. In the
               fall  2018, someone simply swept out the dugout before his games, They also stopped the sale of
                peanuts during his games.       made the other team parents aware that he was allergic.
                                                        I                                                       sat very close to
                                                                                                                               I




                the dug out to keep an eye         This time Anthony said he could not do that because there were more
                children?? He did say he would send him to north palm which isn't a reasonabie accommodation                as we
                have been participating in the city and Pogyaa sports since my oldest son Was in preschool and my other
               children ail participate in activities in the same vicinity around the same time. That also alienates him
               from the program and his inends. He also would not allow him to be on a team with his friend whose
                parents are physician assistants in case we had to carpool juggling the three children          This is a six year
               old    ball league(suppose
                        t                   to be fun.). Ron Ferris suggested    just to play and not worry about the peanuts
               as they have the greatest EMT's right on site. He also said he was not responsible for the baseball
                league unless they committed a crime. Daniel Prieta said the case was closed as far as the city and take
               it up with   Mr. Badala.  My oldest son has played      ball and soccer in the league smee preschoot He is
                                                                                    i




               now 11 and this is his third year on the Pbg predator travel soccer league.           must applaud the soccer
                                                                                                                 I




               league as my 6 year old son with food allergies attends their soccer camps and coach kris and coach
               Vinnie take outstanding care of him         have never even had to think of asking for accomrnodations.
                                                                       I
                                                                                                                                am            I




               not sure how this problem can be solved as Mr. Badala insists he must have peanuts. One mother                  know       i




               said a peanut got into her son's helmet and he freaked out as he is allergic as weit Mr. Badala also
               stated to me in an email that another parent came to him about a peanut allergy. He didn't go into detail
               so Ym not sure what happened with that,         in my son's schoot   Marsh Pointe Elementary, there are
               approximately 2 kids in each class who are allergic to peanuts. There are minor league stadiums that
               have banned peanuts due to the growing prevalence of peanut allergies. My son has multiple allergies
               but the difference with peanuts is that they are thrown all over the place leaving their oils on surfaces
               etc    There comes a time when people have to think....peanuts or children? This is a children's
               league. It's a major problem but my son ha                                  before. It was his first major rejection

                                                                                         EXHIBiT
     Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 155 of
DocuSi  nS    -2COB7       -AFóËu¾eWW4     165
                                                on FLSD Docket 08/05/2019 Page 35 of 45        Entered
         as  kindergartener. His teacher is even â belfcoach and said he would take him and watch over him
              a                                                                      1




         on his team   Thank you for your attention to this matterJt is greatly appreciated Sincerely, Jennifer
         Quasha     Furthermore am in connection with many food allergy groups and came across this post,
                                                      I                                                                                                   i




         asked this   motherif              she could share                her story         but she was   afraid that her son wod1d too be alienated   from
         basebalt

         Sent from my iP hona

         Ort Apr   3,20   19,       at     fŠ& RR Rachelle Utt <rlitt(dobgfLeom>wrote:

                   Nello Jennifer.    just receWed this emailand am extremely upset that was unaware
                                                 1                                                     I                          I


                   that this was a problem for your son. As with the Mayor, ido not remember receiving an
                   omnilArom you about this        odem      dotemember however hearing that the city was
                                                                                         I




                   discussing   a  peanut  allergy situation with PúGYÀA. Of course when møntioned this                       I


                   letter.to my husband ha fondly poknowledged his long.stúnding relátionship with your
                   family; Likelne Mayor, will also follow up with the C y.Manager and PSGYAA to see
                                                                   I


                   what can be done. Do.youhave any iriformation on other cines who have successfully
                   solved)his pro6Iem
                   Rachelle Litt
                   Councilmernber
                   City of Palm Beach                         Gaidens

                   Sent from my iPhone

                   On Apr       2,        2019       at       3:29 PM,     ¶egegg@gottom" <ieniega@aotcom>wrote:

                                J        sincerely            appreciate that        My husband called both of your offices back
                                    in    January              Fëel free    to let   me know if you have any questions    Jennifer




                                     riginä Message-
                                Frome Maria Männ& 4mmatino(a10bqfkóom>
                                Tolienleda(o3aotconiMeniegadacicom Rachelle                                          Litt
                                agtj@p.bgffgg  igigdraúàshäfd(deshéde tistrw com
                                 drquaaba     duashadentistry äotna
                                Sétk Tues Apr 2 2019 2:14 pm
                                Súbjeöt     e Föódalleigies


                                Jennife     am îrt receipt of your enjális
                                                          I                nd wädid like to let yò0 know,
                                your firat emalbkas iny first awareness of tbía i have not heard from
                                your husbandin thë past .kamiookingiato the matten

                                Thank yoú for reaching                        out

                                Maria



                                Mayor Maria Manno
                                10500 North Military TralE
                                Palm Beach Gardens, FL 33510
                                561499-4101 Office;
                                5614994†    Fax
                                www pbqftcom




                                From:1enlega aobcom <\enlega@aotcon»
                                Sant?Toesday Ap†il 2, 2019 915030 AM

                                                                                                  10
     Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 156 of
DocuSi         -2CO                        165
        nS                 -A
                                        óÑ¾Ñ¾-1
                          -

                7
                                                          Entered    on   FLSD Docket 08/05/2019         Page   36 of 45

                     To: Rachelle Utt; Maria Marino;      drauasha@guashadentistrv.com
                     Subject: Food allergies


                     Hello, My name is Jennifer Quasha, This is my second and final âttempt
                     to  bring this to your attention. My son was refused reasonable
                     accommodations and alienated from his friends and denied his rights to
                     play t-ball by Ron Ferris, Daniel Prieto and Anthony Badata. When this
                     was occurring, my husband reached out to your office and never
                     received a response.       Iattached a copy of the Food Allergy Disabîtity
                     discrimination    laws to this e-mad because maybe they weren't aware
                     even though    I  did inform them. My hope is that the leadere of our city
                     are supporters of the Food Allergy Community and hetp promote food
                     allergy awareness, human kindness and empath            Sincerely, Jennifer
                     Quasha                      or Dr. Quasha                   .




                    https://www.foodaliergy.org/sites/default/files/migrated-files/filelada-
                    webinar-slides.pdf


                    ---Original Message-----
                    From: Jennifer      <                rn>
                    To: mmarino<mmarino(a3pbgfLeom>
                    Sent: Thu, Mar 28, 2019 1004 pm
                    Subject:   Food allergies



                     Good evening, My name is Jennifer Quasha and am mother of three
                                                                             I


                     sweet children and a Palm Beach Gardens resident My youngest son
                     was playing t ball in the fall in the Pbgyaa, He is allergic to peanute
                     amongst other foods, When he started t ball last fall 2018, we noticed
                     there were peanut shells âlí over the dug out and being sold at the
                     concessions stand, After first contacting the basebati league and being
                     told there was nothing they could do, we contacted the city. Ron Ferris
                     then provided reasonable accommodatîons and had the dug out swept
                     before his games as well as stopping the sale of peanuts during his
                     games. This spring was different as both the city and Pbgyaa          tball said
                    they would not accommodate at all and would refund his money and
                     send him to the city of north palm instead. We do not live in North Palm
                     beach. We are palm beach gardens residents and tax payers. Ron
                    Fems said that Anthony badata was in charge and unless the baseball
                     league committed a crime, the city wasn't responsible.       My husband tried
                    to reach out to you and to a council member,       Rachelle litt, as her
                    husband was my obgyn for all three children. We received no
                    response.     It is extremely sad for a small child to be sent away because
                    of his disability and to be told he can not play t ball with his friends.      I




                    hope as mayor you would put yourself in his shoes.         know there is a lot
                                                                                     I




                    of politics involved and Anthony badala is donating and raising a lot of
                    money for the baseball
                    League.    I asked him to reconsider and research the severity of peanut
                    allergies. Children these days should never be sitting in a dug out full of
                    peanut shetis. My children attend Marsh Pointe Elementary school and
                    they have been more than accommodating. Sadly, this encounter with
                    the palm beach gardens basebaff league was his first bme being
                    excluded and treated as a nuisance due to his peanut allergies.            felt it
                                                                                               I




                    was my duty to inform you as a mother and as a compassionate             human
                    being. Thank you. Jennifer Quasha
                    Sent from my iPhone
                    CITY OF PALM BEACH GARDENS E-MAIL DiSCLAIMER: PLEASE
                    NOTE: Florida has a very broad public records law. Most written
                                                               19
         Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 157 of
           av igg;2cv                          165
Docusi
                     ÊÔÊ     fŠ-AFóŒrŠÑŸ$1   Entered on FLSD Docket 08/05/2019 Page 37 of 45
                           communîcations   tcror from local officials regarding city business are
                           públic records availablito thepuþfic and media.upon request Yoyr e-
                           mail communicatíons    múy therefore be subject to pubk disclosure.
             <imageipng>




                                                              20
     Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 158 of
DocuSi  nS     2CO     7   -AÑdŸuŠÑnŸË1-
                                           165
         I




                                                              08/05/2019
                                                              Entered   on   FLSD Docket                   Page   38 of 45




                                                                             April 15,2019



             RE:Formal504 ADA and Title (Utomplaint

             ATTN: Deputy                  Gty Manäger
             FaktS617994il1.

             Estepp@pbgfLcom



             To   whomit may contem;
             Thisis our forrhal 504 ADA and Title 11 complaintyWe are reqyesting that ou sori
             H      Quasha be allawed to play t-hall and bamballinonteity of Palm beach
             Gardenalfloridh wiathe followîng reasonable accommbdations
                  1}       His dugout be swept before practices and games.
                  2)       The sale of peanuttatopgëdduring his ganies and practíces.
                  3)       Parents and teammútes orthis team should also be nottRed of       his   food.
                           affergies

             Thank yogfoi your attention to this matten



             Jennifer Quasha
             Dr MichaeCD Quasha

             108 Via Escobar place

             Palmanach Gardensjf33418




                                                         mmmmmmmmmmm--
                                                            EXHIBIT
       Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 159 of
Docu      nSWWW-2c°N6tfršš¾^Fa6c6aWFn?¾-1 165
                                            Entered on FLSD Docket 08/05/2019 Page 39 of 45




                                                                                  PALM BEACH




            Aç>ril 22, 2019


            Dr. and Mrs. Michael          D;   Quasha
            108.Via Èscobar Piace
            Palm Beach       eardens, FL39418

        Dear Dr. and          Ma    fluasha;

        I       retelpt of your formal Amerinanswith Disabilities Act (ADA) Grievancedated April15, 2019. in order
            am in
        for me to properly addr¢ss your complaint, the following information needoto be included with the
        reas  nable.accominodation huggestionsforthe grievance to be considered complete according to the City3
        ADA Grievance Procedure:


               1.     Locations    date, and precise        description    of   the problem event action, or condition BMug      rise to the
                      gríevance.

        Once this   information           is   received,   Twill respond    in my capacity     as   the City's ADA Coordinatorin writing wRhin
        15    calendar days.

        Piense let me         know   if   you have      anyfufther queitions of require additionalinformation

       Sincerely,




       Stephen         i   Stepp
       Deputy         City   Manager




                                                                    .   mmmmmmmmmmma
                                                                                 EXHIBIT




                                                             CITYOF                 BC         ARDENS
                                               10500   K   Militayy To          Pdm Beeth Gadens      PL   334104698
                                                                           w¾vpbgfLeom
     Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 160 of
DocuSi  nS"å'WNL2c°v"'MOREM-A              165 on FLSD Docket 08/05/2019 Page 40 of 45
                              dËÊeÑË-1 Entered




         From: jeniega(a3aol.com
         Date: May 3, 2019 at 11:17:05 AM ED'l
         To: quashdmdfd2aol.com, sstenpfalpbell.com
         Subject: ADA formal complaint

         Helin
         in regards    your phone call to me at 10:32 this morning.
                              to                                      wanted to make note of your question and
                                                                                             I




         what    I       your argument, "What happens if some one has a peanut butter and jelly sandwich before
                      felt was
         they come to baseball and they touch a ball, would your son react?" My son goes to school and many
         other sports where he shares pencils and balls etc. He does not and will not live in a bubble. Sitting in a
         dug out with tossed peanut shells, peanut oil and fallen peanuts is a direct threat to his safety.
         Thank you for your attention to this matter and as said, please keep the rest in writing. Jennifer Quasha
                                                                                I




         --Original Message--
         From: jeniega             <\enieoadaol.com>
         To: quashdmd              <quashdmddaotcom               salepp <gstepp           pþgfLyoga
         Sent        Fri,    May   2019 11:01 am
                                   3,
         Subject            Re: ADA formal cornplaint

         Hust realized             you never confirmed   receipt     of    this e-má       Thank.yop     Jennifer buésha.




           -QrigirtatMessage
         From; jeniegafienlegañaotcom>                    .




         To: quashdmd agaihdm       aukom                         est¾pp     <astenpfdybufloomy
         Sent Mon Apr22 2019 415 pm
         Súbject: Ré; ADA format tomplairit

         Attention Ste¢hen LStepp

         la response           to.the infamiatiën ydu    ne   d   pedinirig to         atir formal Arnetidens with Disabilities   Act (ADA)
         complaint

         *locationabaseball             fields on bumetroad   (PSGYAA &baUeague)
         *däte:Sýríng 20‡9 thall neason
         *evenMíwaardtan event
         *problem-pbgyaa refused                      accommodations they provided during the fall season 2018.
                                               the reasonable
         which       were                            ADA complaint, their reasonable accommodations
                              the ones listed on our forrna                                                 were sending
         my son to north palm beach or possibly providing     a coach with an epopen (stil: risking his liíe). The
         city(Daniel Prieto) said the city wasn't responsible and that the case was closed as far as they were

                                                                               EXHIBIT
         Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 161 of
DocuSi      nSËl   2COB7       -AÑóÑÑÑnŸÊ1 165                                   Entered    on   FLSD Docket 08/05/2019                 Page 41   of   45
              concemed       Ron Ferrís said Anthony Sadala was                  in   charge and unless the city commits   a   crime, the city
              isn't responsible.

              Tharà    you


              Dr.   and Mrs, Quasha

              PS Please confirm received this e-mall and let us                  knowwhat     other information may be needed.




              ---Onginal Message-·
              From. Quashdmd <cuashdmd@aotcom>
              To: Jenmfer <ientega®aotcom>
             Sent. Mon, Apr 22, 2019            3   27 pm
             Subject Fwd




             Begin    forwarded message:


             From: Stephen Stepp <ssteop  obefl cóm>
             Date: Apr 22, 2019 at 3 3 PM   î




             To: Quashdmd <auashdmddaoLcom>
             Subject: RE:

             Dr. Quasha,


             Attached, please   find   a   response         to   your Grievance requestíng       addnionaHnformation. Thank      you.




                                       Stephen J. Stepp
                                       Deputy City Manager
                                       officer (56Ù7994114               Niie:   Rygggkoa
                                       address: 10300N              Military Trail (Palm Beach Gardens,FL33410




             From: asshdmd      aolcom <guastidlld@gmy
             Sent: Monday, April 22 2019 10 26 AM
             To: Stephen Stepp <sstepo@obeft com>
             Subject:

             please confirm by email receîpt 01complaint. just called office was told you received íton friday....
                                                                           J


             CITY OF PALM BEACH GARDENS&MAIL DISCLAIMER: PLEASENOTE: Florida has a very broad
             public records law. Most wrinen communications   to or from local officials regarding city business are
             public records avaiMble.to the pubile and media vpon retjuest Your e-mail commdnicatioris may
             therefore be subject to public disclosure
         Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 162 of
ooousi      nse
                  -'cv
                               -A
                                  Ofu¾e   -1    165 on FLSD Docket 08/05/2019 Page 42 of 45
                                              Entered




                                                                                        PALM   66   A




                                             ieniemfida          1   com


                    May     9,   à019


                    Dr. MichaetanŒJuriniferQuasha
                    108 Via Escobar Plao
                    Palm Beach             GardátoßL
                                           33418

                                 Re:         ADA Grievance                 W        unsha -Réasonable Accommodation for Peanut
                                             Àllergy-01ty            of   l½Im liëach à«rdene and PBGYAA

                Deafür,            and Mrs.         Quëehä:

                The City           is ín     receipt      otyour compign          originallyääted Aþril22, 2019,     in   which you make several
                allegitiáns,            to   wit

                1                Ïhat      the     Palm    Beach Gardens Youth Athletic Association (PBGYAA) denied your son,
            MQuasha,                             the same      reasonable accommodation during the Spring T-ball league that was
                afforded him during                   the Fall       T-ball leagues

            2    Thatthe Spring T-bglhingue accommeddion offered by PlšGVAA was to schedule all of
            yourmonkgamesát.noNoná$alrn Beach Basebd faóihty (ava able 800 to interdaague play) or
            puseibly proyiding your sonycoach with                                an   e¢ispen.

            i      That Daniel Prieto Deputy Leisure SeWideé Administrator, disclaimed responalbility                                                   on
            behalf öf the City únd thadhe matter was úlðšed

            As     ADA Coofdînato
                      the                                        innumbent upon me to make cottain
                                                             it is                                               nelthe fauté.åfé      dieafly stated
            and  that thi Citys ar                           PBGVAWs etteinplå to pocornmodat                             s   ailégy   are pro¢erly
            addressed Accordingly                            offer*e föllowing

            L                -               ûúasha        has       note rior tias he ever been        refused registration   or   participation by
            PBGYAA                 or the City


            2                Part of  thgSpring T-ball le¢gue aúcommodation offeredky PSGYAAwas to schedule all Of
                             a    gamet at t6e North Þà!m Boddh BasebaÏE(NPBS) facility (ävallable due to laterdeague
            play) or possibly providing your Rankooathwth an epi-peri, The NPGB facility is ánly                                        a   little   nnore
            ihmi  one Mila SWay from the Citýs facÏíities n does     hoved concession stand.        hiä


                                                                     OnYO              EXHIBli             DENS
                                                     10500 N         Milità;                   A           FL   541046RS
         Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 163 of
oocusi      av igg:
                    og¯/gggg-g-AÑOÑUWeME1      165
                                                                               Entered   on   FLSD Docket 08/05/2019           Page 43            of   45


                     e   Niiabú¾rid       Jennifer Quasha
                May       9,2049
                Pagel        of   4




                3.      Daniel Prieto. Deputy Leisure Services Administrator, never disclaimed responsibility .on
                behalf of the City; Mr. Prieto directed you to address operations programming issues with PBGYAAa
                However, he did misspeak when he stated that the matter was closed as        related to the City.
                                                                                                             it




                4.     You have asserted, and the City has no reason to disbelieve, that                                  Quasha   has        a

                peanut allergy. However, the severity of his allergy remains a question of fact.

             5     The City owns theaubjecthggehalliields-upon whích the mejohty of the games arapiayed,
             However; PSGYAA opemtes thniaaëüe and coordiriefed with the City to utike the fields for league
             playgdditiënally during this Spring T÷hällmeason; PBGYAA also had operational controfof the
             NPBB fácility as part of interdààgué plàý

             6.      Based tipon our investigation;        my undérstapdîng that you
                                                                     it   is                                fleet cemtected     Pf3GYAA
             regarding                Me
                                 pearuit allergy ori or about September 22, 20t¾ dur                        ng    theFall T-balbseason,
             via an empli fronf Mrs Quashe to $4thAbram (PAGYAA) utating that,                               .my     ton-0Maeha
            is deadly allergië to poengts      To which Anthony Badata raaponded                            on     September 27, 2018;
             stating    .we are going to do ever thing1haf we cán to Ry to make this                        a     positive experience for
            your chil

             7,   Subsequentiy                    on orabout Sepletabe 30            018,     PSGYAA took    the    following actions    to
             ancómmodate                           peanut allérgy dúringfall T      hatE


                   a,    As part of the star derdinafrdenande    nàabte y City parks ureWethe gotits were
            swept nach day prior to frat bee of theday
                   b      PBGŸAA abnedu                       d41Ë¤¾¾
                                                              Fä T-bd games às the firstgeme every garne
                                                                                     l

            day
                   c      PSGYAA detäyèd the aélu of peanuts unt(Ethiend of the fast game;
                          PBGYAA informed the patenticoneh volunteer of          's peanut allergy which is
            standatd procedure for PBGYÀA

            8               The Falf       Abd despue       concluded wilthout any f4rther requests         or    complaints related     to
                                    earialWlëfýÿ

            9               it is     Mther rny Understandirig that                           Ykall league
                                                                          these steps were possible because the Feli
            had          signiflóëntly fewerparticipants than        feague Spnng T-ball has nearly double
                                                                      the Spring T baît
            the number of bhildren partidipatirle                   increased fleid Milimtion rates, which
                                                                      Which leads to
            precipitates numerous schedailtig conflichend chdifenges,

            10.      On January 16, 2019, Dr. Quasha informed Daniel Prieto, via telephone, that PBGYAA
            would   not make the same accomrnodations for the Spring T-ball league that it previously had made
            for the Fal! T-ball league and that PBGYAA would not sweep out the dugouts between games. It is
            important to understand that the dugouts are not swept out between games and never have been.
            They are swept once each day                    prior to the first game on each game day   by    City parks maintenance
            personneL




                                                       CITY ORPA1)RBEACH OARDENS
                                              10500   R Mi!¾ey TiúE Pan Béneb Garden FL 3Nif D4á98
                                                                          ww¾phgfLeom
         Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 164 of
ooeusi      os"Å   -2c°v"'àô¾¾TM^F66W&WW-1 Entered
                                               165 on FLSD Docket 08/05/2019 Page 44 of 45


                 Dr.   Michael and Jennifer Quasha
                 May 9, 2019
                 Page    3       of    4




                 11.    Mrs. Quasha followed the above-referenced telephone call with several emails ranging in
                 date from Janua    16   2019 - April 2, 2019, containing factually inaccurate statements and
                 accusations that        has been refused a reasonable accommodation, He was provided an
                 accommodation and it was reasonable, the details of which are set forth below.

                 12.             Reasonable accommodation offered                             by   PBGYAA for   M        Quasha for Spring T-ball
             league:

                       a.     PBGYAA offered to schedule att of           's team's games at the North Palm Beach
              baseball fields, as that site does not Nil any concessions whatsoever. This accommodation
             provided the highest degree of safety                                for-since
                                                                          no concessions are sold. This location is
             also located off Bums Road and is a little more than one mile away.
                      b.      Due to the number of children participating ín the Spring T-ball league, was simply                     it

             not possible to schedule all                       of¾
                                                       games for first play of the day at the City's baseball facilîty,
                      c.      Dugouts continue to be swept prior to first use each game day,
                      d,      Under the Americans with Disabilities Act (ADA), neither PBGYAA nor the City are
             required to cease selling peanuts, items that may contaín peanuts, or that may be processed in a
             facility with peanuts Concession revenues are used to offset the cost of all PBGYAA Youth Athletic
             Programs.
                      e,      You subsequently withdrew H        from the Spring T-ball league.

            13.    While    is apparent fromit your email correspondence that you are unsatisfied with the
            accommodation you were afforded, it was reasonable and any inconvenience you might have
            experienced by driving 1.3 miles further to the North Palm Beach Baseball facility than you would
            normally have to drive to the City's facilities is no more or less severe than that experienced by
                     teammates' parents.
                             s




             14.    Additionally, you have stated more than once that            allergy    "severe" or "deadly."
                                                                                                                s          is

            Dr.   Quasha went so far as to provide an example when speaking to Daniel Prleto, stating that                                     if

            one child were to touch     baseball after having handled peanuts, and then
                                                          a                                       were to handle
            the baseball, he could have a severe allergic reaction. If such a description of            allergy is                         s

            accurate, and not merely an exaggeration, it would not appear possible to provide an
            accommodation that is also reasonable. Neither PBGYAA nor the City have any control over or the
            ahílit to police what foods are handled or consumed by other children who may come in contact
            with         or what equipment other children have handled, A peanut allergy as severe as you
            have stated, would appear to make it impossible for ANY accommodation to ameliorate the risks
            toMs        health, Regardless of where or what time          might particîpate in T-ball, neither the
            City nor PBGYAA have the ability to prevent another child from transporting, handling, consuming,
            or exposing                    Mto
                                    peanuts,

            15.              If-s
                            allergy to peanuts is as severe as you have stated, he may pose     "direct threaf                    a

            tohimself by merely participating in sports or being anywhere that the potential for contact with
            peanuts or someone who has recently handled peanuts might occur,




             PBGYA A                  operates the concession   facilities, NOT   the City.

                                                                CITY OF PALM BEACH GARDENS
                                                   10500 N.     Miltary Trail        Palm ßeach Gardem, FL          33410-4698
                                                                                   wwwpbg6.com
     Case 9:19-cv-80825-DMM Document 67-3 Entered on FLSD Docket 01/13/2020 Page 165 of
DocuSi nS"ålWN§-2c°v"'                     165
                                     hiBM-AÑóŒ¾Ñ¾-1                          Entered   on   FLSD Docket 08/05/2019      Page    45    of   45



          DEMichael and Jennifer Quasha
          May 9, 2019
          Page    4   of       4




         16      HoWever;                  in   response   to   your.request for accommodation, the City   and   PSGYAA offer   the
         following:

                      as             The dugouis
                                      will continue to be swept every game day prior to the first games and/or
          practices aepartóf the City's regular maintenance plan, There willbe designated brooms available
         at the. concession stand for the parent/coach volunteers to sweep out the dugout befor         use, if
         desired,
                  b.     PBGYAA will enadre that the parent/coach volunteers and. the parents of                                  s

         teammates will be fully informed                       of&
                                                         peanut allergy
                  c.     Under the Americans with Disabilities Act {ADA); neither PBGYAA not the City are
         reqüired to cease selling peanuts iteme that may cotitain peanuts or that may be ßrocessed in a
         facility with pganuta. PBGYAA operates the concession stand and it is permitted to sell whatever
         legally permissible concessions it chooëes. Húwever, asign will be placed at the concession stand
         informing patrons that ohjldren with food allergies are present and encouraging them to place their
         peanut shells into trash receplacles

         Sincerely;



         Stephen           J       Stepp
         beputy City Manager ÀDA Coordinator

         oc   .       Mayor          and   Council




                                                        CITY OF PALM BEACH GARDENS
                                            10500   &   Military Thail    Paka lienh Gardous&L   33410 4698
                                                                         wwwybgflam
